 

Exhibit 10.4

  

PURCHASE AND SALE AGREEMENT

 

By And Among

 

SENTIO STAV LANDLORD, LLC,

 

a Delaware limited liability company

 

as “Buyer”;

 

ERB PROPCO SAV LLC

 

a Delaware limited liability company

 

as “Seller”; and

 

STEWART TITLE GUARANTY COMPANY

 

as “Escrow Agent”

 

Dated as of

 

May 22, 2014

 

 

 

 

  

Table of Contents

 

    Page       ARTICLE I TERMINOLOGY 2       Section 1.1 Defined Terms 2      
Section 1.2 Additional Defined Terms 4       ARTICLE II PURCHASE AND SALE 5    
  Section 2.1 Property 5       Section 2.2 Assumption of Liabilities 6      
Section 2.3 Purchase Price 6       Section 2.4 Earnest Money Deposit 7      
Section 2.5 Adjustment of Purchase Price 7       Section 2.6 Escrow Agent 7    
  ARTICLE III DUE DILIGENCE PERIOD 8       Section 3.1 Due Diligence Period 8  
    Section 3.2 Buyer’s Responsibilities 9       Section 3.3 Continuing
Diligence and Inspection Rights 9       ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF SELLER 10       Section 4.1 Organization; Good Standing 10      
Section 4.2 Consent of Third Parties 10       Section 4.3 Authority;
Enforceability 10       Section 4.4 Absence of Conflicts 10       Section 4.5 No
Judgments 10       Section 4.6 No Governmental Approvals 11       Section 4.7
Insurance 11       Section 4.8 Litigation 11       Section 4.9 Compliance with
Laws 11

 

i

 

  

Section 4.10 Environmental Matters 11       Section 4.11 Assessments 11      
Section 4.12 [Intentionally Deleted] 11       Section 4.13 Licenses 12      
Section 4.14 Resident Agreements 12       Section 4.15 Medicare; Medicaid 12    
  Section 4.16 Condemnation 13       Section 4.17 Condition of Property 13      
Section 4.18 [Intentionally Deleted] 13       Section 4.19 [Intentionally
Deleted] 14       Section 4.20 [Intentionally Deleted] 14       Section 4.21
[Intentionally Deleted] 14       Section 4.22 FIRPTA 14       Section 4.23
Interests; Title 14       Section 4.24 Title Encumbrances 14       Section 4.25
Affordable Housing Units 14       Section 4.26 [Intentionally Deleted] 14      
Section 4.27 Loans 14       Section 4.28 Patriot Act Compliance 14       Section
4.29 Broker’s or Finder’s Fees 15       Section 4.30 Insolvency 15       ARTICLE
V REPRESENTATIONS AND WARRANTIES OF BUYER 15       Section 5.1 Organization and
Good Standing 15       Section 5.2 Authorization and Binding Effect of Documents
15       Section 5.3 Absence of Conflicts 15

 

ii

 

  

Section 5.4 Consents 15       Section 5.5 Patriot Act Compliance 16      
Section 5.6 Broker’s or Finder’s Fees 16       Section 5.7 Litigation 16      
Section 5.8 New Debt 16       ARTICLE VI OTHER COVENANTS 16       Section 6.1
Conduct of Business Prior to the Closing 16       Section 6.2 Notification of
Certain Matters 17       Section 6.3 Title; Additional Documents 18      
Section 6.4 [Intentionally Deleted] 18       Section 6.5 Inspection and Access
18       Section 6.6 Confidentiality 18       Section 6.7 Publicity 19      
Section 6.8 Commercially Reasonable Efforts 19       Section 6.9 [Intentionally
Deleted] 19       Section 6.10 [Intentionally Deleted] 19       Section 6.11
[Intentionally Deleted] 19       Section 6.12 Noncompetition 19       Section
6.13 Exclusivity 20       Section 6.14 Certain Filings 21       Section 6.15
Condition of Property 21       ARTICLE VII CONDITIONS PRECEDENT TO THE
OBLIGATION OF BUYER TO CLOSE 21       Section 7.1 Accuracy of Representations
and Warranties; Closing Certificate 21       Section 7.2 Performance of
Agreement 22       Section 7.3 No Material Adverse Effect 22

 

iii

 

  

Section 7.4 Tail Insurance 22       Section 7.5 [Reserved] 22       Section 7.6
Title Insurance and Survey 22       Section 7.7 Other Inspections 24      
Section 7.8 Delivery of Closing Documents 24       ARTICLE VIII CONDITIONS
PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE 25       Section 8.1 Accuracy of
Representations and Warranties 25       Section 8.2 [Intentionally Deleted] 25  
    Section 8.3 Performance of Agreements 25       Section 8.4 Delivery of
Closing Documents 25       ARTICLE IX CLOSING 25       Section 9.1 Closing Date
and Place 25       Section 9.2 Deliveries of Seller 25       Section 9.3
Deliveries of Buyer 27       Section 9.4 Closing Costs 27       Section 9.5
Lease 27       Section 9.6 and Management Agreement. 27       ARTICLE X
INDEMNIFICATION 28       Section 10.1 General 28       Section 10.2
Indemnification by Seller 28       Section 10.3 Indemnification by Buyer 29    
  Section 10.4 Administration of Indemnification 29       Section 10.5 Holdback
Escrow 30       ARTICLE XI DEFAULT AND TERMINATION 31       Section 11.1 Right
of Termination 31

 

iv

 

  

Section 11.2 Remedies upon Default 32       Section 11.3 Specific Performance 32
      Section 11.4 Obligations Upon Termination 32       Section 11.5
Termination Notice 32       Section 11.6 Sole and Exclusive Remedy 33      
ARTICLE XII MISCELLANEOUS 33       Section 12.1 Further Actions 33       Section
12.2 Notices 33       Section 12.3 Entire Agreement 34       Section 12.4
Binding Effect; Benefits 35       Section 12.5 Assignment 35       Section 12.6
Governing Law 35       Section 12.7 Amendments and Waivers 35       Section 12.8
Joint and Several 35       Section 12.9 Severability 35       Section 12.10
Non-Controlled Affiliates 36       Section 12.11 Counterparts 36       Section
12.12 References; Headings 36       Section 12.13 Schedules and Exhibits 36    
  Section 12.14 Attorneys’ Fees 36       Section 12.15 Section 1031 Exchange/Tax
Planning 36       Section 12.16 Casualty 37       Section 12.17 Condemnation 37
      Section 12.18 Limited Liability 38       Section 12.19 Survival of Defined
Terms 38       Section 12.20 No Third-Party Beneficiary 38       Section 12.21
WAIVER OF JURY TRIAL 38

 

v

 

  



SCHEDULES       Schedule 2.1(b) Personal Property Schedule 2.3 Purchase Price
Allocations Schedule 4.2 Consents of Third Parties Schedule 4.5 Judgments
Schedule 4.6 Governmental Approvals Schedule 4.7 Insurance Schedule 4.8
Litigation Schedule 4.9 Compliance with Laws Schedule 4.10 Environmental Matters
Schedule 4.14 Resident Agreements Schedule 4.15 Medicare/Medicaid Schedule 4.17
Condition of the Property Schedule 4.23 Exceptions to Seller Ownership Schedule
4.24 Title Encumbrances Schedule 4.25 Affordable Housing Units Schedule 4.27
Loans Schedule 4.29 Broker’s or Finder’s Fees Schedule 6.12 Exemptions to
Non-Compete     EXHIBITS       EXHIBIT A Legal Description of the Property
EXHIBIT B List of Required Due Diligence Items for The Property EXHIBIT C Form
of Form of Bill of Sale EXHIBIT D Form of Holdback Escrow Agreement EXHIBIT E
List of Licenses EXHIBIT F Audit Letter EXHIBIT G Rent Roll

 

1

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated the 22nd day of
May, 2014, by and among: SENTIO STAV LANDLORD, LLC, a Delaware limited liability
company, or its successors or assigns (the “Buyer”); ERB PROPCO SAV LLC, a
Delaware limited liability company (“Seller”) and STEWART TITLE GUARANTY COMPANY
(the “Escrow Agent”).

 

RECITALS:

 

A.           Seller owns that certain 246-unit continuing care retirement
community known as St. Andrew’s Village located at 13801 East Yale Avenue,
Aurora, Colorado and certain real, personal and other property associated
therewith (the “St. Andrew’s Facility”).

 

B.           Buyer desires to acquire, and Seller is willing to convey to Buyer,
St. Andrew’s Facility pursuant to the terms described herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Buyer agree as follows:

 

ARTICLE I
TERMINOLOGY

 

Section 1.1           Defined Terms. As used herein, the following terms shall
have the meanings indicated:

 

Adjustment Amount: The amount computed under Section 2.5 hereof.

 

Affiliate: With respect to any specified person or entity, any other person or
entity which, directly or indirectly controls, is controlled by, or is under
common control with, the specified person or entity.

 

Applicable Law: Any federal, state, municipal, county, local, foreign or other
statute, law, ordinance, rule or regulation or any order, writ, injunction,
judgment, plan or decree of any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, municipal, county, local, foreign or other.

 

Business Day: Any day other than Saturday or Sunday or a legal holiday on which
commercial banks are authorized or required by law to be closed for business in
the State of Colorado.

 

Closing: The consummation of the purchase and sale of the Property in accordance
with the terms of this Agreement on the Closing Date.

 

Code: The Internal Revenue Code of 1986, as amended.

 

2

 

  

Documents: This Agreement, all Exhibits and Schedules hereto, and each other
agreement, certificate or instrument to be delivered pursuant to this Agreement.

 

Due Diligence Period: The period commencing on the Effective Date and ending on
6:00 PM Eastern Time on the date which is forty-five (45) days after the
Effective Date, during which time Buyer may, at reasonable times with prior
notice to Seller, investigate the financial, legal, operational, environmental
and all other aspects of the Property as Buyer may desire.

 

Effective Date: The date first written above.

 

Existing Manager: Shall mean ESLP Management, LLC.

 

Knowledge: As used in this Agreement, the term “knowledge” when used to refer to
the knowledge of Seller shall mean the actual knowledge of any member, manager,
officer, employee, or consultant of Seller and the actual knowledge of Chris
Coates and Brian Dowd, after consulting with the executive director and regional
director of St. Andrew’s Facility.

 

Lien: Any mortgage, deed to secure debt, deed of trust, pledge, hypothecation,
right of first refusal, security, encumbrance, charge, claim, option or lien of
any kind, whether voluntarily incurred or arising by operation of law or
otherwise, affecting any assets or property, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement, and the filing of or agreement to give any financing statement with
respect to any assets or property under the Uniform Commercial Code or
Applicable Law.

 

Loss: Any and all costs, obligations, liabilities, demands, claims, settlement
payments, awards, judgments, fines, penalties, damages and reasonable
out-of-pocket expenses, including court costs and reasonable attorneys’ fees,
whether or not arising out of a third-party claim.

 

Material Adverse Effect: A material adverse effect on the financial condition
and results of operations of Property, taken as a whole; provided however, a
Material Adverse Effect shall not include an adverse effect, directly or
indirectly, arising out of or resulting from an event or series of events or
circumstances generally affecting (i) the senior living industry generally, (ii)
the United States economy or the Colorado economy in general, including any
change in interest rates; (iii) national or international political or social
conditions, including, without limitation, the engagement by the United States
in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack upon the
United States or any of its territories, possessions, diplomatic or consular
offices, or upon any military installation, equipment or personnel of the United
States; (iv) generally accepted accounting principles; or (v) changes in law,
rules, regulations, orders, or other directives issued by any governmental
entity.

 

3

 

  

Permitted Lien: Any (i) statutory liens that secure a governmentally required
payment, including without limitation Taxes, not yet due, (ii) zoning
regulations and restrictive covenants and easements of record that do not
detract in any material respect from the present use of the Property and do not
materially and adversely affect, impair or interfere with the use of any
property affected thereby, (iii) public utility easements of record, in
customary form, to serve the Property, and (iv) any other condition of title as
may be approved by Buyer in writing prior to the end of the Due Diligence
Period.

 

Resident Agreements. Shall mean all occupancy, entrance fee, residency, leases,
life care, tenancy and similar written agreements entered into in the ordinary
course of business with residents of the Property, including any amendments,
modifications, supplements, renewals and extensions thereof.

 

Resident Deposits. Shall mean all deposits, entrance fees, initial service fees
and advances of any kind or nature from any resident of the Property.

 

Survey: Shall mean one or more boundary surveys for the Property that are
ordered by Buyer and prepared by a registered land surveyor or surveyors
satisfactory to Buyer.

 

Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, whether or not recorded, including interest,
penalties and additions with respect thereto and any interest in respect of such
additions or penalties, but excluding all transfer, conveyance, intangibles,
mortgage transfer, and documentary stamp taxes payable in connection with the
transactions contemplated by this Agreement.

 

Trade Fixtures: Shall mean fixtures, other than fixtures that are permanently
affixed to or incorporated into building structures at the St. Andrew’s
Facility.

 

Tenant: Shall mean ERB OPCO SAV LLC, a Delaware limited liability company, an
affiliate of Seller.

 

Title Insurer:        The Title Insurer is as follows:

 

Stewart Title Guaranty Company

c/o Terrance Miklas

One Washington Mall - Suite 1400

Boston, MA 02108

O 617-933-2415 | M 617-293-8171 | F 617-727-8372

TMiklas@stewart.com

 

4

 

  



Section 1.2           Additional Defined Terms. As used herein, the following
terms shall have the meanings defined in the recitals or Section indicated
below:

 



  Agreed Upon Title Defects Section 7.6(b)   Agreement Preamble   Buyer Preamble
  Closing Date Section 9.1   Earnest Money Deposit Section 2.4   Escrow Agent
Preamble   Escrowed Funds Section 2.6   Governmental Payor Program Section 4.15
  Holdback Escrow Agreement Section 10.5   Holdback Escrow Funds Section 10.5  
Improvements Section 2.1(a)   Indemnified Party Section 10.4(a)   Indemnifying
Party Section 10.4(a)   Land Section 2.1(a)   Lease Agreement Section 9.5(b)  
Management Agreement Section 9.5(b)   Non-controlled Affiliates Section 12.10  
OFAC Section 4.28   Patriot Act Section 4.28   Permitted Buyer-Assignee Section
12.5   Permitted Exception Section 7.6(b)   Personal Property Section 2.1(a)  
Property Section 2.1   Proration Date Section 2.5(a)   Proration Schedule
Section 2.5(a)   Purchase Price Section 2.3   Real Property Section 2.1(a)  
Required Cure Items Section 7.6(b)   SEC Section 6.6(c)   Seller Preamble  
Seller Non-Compete Area Section 6.12(a)   Sentinel Section 12.10   St. Andrew’s
Facility .Recital A   Tenant Licenses Section 4.13(a)   Title Commitment Section
7.6(a)   Title Defect Section 7.6(b)   Title Notice Section 7.6(b)   Transaction
Costs Section 9.4

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.1           Property. Upon and subject to the terms and conditions
provided herein, at Closing, Seller will sell, transfer, assign and convey to
Buyer, and Buyer will purchase from Seller the following (collectively, the
“Property”):

 

(a)          Real Property. All of Seller’s right, title, and interest in and to
that certain parcel of real property consisting of land (“Land”) and all
buildings, structures, fixtures and other improvements (“Improvements”) located
thereon. The Land is more particularly described on Exhibit A attached to this
Agreement. The Land and Improvements (collectively, the “Real Property”) shall
be deemed to include all licenses, and all rights-of-way, beneficial easements
and appurtenances related to the Real Property.

 

5

 

  

(b)          Personal Property. All furniture, Trade Fixtures and equipment
owned by Seller and listed on Schedule 2.1(b) (collectively, the “Personal
Property”).

 

(c)           Records. True and complete copies of all the books, records,
accounts, files, logs, ledgers, journals and architectural, mechanical and
electrical plans and specifications pertaining to or used in the operation of
the Property, however such data is stored.

 

(d)          Claims and Causes of Action. Rights in and to any claims or causes
of action to the extent they are in the nature of enforcing a guaranty,
warranty, or a contract obligation to complete improvements, make repairs, or
deliver services to the Property.

 

(e)           Intellectual Property. Any and all rights of Seller, if any, with
respect to the use of (a) all trade names, trademarks, service marks,
copyrights, patents, jingles, slogans, symbols, logos, inventions, computer
software, operating manuals, designs, drawings, plans and specifications,
marketing brochures, the “St. Andrew’s Village” names, logos, symbols,
trademarks and web sites, or other proprietary material, process, trade secret
or trade right used by Seller or its Affiliates in the operation of the Property
and (b) all registrations, applications and licenses for any of the foregoing.

 

Section 2.2            Assumption of Liabilities.

 

(a)           [Reserved].

 

(b)           Buyer is assuming no liabilities attributable to the operation or
ownership of the Property which accrued or occurred on or prior to the Closing,
all of which Seller shall pay, discharge and perform when due, but in no event
later than thirty (30) days after Closing. Specifically, without limiting the
foregoing, Buyer shall not assume (i) any claim, action, suit, or proceeding
pending as of the Closing or any subsequent claim, action, suit, or proceeding
arising out of or relating to any event occurring prior to Closing, with respect
to the manner in which Seller conducted its businesses on or prior to the
Closing, (ii) any liability for Taxes other than real property taxes from and
after Closing, or (iii) any liability under any Resident Agreements or for
Resident Deposits.

 

Section 2.3           Purchase Price. The purchase price for the Property shall
be an amount equal to FORTY TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 U.S.
DOLLARS ($42,500,000.00), (the “Purchase Price”), plus or minus (whichever is
applicable) the Adjustment Amount, and shall be paid by Buyer to Seller at
Closing in cash via wire transfer of immediately available funds.

 

Prior to the expiration of the Due Diligence Period, Buyer and Seller shall
agree upon an allocation of the Purchase Price for local, state and federal tax
purposes; which allocation will specify the Purchase Price for the Property by
Real Property and Personal Property. The agreed allocation will be attached to
this Agreement in the form shown on Schedule 2.3.

 

6

 

  

Section 2.4           Earnest Money Deposit. Buyer will, within five (5) days
after the Effective Date deposit FIVE HUNDRED THOUSAND AND NO/100 U.S. DOLLARS
($500,000.00), and, within one (1) Business Day after the expiration of the Due
Diligence Period so long as Buyer has not terminated this Agreement, an
additional ONE MILLION AND NO/100 U.S. DOLLARS ($1,000,000.00), (the “Earnest
Money Deposit”) with Escrow Agent. The Earnest Money Deposit will be refunded to
Buyer if Buyer terminates this Agreement prior to the expiration of the Due
Diligence Period as permitted under Section 11.1(a). After the expiration of the
Due Diligence Period, the Earnest Money Deposit will be non-refundable to Buyer
and will be paid to Seller if this Agreement is terminated for any reason other
than Buyer’s termination of this Agreement under Section 11.1(b), Section
11.1(c), Section 11.1(e), Section 11.1(f), Section 11.1(g) or Section
11.2(a)(i). Upon Closing, the Earnest Money Deposit shall be applied to the
Purchase Price.

 

Section 2.5           Adjustment of Purchase Price.

 

(a)          All real property taxes in connection with the Property shall be
prorated on a daily basis between Seller and Buyer as of 11:59 p.m., on the date
(the “Proration Date”) immediately preceding the Closing. Such taxes to be
prorated shall include: Real property taxes, which for the fiscal year 2014
shall be pro-rated based upon the actual year fiscal 2014 tax amounts, if
available, and if not, available, then upon the actual assessed value for fiscal
year 2014, but to the extent the actual assessed value for fiscal year 2014 is
unavailable, the actual assessed value for fiscal year 2013 and applying either
(a) the fiscal year 2014 tax rate if known, or (b) to the extent the fiscal year
2014 tax rate is unavailable, the fiscal year 2013 tax rate. Should actual taxes
for the current year vary from estimated taxes, each party shall have the right
to demand and receive from the other a re-proration of taxes and reimbursement
for the prorated amount or variation thereof.

 

Buyer and Seller shall prepare a proposed schedule (the “Proration Schedule”)
prior to Closing that shall include the real property tax items listed above
with regard to the Property. Seller and Buyer will use all reasonable efforts to
finalize and agree upon the Proration Schedule at least two (2) Business Days
prior to Closing.

 

(b)          This Section 2.5 shall survive the Closing.

 

Section 2.6           Escrow Agent.

 

(a)          By its execution and delivery of this Agreement, Escrow Agent
agrees to be bound by the terms and conditions in Section 2.4 of this Agreement
to the extent applicable to its duties, liabilities and obligations as “Escrow
Agent.” Escrow Agent shall hold and dispose of the funds deposited with the
Escrow Agent pursuant to this Agreement (“Escrowed Funds”) in accordance with
the terms of this Agreement and the Holdback Escrow Agreement. Escrow Agent
shall incur no liability in connection with the safekeeping or disposition of
the Escrowed Funds for any reason other than Escrow Agent’s breach of contract,
willful misconduct or gross negligence. Escrow Agent shall be reimbursed by
Buyer and Seller, jointly and severally, for all out-of-pocket costs and
expenses incurred in connection with its obligations hereunder. If Escrow Agent
is in doubt as to its duties or obligations with regard to the Escrowed Funds,
or if the Escrow Agent receives conflicting instructions from Buyer and Seller
with respect to the Escrowed Funds, the Escrow Agent shall not be required to
disburse the Escrowed Funds and may, at its option, continue to hold the
Escrowed Funds until both Buyer and Seller agree as to their disposition, or
until a final judgment is entered by a court of competent jurisdiction directing
their disposition, or the Escrow Agent may interplead the Escrowed Funds in
accordance with the laws of the State of Colorado. Escrow Agent shall not be
responsible for the preservation of principal or any interest on the Escrowed
Funds except as is actually earned, or for the loss of any interest or principal
resulting from the withdrawal of the Escrowed Funds prior to the date interest
is posted thereon.

 

7

 

  

(b)          The Escrow Agent may resign upon thirty (30) days’ prior written
notice to the Seller and Buyer. If a successor escrow agent is not appointed by
the Seller and Buyer within this thirty (30) day period, the Escrow Agent may,
but shall have no duty to, petition a court of competent jurisdiction to name a
successor. If no successor escrow agent is appointed within thirty (30) days
after such written notice, the Escrow Agent may withhold performance by it
pursuant to Section 2.6(a) until such time as a successor escrow agent is
appointed and, at such time, the Escrow Agent shall deliver the Escrowed Funds
or other documents, instruments or items, if any, delivered to the Escrow Agent
hereunder to any such successor escrow agent; provided, however, the Escrow
Agent shall act in accordance with any joint written instructions from the
Seller and Buyer.

 

(c)          The Escrow Agent may be removed, with or without cause, by the
Buyer and Seller acting jointly at any time by providing written notice to the
Escrow Agent.

 

(d)          This Section 2.6 shall survive the Closing or the expiration or any
termination of this Agreement.

 

ARTICLE III
DUE DILIGENCE PERIOD

 

Section 3.1           Due Diligence Period. During the Due Diligence Period,
Buyer shall have the right to complete a non-invasive physical inspection of the
Property as the Buyer deems appropriate to review and evaluate the Property, the
nature and extent of the Property, and operations of the Property, and all
rights and liabilities related thereto. In consideration of the execution of
this Agreement, Seller agrees to cause to be provided to or made available to
Buyer, at no cost to Buyer and without any representation or warranty (except as
provided for herein), all items requested on the attached Exhibit B, via
electronic mail submission or electronic data room, in an electronic format from
which Buyer can generate an accurate and complete paper copy that is both
legible and suitable for inspection and review. Buyer may request that other
items be provided by Seller in addition to those specifically listed in Exhibit
B, which items shall be mutually agreed upon by the Buyer and Seller in their
reasonable discretion. During the Due Diligence Period, Buyer shall have
reasonable access to the Property at all reasonable times during normal business
hours for the purpose of conducting reasonably necessary tests, including,
without limitation, surveys and architectural, engineering, geotechnical and
environmental inspections and tests, provided that, when practicable, (a) Buyer
will give Seller prior notice of any such inspection or test and (b) all such
tests shall be conducted by Buyer in compliance with Buyer’s responsibilities
set forth in Section 3.2 below. Buyer may contact and file permit applications
with any governmental authorities required to obtain the permits and approvals
described in Section 6.14 hereof. Seller shall cooperate with Buyer’s due
diligence during normal business hours so long as Buyer gives at least
twenty-four (24) hours’ notice to Seller, conducts such due diligence during
normal business hours and is not disruptive to the operation of Seller’s
business at the Property. At the election of Seller, a representative of Seller
shall be present during any entry by Buyer or its representatives upon the
Property for conducting any tests or inspections.

 

8

 

  

Section 3.2           Buyer’s Responsibilities. In conducting any inspections,
investigations or tests of the Property, Buyer shall (i) not unreasonably
disturb the tenants or interfere with their use of the Property; (ii) not
materially or unreasonably interfere with the operation and maintenance of the
Property; (iii) not materially damage any part of the Property or any personal
property owned or held by any tenant or any third party; (iv) not injure or
otherwise cause bodily harm to Seller or its agents, guests, invitees,
contractors and employees or any tenants or their guests or invitees; (v) comply
in all material respects with all Applicable Laws; and (vi) not permit any Liens
to attach to the Property by reason of the exercise of its rights hereunder.
Buyer agrees to indemnify and save and hold Seller harmless from and against any
and all claims, suits, liabilities, costs, and expenses incurred or sustained by
Seller arising from or in connection with the inspection of the Property by
Buyer and its employees, agents, engineers, consultants, contractors, and
representatives; provided, however, the foregoing shall exclude any claims,
suits, liabilities, costs, and expenses incurred or sustained by Seller arising
from the negligence or willful misconduct of Seller or its representatives or
from any pre-existing conditions not intentionally exacerbated by Buyer. Prior
to entering the Property for purposes of conducting any inspections, tests, or
investigations, Buyer shall furnish Seller a certificate of insurance issued by
an insurance company licensed to transact business in the State of Colorado
evidencing the existence of a policy of commercial general liability insurance
and, if necessary, commercial umbrella insurance, insuring Seller and Buyer
against any and all liability for injury to or death of a person or persons, or
damage to property, occasioned by or arising out of or in connection with
Buyer’s and such other person’s entry onto the Property, the combined limited of
such policies to be in an amount not less than $1,000,000 each occurrence and
$2,000,000 in the aggregate. In the event that any hazardous substance (as
defined in Section 4.10) is encountered during the course of any inspections,
tests, or investigations conducted by Buyer or its representatives, then Buyer
shall promptly notify Seller and shall discontinue any further inspections,
tests, or investigations for the presence of hazardous substances pending
further discussions with Seller, and in such event, Buyer’s Due Diligence Period
shall be extended by the number of days that Buyer was required to discontinue
further inspections, tests, or investigations for the presence of hazardous
substances. The provisions of this Section 3.2 shall survive the Closing or the
termination of this Agreement pursuant to any provision hereof. In the event
that the Property is disturbed or altered in any way as a result of Buyer’s
activities under this Section 3.2, then Buyer shall promptly restore such
disturbed or altered areas of the Property to their conditions existing prior to
the commencement of such activities which disturbed or altered the Property.

 

Section 3.3           Continuing Diligence and Inspection Rights. Following the
expiration of the Due Diligence Period, and prior to the Closing or any earlier
termination of this Agreement, at reasonable times and upon reasonable notice,
Buyer or Buyer’s agent(s), consultants, or other retained professionals shall
have the right, at Buyer’s expense, to perform or complete such further
inspections and assessments of the Property as Buyer deems necessary or
desirable to comply with Buyer’s internal requirements or the requirements of
Buyer’s lenders, investors, or members, including, without limitation, further
inspection of environmental and structural aspects, assessments of the
compliance of the Property with all Applicable Laws, and customary pre-closing
walk-throughs. Notwithstanding the foregoing, all such inspections and
assessments by Buyer shall be subject to the terms and conditions of Section 3.2
above and shall not extend Buyer’s rights to terminate this Agreement pursuant
to Section 11.1(a) hereof.

 

9

 

  

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as of the Effective Date and, except to
the extent that Seller shall have provided written notice to Buyer of a matter
contemplated by Section 6.2(i), as of the Closing as follows:

 

Section 4.1           Organization; Good Standing. Seller is a validly existing
limited liability company and in good standing under the laws of the State of
Delaware, with all requisite company power and authority to carry on its
business in the manner and in the location in which such business has been and
is now being conducted, to execute and deliver this Agreement, and to perform
its obligations hereunder. Seller has the full right, power and authority and
has obtained any and all consents required to enter into this Agreement, the
other Documents, and to consummate or cause to be consummated the transactions
contemplated hereby and thereby.

 

Section 4.2           Consent of Third Parties. Except as otherwise set forth on
Schedule 4.2, no consent or approval of any third party is required as a
condition to the entering into, performance or delivery of this Agreement and
the other Documents by Seller other than such consent or approval as has been
previously obtained.

 

Section 4.3           Authority; Enforceability. The execution and delivery of
this Agreement and the other Documents have been duly authorized by Seller, and
this Agreement and the other Documents each constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms.

 

Section 4.4           Absence of Conflicts. Subject to obtaining the consents
and approvals described on Schedule 4.2, neither the execution, delivery or
performance of this Agreement and the other Documents will (i) conflict with or
result in any breach of any of the terms, conditions or provisions of, (ii)
constitute a default under, (iii) result in a violation of, or (iv) give any
third party the right to modify, terminate, or accelerate any obligation under,
the provisions of the articles of organization or operating agreement of Seller
and/or its Affiliates, any indenture, mortgage, lease, loan agreement or other
agreement or instrument to which Seller and/or its Affiliates are bound or
affected, or any Applicable Law.

 

Section 4.5           No Judgments. Except as set forth on Schedule 4.5, there
are no judgments presently outstanding and unsatisfied against the Property,
Seller, or any of Seller’s assets.

 

10

 

  

Section 4.6          No Governmental Approvals. Except as set forth on Schedule
4.6, no order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with the execution, delivery and performance by Seller of
this Agreement and the other Documents or the taking of any action contemplated
by this Agreement and the other Documents, which has not been obtained.

 

Section 4.7           Insurance. Schedule 4.7 sets forth an accurate summary of
all general liability, fire, theft, professional liability and other insurance
maintained by Seller with respect to the Property, currently and since May 2012.
Seller has not taken any action or failed to act in a manner, including, without
limitation, the failure of Seller to give any notice or information, which would
limit or impair the rights of Seller under such insurance policies. Seller shall
provide Buyer with current property loss runs within fifteen (15) days after the
end of each calendar month from the Effective Date until the Closing. Prior to
the Closing, Seller will promptly notify Buyer of any potential losses or claims
that may be covered by the insurance.

 

Section 4.8           Litigation. Except as set forth on Schedule 4.8, there is
no pending or, to Seller’s Knowledge, considered or threatened in writing any
judgment, litigation, proceeding, investigation or inquiry (by any person,
governmental or quasi-governmental agency or authority or otherwise) to which
Seller or the Property is a party, including without limitation, litigation
brought by Seller against any third party.

 

Section 4.9           Compliance with Laws. Except as provided on Schedule 4.9,
to Seller’s Knowledge, the Property has been constructed and has been and is
presently used and operated in material compliance with any Applicable Laws
governing the use of the Property. Seller has not received notice of any such
violation of any Applicable Laws governing the use of the Property or any part
thereof.

 

Section 4.10         Environmental Matters. Neither Seller nor, to Seller’s
Knowledge, Tenant has generated, stored or disposed of any hazardous substance
at or on the Property in violation of any Applicable Laws, and, except as set
forth in Schedule 4.10, Seller has no Knowledge of any previous or present
generation, storage, disposal or existence of any hazardous substance at or on
the Property other than in accordance with all Applicable Laws. The term
“hazardous substance” shall mean “hazardous waste,” “toxic substances,”
“petroleum products,” “pollutants,” or other similar or related terms as defined
or used from time to time in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. §§
1801, et seq.), the Resource Conservation and Recovery Act, as amended (42
U.S.C. § 6921, et seq.), similar state laws, and regulations (the “Environmental
Laws”) adopted thereunder. Seller has not received any notice letter under any
Environmental Law or any notice or claim, and there is no investigation pending,
contemplated, or to Seller’s Knowledge threatened, to the effect that Seller is
or may be liable for or as a result of the release or threatened release of
hazardous substance into the environment or for the suspected unlawful presence
of any hazardous waste on the Property.

 

Section 4.11         Assessments. Except as described in the Title Commitment,
there are no special or other assessments for public improvements or otherwise
now affecting the Property, now pending or, to Seller’s Knowledge, threatened
special assessments affecting the Property.

 

Section 4.12         [Intentionally Deleted].

 

11

 

  

Section 4.13         Licenses.

 

(a)          Tenant holds all material licenses that are necessary for the
lawful operation of the St. Andrew’s Facility as a senior living facility,
including independent living, assisted living and skilled nursing facilities, as
currently operated by the Tenant (collectively, the “Tenant Licenses”). The
Tenant Licenses are valid and no material violations exist with respect to such
Tenant Licenses.

 

(b)          Since Seller’s acquisition of the Property, St. Andrew’s Facility
is not and has not been subject to the provisions of 12-31-101, et seq.,
Colorado Revised Statutes, and neither Seller, Tenant nor Existing Manager has
entered into “Life care contracts” (as that term is defined by 12-13-101(6),
Colorado Revised Statutes) with residents of St. Andrew’s Facility.

 

Section 4.14         Resident Agreements. Except as otherwise noted on Schedule
4.14, the rent roll attached hereto as Exhibit G (the “Rent Roll”) is true and
complete in all material respects. To Seller’s Knowledge, Tenant is not in
material default under any of its material obligations under any Resident
Agreement or any lease, and except as set forth on the Rent Roll, to Seller’s
Knowledge, there is no material default on the part of any other party thereto.
To Seller’s Knowledge, all of the Resident Agreements identified on the Rent
Roll are currently in full force and effect as of the date of the Rent Roll. To
Seller’s knowledge, all Resident Agreements are in material compliance with all
Applicable Laws and the Resident Agreements (or any ancillary agreement related
thereto) do not constitute, and have never constituted, “Life care contracts”
(as that term is defined by 12-13-101(6), Colorado Revised Statutes).

 

Section 4.15        Medicare; Medicaid. Except as set forth in this Section 4.15
and on Schedule 4.15, no material portion of the income from any Property is
attributable to Medicare, Medicaid or any public or private third-party payor or
other program, except for certain payment from private insurers pursuant to
long-term care policies.

 

(a)          Tenant is receiving payment under Titles XVIII and XIX of the
Social Security Act and is certified for participation in those governmental
payor programs (“Governmental Payor Programs”), including but not limited to the
Medicare programs, and is a party to valid participation agreements for payment
by the Governmental Payor Programs, which agreements are in full force and
effect. Without limiting the generality of the foregoing, the facilities,
equipment, staffing and operations of Tenant satisfy all material conditions of
participation in the Governmental Payor Programs. Tenant has not received notice
of pending, threatened or possible investigation by, or loss of participation
in, any Governmental Payor Programs, and there is no basis for any such notice.

 

(b)          There are no pending or threatened material claims (including
potential penalties) by any of such Governmental Payor Programs against Tenant,
and Tenant has not been subject to loss of waiver of liability for utilization
review denials with respect to any such Governmental Payor Programs since May
2012.

 

12

 

  

(c)          All billing practices of Tenant with respect to Governmental Payor
Programs and private insurance companies have been in material compliance with
Applicable Laws, and Tenant has not billed or received any payment or
reimbursement in excess of amounts allowed by Applicable Laws.

 

(d)          Tenant has not, in material violation of the requirements of any
Government Payor Program, (i) offered or paid any remuneration, in cash or in
kind, to, or made any financial arrangements with, any past, present or
potential customers, past or present suppliers, patients, medical staff members,
contractors or third-party payors of Tenant in order to obtain business or
payments from such persons other than in the ordinary course of business; (ii)
given or agreed to give, or is aware that there has been made or that there is
any agreement to make, any gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) to any customer or
potential customer, supplier or potential supplier, contractor, third
party-payor or any other person other than in connection with promotional or
entertainment activities in the ordinary course of business; (iii) made or
agreed to make, or is aware that there has been made or that there is any
agreement to make, any contribution, payment or gift of funds or property to, or
for the private use of, any governmental official, employee or agent where
either the contribution, payment or gift or the purpose of such contribution,
payment or gift is or was illegal under Applicable Laws; (iv) established or
maintained any unrecorded fund or asset for any purpose or made any misleading,
false or artificial entries on any of its books or records for any reason; or
(v) made, or agreed to make, or is aware that there has been made or that there
is any agreement to make, any payment to any person with the intention or
understanding that any part of such payment would be used for any purpose other
than that described in the documents supporting such payment.

 

(e)           Neither Tenant nor any partner, member, director, officer or
employee thereof, is in material violation of the requirements of any Government
Payor Program as a result of being a party to any contract, lease agreement or
other arrangement (including any joint venture or consulting agreement) with any
physician, health care facility, hospital, nursing facility, home health agency
or other person who is in a position to make or influence referrals to or
otherwise generate business for Tenant or Seller, or otherwise influence the
affairs of Tenant or Seller, to provide services, lease space, lease equipment
or engage in any other venture or activity that is prohibited by law or that did
not provide commercially reasonable terms with fair market value consideration
for the goods, property, services or use of money provided, exchanged or
acquired thereunder at the time entered into.

 

Section 4.16         Condemnation. Seller has not received any written notice of
any pending or contemplated condemnation, eminent domain or similar proceeding,
with respect to all or any portion of the Property.

 

Section 4.17          Condition of Property.

 

(a)           Personal Property. Except as described on Schedule 4.17, to
Seller’s Knowledge: (i) the Personal Property constitutes all of the furniture,
Trade Fixtures and equipment used or required for the operation of the Property
as currently operated, and (ii) all of the Personal Property is, in all material
respects, in good condition, working order and repair (ordinary wear and tear
excepted).

 

Section 4.18          [Intentionally Deleted].

 

13

 

  

Section 4.19         [Intentionally Deleted].

 

Section 4.20         [Intentionally Deleted].

 

Section 4.21         [Intentionally Deleted].

 

Section 4.22         FIRPTA. Seller is not a “foreign person” within the meaning
of Section 1445 of the Code and the Regulations issued thereunder.

 

Section 4.23         Interests; Title. Except as described on Schedule 4.23,
Seller owns one hundred percent (100%) of the ownership interest in the
Property, free and clear of all Liens except Permitted Exceptions and Permitted
Liens. There are no outstanding options or other rights to purchase or otherwise
acquire any ownership interest in the Property.

 

Section 4.24         Title Encumbrances. Except as described on Schedule 4.24,
to Seller’s Knowledge, neither Seller nor Tenant, is in default under any of
their material obligations under any recorded agreement, easement or instrument
encumbering title to the Property, and Seller has no Knowledge of any material
default on the part of any other party thereto.

 

Section 4.25         Affordable Housing Units. Except as described on Schedule
4.25, no bedroom or unit in the Property is leased or reserved for lease as an
affordable housing unit or for low- or moderate-income residents. Except as
described on Schedule 4.25, the Property is not required to lease or reserve any
unit or bedroom as an affordable housing unit or bedroom or for low-income or
moderate-income residents pursuant to a presently existing agreement or
Applicable Law.

 

Section 4.26         [Intentionally Deleted].

 

Section 4.27         Loans. Except as otherwise described on Schedule 4.27,
there are no loans secured by the Property.

 

Section 4.28         Patriot Act Compliance. To the extent applicable to Seller,
Seller has complied in all material respects with the International Money
Laundering Abatement and Anti Terrorist Financing Act of 2001, which comprises
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot
Act”) and the regulations promulgated thereunder, and the rules and regulations
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), to the extent such laws are applicable to Seller. Seller is not
included on the List of Specially Designated Nationals and Blocked Persons
maintained by the OFAC, nor is it a resident in, or organized or chartered under
the laws of, (A) a jurisdiction that has been designated by the U.S. Secretary
of the Treasury under Section 311 or 312 of the Patriot Act as warranting
special measures due to money laundering concerns or (B) any foreign country
that has been designated as non-cooperative with international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur.

 

14

 

  

Section 4.29         Broker’s or Finder’s Fees. Except as provided on Schedule
4.29, no agent, broker, investment banker or other person or firm acting on
behalf of or under the authority of Seller or any Affiliate of Seller is or will
be entitled to any broker’s or finder’s fee or any other commission or similar
fee, directly or indirectly, in connection with the transactions contemplated by
this Agreement. This Section 4.29 shall survive the Closing or the expiration or
any termination of this Agreement.

 

Section 4.30         Insolvency. Seller has not (i) commenced a voluntary case
or had entered against them a petition for relief under any Applicable Law
relative to bankruptcy, insolvency, or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state or foreign
judicial or non-judicial proceeding to hold, administer, and/or liquidate all or
substantially all of their respective assets, (iii) had filed against them any
involuntary petition seeking relief under any Applicable Law relative to
bankruptcy, insolvency, or other relief to debtors which involuntary petition is
not dismissed within sixty (60) days, or (iv) made a general assignment for the
benefit of creditors.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as of the Effective Date and as of the
Closing as follows:

 

Section 5.1           Organization and Good Standing. Buyer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. Buyer has all requisite corporate power and
authority to own, operate, and lease the Property and carry on its business in
the manner and in the location in which such business has been and is now being
conducted, to execute and deliver this Agreement and the other Documents, and to
perform its obligations hereunder and thereunder.

 

Section 5.2           Authorization and Binding Effect of Documents. The
execution and delivery of this Agreement and the other Documents have been duly
authorized by Buyer, and this Agreement and the other Documents constitute the
valid and binding obligation and agreement of Buyer, enforceable in accordance
with its terms.

 

Section 5.3           Absence of Conflicts. Neither the execution and delivery
of this Agreement and the other Documents, nor compliance with the terms and
provisions hereof and thereof, will (i) conflict with or result in any breach of
any of the terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, or (iv) give any third party the right to
modify, terminate, or accelerate any obligation under, the provisions of the
articles of organization or operating agreement of Buyer and/or its Affiliates,
any indenture, mortgage, lease, loan agreement or other agreement or instrument
to which Buyer and/or its Affiliates is bound or affected, or any Applicable Law
to which Buyer and/or its Affiliates is subject.

 

Section 5.4           Consents. The execution, delivery and performance by Buyer
and/or its Affiliates of this Agreement and the other Documents, and
consummation by Buyer and/or its Affiliates of the transactions contemplated
hereby and thereby, do not and will not require the authorization, consent,
approval, exemption, clearance or other action by or notice or declaration to,
or filing with, any court or administrative or other governmental body, or the
consent, waiver or approval of any other person or entity.

 

15

 

  

Section 5.5           Patriot Act Compliance. To the extent applicable to Buyer,
Buyer has complied in all material respects with the Patriot Act and the
regulations promulgated thereunder, and the rules and regulations administered
by OFAC, to the extent such laws are applicable to Buyer. Buyer is not included
on the List of Specially Designated Nationals and Blocked Persons maintained by
the OFAC, nor is it a resident in, or organized or chartered under the laws of,
(A) a jurisdiction that has been designated by the U.S. Secretary of the
Treasury under Section 311 or 312 of the Patriot Act as warranting special
measures due to money laundering concerns or (B) any foreign country that has
been designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
the Financial Action Task Force on Money Laundering, of which the United States
is a member and with which designation the United States representative to the
group or organization continues to concur.

 

Section 5.6           Broker’s or Finder’s Fees. No agent, broker, investment
banker, or other person or firm acting on behalf of Buyer or any of its
Affiliates or under its authority, is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee, directly or indirectly, in
connection with the transactions contemplated by this Agreement. This Section
5.6 shall survive the Closing or the expiration or any termination of this
Agreement.

 

Section 5.7           Litigation. There is no pending or, to Buyer’s knowledge,
considered or threatened judgment, litigation, proceeding, investigation, or
inquiry (by any person, governmental or quasi-governmental agency or authority,
or otherwise) to which Buyer is a party or to which any property of Buyer is
subject that would be reasonably likely to have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated hereby.

 

Section 5.8           New Debt. The Closing will not be conditioned upon the
sourcing and placement of any new debt by Buyer.

 

ARTICLE VI
OTHER COVENANTS

 

Section 6.1           Conduct of Business Prior to the Closing. Seller covenants
and agrees that from the Effective Date through the Closing, unless Buyer
otherwise consents in writing, Seller and its Affiliates shall:

 

(a)          Operate the Property in the ordinary course of business, including,
without limitation (i) incurring expenses consistent with the past practices,
(ii) using commercially reasonable efforts to preserve the Property’s present
business operations, organization and goodwill and its relationships with
residents, customers, employees, advertisers, suppliers and other contractors
and (iii) maintaining the licenses (including, but not limited to the Tenant
Licenses) listed on Exhibit E.

 

16

 

  

(b)          Operate the Property and otherwise conduct business in accordance
with the terms or conditions of the licenses (including, but not limited to the
Tenant Licenses) listed on Exhibit E, in all material respects, all Applicable
Laws having jurisdiction over any aspect of the operation of the Property and
all applicable insurance requirements.

 

(c)          Maintain the books and records for the Property consistent with
past practices.

 

(d)          Take commercially reasonable efforts to maintain the Personal
Property currently in use in reasonably good operating condition and repair,
except for ordinary wear and tear, in a manner consistent with past practices.

 

(e)           Not sell, lease, grant any rights in or to or otherwise dispose
of, or agree to sell, lease or otherwise dispose of, the Property in whole or in
part, except to residents of the facility in the ordinary course of business.

 

(f)           Perform all covenants, terms, and conditions and make all payments
in a timely fashion, under any loans listed on Schedule 4.27.

 

(g)          Subject to Section 12.16 below, not make any individual alterations
or improvements (or series of related alterations or improvements) to the
Property or make any capital expenditure with respect to the Property in excess
of ONE HUNDRED THOUSAND AND NO/100 U.S. DOLLARS ($100,000.00) other than those
that are required by Applicable Law or that are necessary to preserve the
coverage under or comply with the terms of any insurance policy with respect to
the Property.

 

(h)           Not enter into any agreement which calls for annual payments in
excess of FIFTEEN THOUSAND AND NO/100 U.S. DOLLARS ($15,000.00) or for a term in
excess of one year, unless such agreement can be terminated upon not more than
sixty (60) days prior written notice without the payment of any termination fee
or penalty payment.

 

(i)            Provide the Buyer with a current Rent Roll on the fifth day of
each month.

 

(j)            Maintain and cause to be maintained in full force and effect the
existing insurance on the Property and the operations of St. Andrew’s Facility
and shall provide, upon request by Buyer, evidence satisfactory to Buyer that
such insurance continues to be in effect and that all premiums due have been
paid.

 

Section 6.2           Notification of Certain Matters. Seller shall give prompt
written notice(within two (2) Business Days) to Buyer, and Buyer shall give
prompt written notice to Seller (each, a “Notice Letter”), of (i) the
occurrence, or failure to occur, of any event that would be likely to cause any
of its respective representations or warranties contained in this Agreement to
be untrue or inaccurate in any material respect at any time from the Effective
Date to the Closing, and (ii) any failure to comply with or satisfy, in any
material respect, any covenant, condition, or agreement to be complied with or
satisfied under this Agreement. Upon receipt of a Notice Letter by Buyer
pursuant to this Section 6.2, Buyer shall be entitled to terminate this
Agreement by providing written notice to Seller and Escrow Agent within ten (10)
days after receipt of the Notice Letter. In the event this Agreement is
terminated pursuant to this Section 6.2, the Earnest Money Deposit shall be
refunded to Buyer, whereupon, except as provided for herein, this Agreement and
all rights and obligations of the parties hereunder shall be null and void. If
the Closing still occurs after Buyer’s receipt of the Notice Letter, then Buyer
shall be deemed to have waived any claim hereunder with respect to the matter
discussed in such Notice Letter. If, prior to Closing, either Buyer or Seller
obtains Knowledge of any matter that causes the representations or warranties of
the other party contained in this Agreement to be untrue or inaccurate in any
material respect, such party shall promptly notify the other party thereof in
writing.

 

17

 

  

Section 6.3           Title; Additional Documents. At the Closing, Seller shall
transfer and convey to Buyer good and indefeasible fee simple title to the
Property, free and clear of any Liens except Permitted Exceptions and Permitted
Liens. At the Closing, all warranties and guaranties, to the extent in existence
and assignable or transferable, relating to the Property shall be transferred by
Seller to, and shall be held and owned by, Buyer.

 

Section 6.4           [Intentionally Deleted].

 

Section 6.5           Inspection and Access. Seller shall, commencing on the
Effective Date of this Agreement, open the assets, books, accounting records,
correspondence and files of Seller (to the extent related to the operation of
the Property) for examination by Buyer, its officers, attorneys, accountants and
agents, with the right to make copies of such books, records and files or
extracts therefrom. Such access will be available to Buyer during normal
business hours, upon reasonable prior notice (to be not less than twenty-four
hours), in such manner as will not unreasonably interfere with the conduct of
the business of the Property. Seller will make available to Buyer such
additional data and other available information regarding the Property as Buyer
may reasonably request.

 

Section 6.6           Confidentiality.

 

(a)          Confidential Information. Any and all nonpublic information,
documents, and instruments delivered to Buyer by Seller or its agents or
Affiliates and any and all nonpublic information, documents, and instruments
delivered to Seller by Buyer or its agents or Affiliates, including, without
limitation, this Agreement, the Documents and all agreements referenced herein,
are of a confidential and proprietary nature. Buyer and Seller agree that prior
to Closing, each will maintain the confidentiality of all such confidential
information, documents or instruments delivered to each by the other party or
its agents in connection with the negotiation of, or in compliance with, this
Agreement, and only disclose such information, documents, and instruments to
their duly authorized officers, directors, attorneys, accountants, consultants,
other advisers, representatives and agents, or as otherwise required by
Applicable Law. Buyer and Seller further agree that if the transactions
contemplated hereby are not consummated and this Agreement is terminated, each
will return all such documents and instruments and all copies thereof in their
possession to the other party. Upon Seller’s request, Buyer shall certify in
writing that it has fully complied with this Section 6.6(a). This Section 6.6(a)
shall only survive Closing as to Seller (and not Buyer) but shall survive as to
both Seller and Buyer in the event this Agreement is terminated prior to
Closing.

 

18

 

  

(b)          Confidentiality of Agreement. Seller and Buyer will not disclose
the terms or existence of this Agreement to any third party without the prior
written consent of the other party or its agents, except that Seller and Buyer
may disclose such terms to their respective attorneys, accountants, consultants,
engineers, other advisers, members, shareholders, lenders, the Buyer’s potential
investors or lenders, and as required by Applicable Law without such prior
written consent. This Section 6.6(b) shall survive Closing and shall survive in
the event this Agreement is terminated prior to Closing with respect to Seller.

 

(c)          Permitted Uses of Information. Notwithstanding the forgoing,
nothing in this Section 6.6 shall prevent the Buyer from making any disclosure
regarding this Agreement to the Securities and Exchange Commission (the “SEC”)
necessary to comply with any reporting, disclosure, or filing requirements
imposed upon the Buyer by the SEC.

 

(d)          Irreparable Harm. Seller and Buyer recognize that any breach of
this Section 6.6 would result in irreparable harm to the other party; therefore,
Seller or the Buyer shall be entitled to an injunction to prohibit any such
breach or anticipated breach, without the necessity of proving actual damages or
posting a bond, cash or otherwise, in addition to all of other legal and
equitable remedies.

 

Section 6.7          Publicity. Seller and Buyer agree that no public release or
announcement concerning the transactions contemplated hereby shall be issued by
any party without the prior written consent of the other party, except as
required by Applicable Law.

 

Section 6.8           Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to satisfy any condition for which such party is responsible hereunder
and to consummate and make effective as soon as practicable the transactions
contemplated by this Agreement.

 

Section 6.9           [Intentionally Deleted].

 

Section 6.10         [Intentionally Deleted].

 

Section 6.11         [Intentionally Deleted].

 

Section 6.12         Noncompetition.

 

(a)          After the Closing, Seller and Seller’s Affiliates shall not
directly or indirectly (unless acting in accordance with Buyer’s written
consent) own, manage, operate, finance or participate in the ownership,
management, operation or financing of, or permit its name to be used by or in
connection with, any competitive business or enterprise located within a seven
(7) mile radius of the Real Property (the “Seller Non-Compete Area”) for a
period of two (2) years after the Closing.

 

(b)          Intentionally Deleted]

 

19

 

 

 

(c)          Notwithstanding the foregoing, the non-compete restrictions set
forth in this Section 6.12 shall not apply to (i) any direct or indirect
investment in, or the manager or operation of, any post-acute care facility or
any other facility that is not a competitive business or enterprise, (ii) any
competitive business or enterprise acquired directly or indirectly by Seller or
its Affiliates as part of a single acquisition of at least five (5) senior
living facilities and no more than one (1) facility is a competitive business or
enterprise located within the Seller Non-Compete Area, (iii) any interest
acquired in one or more pools of mortgages (including any servicing or similar
rights therein) notwithstanding that one or more of such mortgages may be
secured by one or more competitive business or enterprise’s that are otherwise
subject to the non-compete restrictions of this Section 6.12 and any interest in
a competitive business or enterprise otherwise that is acquired as a result of a
default under or with regard to any of such mortgages (i.e. foreclosure or deed
in lieu thereof), (iv) any properties currently under management and/or
ownership by Seller or its Affiliates, a list of which are more particularly set
forth on Schedule 6.12, (v) any non-controlling equity or debt interests
acquired or held in any publicly traded company, (vi) any investment made by RSF
Partners, Inc. in Veritas Management, LLC and any properties or facilities owned
or acquired directly or indirectly by Veritas Management, LLC, or (ix) any
investment or management opportunity with respect to which Buyer, in its sole
discretion, elects to waive the conflict in writing.

 

(d)          For purposes of this Section 6.12, the term “competitive business
or enterprise” shall mean a continuing care retirement community, an independent
living facility, an assisted living facility, or a memory care facility.

 

(e)          The Parties agree that any breach of this Section 6.12 will cause
irreparable damage to the Buyer and that in the in the event of such breach, the
prevailing party in any such enforcement action shall be entitled, in addition
to monetary damages and to any other remedies available to the prevailing party
under this Agreement and at law, to equitable relief, including injunctive
relief, and to payment of all costs incurred by the prevailing party in
enforcing or defending the provisions of this Section 6.12, including reasonable
attorneys’ fees.

 

(f)          This Section 6.12 shall survive Closing.

 

Section 6.13         Exclusivity. From and after the Effective Date to the
Closing or termination of this Agreement according to the terms hereof, Seller
shall not take any action, directly or indirectly, to encourage, initiate or
engage or participate in discussions or negotiations with, or provide any
information to, any party, other than Buyer, concerning a potential transaction
involving the purchase and sale of the Property, the purchase and sale of all or
substantially all of the ownership interest of Seller, or any transaction
similar to the foregoing.

 

20

 

 

 

Section 6.14         Certain Filings. Buyer shall use commercially reasonable
efforts to make or obtain or cause to be made or obtained, and Seller shall (at
Buyer’s sole expense) assist and cooperate therewith, and as promptly as
practicable prior to the Closing Date, all approvals, permits, registrations,
filings and notices appropriate under Applicable Laws relating to the
transactions contemplated hereby; provided, however, that Buyer shall pay all
costs associated with such filings, including, without limitation, the filing
fees in connection therewith. Prior to the Closing Date, Buyer shall use
reasonable efforts, and Seller shall (at Buyer’s sole expense) assist and
cooperate therewith, to (a) respond at the earliest practicable date to any
requests for additional information made by any governmental authority or agency
with respect to all filings made under Applicable Laws, (b) take all actions
necessary to cause the waiting periods for all filings made under Applicable
Laws to terminate or expire at the earliest possible date, (c) take or cause to
be taken all actions necessary to obtain any appropriate approvals of any
governmental authorities or agencies and (d) resist in good faith, at its cost
(including, at the sole discretion of Buyer, the institution or defense of
litigation), any assertion that the transactions contemplated hereby constitute
a violation of Applicable Laws, all to the end of expediting consummation of the
transactions contemplated hereby. The parties shall promptly inform each other
of any material communication from any governmental authority or agency
regarding any of the transactions contemplated hereby and shall permit each
other to review in advance any proposed communication to any governmental
authority or agency, subject to Applicable Laws and provided that the parties
shall not be required to provide to each other with any documents or other
materials related to a party’s valuation of the transactions contemplated by
this Agreement. Prior to the Closing Date, Buyer shall use reasonable efforts to
consult with Seller, and Seller shall use reasonable efforts to consult with
Buyer, prior to any meetings, by telephone or in person, with the staff of any
governmental authority or agency regarding the transactions contemplated hereby,
and to the extent practicable, each party may have a representative present at
any such meeting. Prior to the Closing Date, Buyer shall not notify the
residents of the transactions contemplated hereby.

 

Section 6.15         Condition of Property. Buyer acknowledges and agrees that,
except as provided for herein, Buyer is acquiring the Property “AS IS, WHERE IS
AND WITH ALL FAULTS” in the present condition of the Property, subject to
reasonable use, wear and tear, casualty, and condemnation, as provided herein,
between the Effective Date and the Closing and further agrees that, except as
provided for herein, Seller shall not be liable to Buyer for any latent or
patent defects in the Property. It is understood and agreed that, except as
otherwise expressly set forth herein, Seller has not, at any time, made any
warranties or representations of any kind or character, expressed or implied,
with respect to the Property or Seller, including, but not limited to, any
warranties or representations as to habitability, merchantability, fitness for a
particular purposes, title, zoning, tax consequences, latent or patent physical
or environmental condition, utilities, operating history or projections,
valuations, governmental approvals, or the compliance of Seller with Applicable
Laws.

 

ARTICLE VII
CONDITIONS PRECEDENT TO THE
OBLIGATION OF BUYER TO CLOSE

 

Buyer’s obligation to close pursuant to the terms of this Agreement is subject
to the satisfaction, on or prior to the Closing, of each of the following
conditions, unless waived by Buyer in writing:

 

Section 7.1           Accuracy of Representations and Warranties; Closing
Certificate. Except for any changes permitted by the terms of this Agreement or
consented to in writing by Buyer, each of the representations and warranties
made by Seller in this Agreement or in any certificate delivered pursuant to
Section 9.2 that is qualified as to knowledge or materiality shall be true and
correct in all respects when made and shall be true and correct in all respects
at and as of the Closing as though such representations and warranties were made
or given on and as of the Closing, and each of such representations and
warranties that is not qualified as to knowledge or materiality shall be true
and correct when made and shall be true and correct in all material respects at
and as of the Closing as though such representations and warranties were made or
given on and as of the Closing. For purposes of determining whether the
representations and warranties made by the Seller pursuant to this Agreement are
true and correct at and as of the Closing, the Schedules and Exhibits shall be
deemed to include only that information contained therein on the date such
Schedules and Exhibits are acknowledged pursuant to Section 12.13, and any
information disclosed to Buyer pursuant to Section 6.2 or otherwise.
Notwithstanding the foregoing, Seller shall have the right to a reasonable
adjournment of Closing not to exceed sixty (60) days in order to cure a breach
of the representations and warranties set forth in Section 4.13.

 

21

 

 

 

Section 7.2           Performance of Agreement. Seller and its Affiliates shall
have performed in all material respects all of their covenants, agreements and
obligations required by this Agreement to be performed or complied with by them
prior to or upon the Closing.

 

Section 7.3           No Material Adverse Effect. No Material Adverse Effect
shall have occurred with respect to the Property, which Material Adverse Effect
cannot be cured by Seller within thirty (30) days of receipt of written notice
from Buyer. Notwithstanding the foregoing, this Section 7.3 shall not apply to
any condemnation, casualty, or other event or occurrence which would otherwise
be subject to Section 12.16 or Section 12.17 hereof.

 

Section 7.4           Tail Insurance. Seller shall have obtained, and paid in
full, tail coverage insurance for a two year period with respect to any claims
related to the ownership of Property prior to Closing and the operations of St.
Andrew’s Facility prior to the Closing. Seller and Buyer shall use reasonable
efforts to agree upon the terms of such tail coverage insurance prior to the
expiration of the Due Diligence Period.

 

Section 7.5           [Reserved].

 

Section 7.6           Title Insurance and Survey.

 

(a)          Within five (5) days after the execution of this Agreement, Buyer
shall order commitments for owner’s policies of title insurance (the “Title
Commitment”) issued by the Title Insurer covering fee simple title to the Real
Property, in which the Title Insurer shall agree to insure, in such amount as
Buyer deems adequate (but not to exceed the Purchase Price), merchantable title
to such interests free from the Schedule B standard printed exceptions and all
other exceptions except for (i) exceptions which, under applicable state rules
and regulations, cannot be deleted or modified and (ii) Permitted Exceptions,
with such endorsements as Buyer shall reasonably require and with insurance
coverage over any “gap” period. Such Title Commitments shall have attached
thereto complete, legible copies of all instruments noted as exceptions therein,
and shall be delivered promptly to Buyer upon receipt by Seller. Buyer shall
furnish Seller with a copy of the title commitment and attachments, and all
subsequent revisions thereof, promptly upon receipt of same.

 

22

 

 

 

(b)          If (i) any of the Title Commitments reflect any exceptions to title
other than Permitted Liens which are not acceptable to Buyer in Buyer’s sole
discretion, or (ii) the Survey below discloses anything not acceptable to Buyer
in Buyer’s sole discretion, or (iii) at any time prior to the Closing, title to
Seller’s interests in the Property is encumbered by any exception to title other
than Permitted Liens, which was not on the initial Title Commitment for the
Property and is not acceptable to Buyer in Buyer’s sole discretion (any such
exception or unacceptable statement of fact being referred to herein as a “Title
Defect”), then Buyer shall, on or before the earlier of fifteen (15) days before
the end of the Due Diligence Period or ten (10) days following receipt of such
Title Commitment, as the case may be, give Seller written notice of such Title
Defect (the “Title Notice”). Such Title Notice shall include a copy of the
relevant Title Commitment and copies of the exceptions. Any exception to title
that is (x) disclosed in the Title Commitment, or (y) identified on a Survey,
which, in either case, is not identified as a Title Defect in the Title Notice,
shall be deemed to be a “Permitted Exception” for purposes of this Agreement.
Seller shall, within ten (10) days after receipt of any such Title Notice,
notify Buyer whether Seller will take the action necessary to remove the Title
Defects. On or before the Closing, Seller shall provide Buyer with reasonable
evidence of removal of the items it notifies Buyer that it will cure (the
“Agreed Upon Title Defects”). Notwithstanding anything contained herein to the
contrary, the following items (the “Required Cure Items”) must be cured prior to
or at Closing (with Seller having the right to apply the portion of the Purchase
Price allocated to either such party pursuant to Section 2.3 hereof, or a
portion thereof, for such purpose): (w) all mechanics’, materialmen’s,
repairmen’s, contractors’ or other similar Liens which encumber the Property as
of the Effective Date created by, through or under Seller or which may be filed
against the Property after the Effective Date created by, through or under
Seller and on or prior to the Closing Date (with Seller having the right to cure
such mechanics’, materialmen’s, repairmen’s, contractors’ or other similar Liens
by bonding around the same), (x) all mortgages, security deeds, and other
security instruments, (y) all past Taxes, and (z) all judgments which have
attached to and become a lien against the Property by, through, or under Seller.

 

(c)          In the event (x) the Agreed Upon Title Defects specified are not
cured on or before the Closing, (y) a Required Cure Item is not cured on or
before the Closing, or (z) if Seller does not timely notify Buyer that Seller
will remove Title Defects within the ten (10) days as specified above (in which
case Buyer shall make its election pursuant to this subsection (c) prior to five
(5) days following the date of such Title Notice), Buyer shall have the option
to:

 

(i)          accept Seller’s interest in the Real Property subject to such Title
Defect(s) or Required Cure Item(s), in which event such Title Defect(s) or
Required Cure Item(s) shall become part of the Permitted Exceptions, and to
close the transaction contemplated hereby in accordance with the terms of this
Agreement;

 

(ii)         pay up to $150,000.00 to cure any Agreed Upon Title Defects or any
Required Cure Items and deduct any amount so paid from the Purchase Price;

 

(iii)        by giving Seller written notice of Buyer’s election, terminate this
Agreement and receive a refund of the Earnest Money Deposit, in which event no
party shall have any further rights or obligations to the other hereunder,
except for such rights and obligations that, by the express terms hereof,
survive any termination of this Agreement. If Buyer elects to proceed with the
Closing without giving notice of its election of this option (ii), it will be
deemed to have accepted such Title Defect(s) or Required Cure Item(s)as
Permitted Exceptions.

 

23

 

 

 

Notwithstanding the foregoing, nothing contained in this Section 7.6 shall limit
the right of the Buyer to pursue any and all remedies provided in Section 11.2
of this Agreement as a result of Seller’s default.

 

(d)          Notwithstanding anything in this Agreement to the contrary, Seller
covenants and agrees that at or prior to Closing, Seller shall (i) pay or cause
to be paid in full and cause to be canceled and discharged or otherwise bond and
discharge as liens against the Property all mechanics’, materialmen’s,
repairmen’s, contractors’ or other similar Liens which encumber the Property as
of the Effective Date created by, through or under Seller or which may be filed
against the Property after the Effective Date created by, through or under
Seller and on or prior to the Closing Date (ii) pay or cause to be paid in full
all past due ad valorem taxes and assessments of any kind constituting a lien
against the Property which are due and payable, and (iii) pay or cause to be
paid in full, or cause to be canceled and discharged all security deeds or other
security instruments encumbering the property and created by or through Seller,
except to the extent Buyer otherwise assumes any of the obligations secured by
such instruments, and all judgments which have attached to and become a lien
against the Property by, through or under Seller. In the event Seller fails to
cause such liens and encumbrances to be paid and canceled at or prior to
Closing, Buyer shall be entitled to pay such amount to the holder thereof as may
be required to pay and cancel same, and to credit the amount so paid against the
Purchase Price allocated to the Buyer pursuant to Section 2.3 hereof.
Notwithstanding the foregoing, nothing contained in this Section 7.6 shall limit
the right of the Buyer to pursue any and all remedies provided in Section 11.2
of this Agreement as a result of Seller’s default.

 

(e)          At Closing, the Title Insurer shall be prepared to issue a title
insurance policy in accordance with the Title Commitment, with all endorsements
reasonably required by Buyer and with coverage over any “gap” period.

 

(f)          All Title Expenses shall be paid by the parties in accordance with
Section 9.4 hereof. “Title Expenses” shall include all costs and expenses of
obtaining the Survey and Title Commitment, together with any endorsements
required by any lender financing the Buyer’s acquisition of the Property. “Title
Expenses” shall exclude any costs and expenses incurred or required to be
incurred to cure any Title Defects or Required Cure Items.

 

Section 7.7           Other Inspections. Prior to the Closing, at reasonable
times and upon reasonable notice, Buyer or Buyer’s agent(s), consultants, or
other retained professionals shall have the right, at Buyer’s expense, to
perform or complete such inspections and assessments of the Property as Buyer
deems necessary or desirable, including, without limitation, environmental and
structural aspects, and assessments of the compliance of the Property with all
Applicable Laws. Notwithstanding the foregoing, all such inspections and
assessments by Buyer shall be subject to the terms and conditions of Section 3.2
above.

 

Section 7.8           Delivery of Closing Documents. Seller shall have delivered
or caused to be delivered to Buyer on the Closing each of the Documents required
to be delivered pursuant to Section 9.2.

 

24

 

  

ARTICLE VIII
CONDITIONS PRECEDENT TO THE
OBLIGATION OF SELLER TO CLOSE

 

The obligation of the Seller to close pursuant to the terms of this Agreement is
subject to the satisfaction, on or prior to the Closing, of each of the
following conditions, unless waived by Seller in writing:

 

Section 8.1            Accuracy of Representations and Warranties. Each of the
representations and warranties made by Buyer in this Agreement that is qualified
as to knowledge or materiality shall be true and correct in all respects when
made and shall be true and correct in all respects at and as of the Closing as
though such representations and warranties were made or given on and as of the
Closing, and each of such representations and warranties that is not qualified
as to knowledge or materiality shall be true and correct when made and shall be
true and correct in all material respects at and as of the Closing as though
such representations and warranties were made or given on and as of the Closing.

 

Section 8.2            [Intentionally Deleted].

 

Section 8.3            Performance of Agreements. Buyer shall have performed in
all material respects all of its covenants, agreements, and obligations required
by this Agreement and each of the other Documents to be performed or complied
with by it prior to or upon the Closing.

 

Section 8.4           Delivery of Closing Documents. Buyer shall have delivered
or caused to be delivered to Seller on the Closing each of the Documents
required to be delivered pursuant to Section 9.3.

 

ARTICLE IX
CLOSING

 

Section 9.1           Closing Date and Place. The Closing shall take place on
the date which is the later to occur of (i) five (5) Business Days following the
satisfaction of all conditions to Closing contained in ARTICLE VII and ARTICLE
VIII, (ii) thirty (30) days after the expiration of the Due Diligence Period, or
(iii) at such other date and time as may be expressly agreed upon in writing by
the Buyer and Seller (the “Closing Date”) but in no event later than August 8,
2014, 2014. Notwithstanding the foregoing, Buyer and Seller agree to target a
Closing Date of July 31, 2014. The Closing shall be accomplished by the Buyer
and Seller depositing the Closing Documents into escrow with the Title Insurer
and Buyer and Seller issuing their respective instructions to the Title Insurer
without the need for attending in person unless the parties mutually agree
otherwise.

 

Section 9.2           Deliveries of Seller. At the Closing, Seller shall deliver
or cause to be delivered to Buyer the following, in each case in form and
substance reasonably satisfactory to Buyer:

 

25

 

  

(a)          A governmental certificate, dated as of a date as near as
practicable to the Closing (but in no event more than five (5) days prior to the
Closing), showing that Seller (i) is duly organized and in good standing in the
state of organization of Seller, and (ii) is qualified to do business in the
state in which the Property is located.

 

(b)          A certificate of the secretary (or the equivalent thereto if none)
of Seller attesting as to the incumbency of each manager, officer, and
authorized representative of Seller who executes this Agreement and any of the
other Documents, certifying that resolutions and consents necessary for Seller
to act in accordance with the terms of this Agreement have been adopted or
obtained (with copies thereof attached) and to similar customary matters.

 

(c)          A warranty deed and a bill of sale (with general warranty of title)
in the form of bill of sale as is annexed hereto as Exhibit C and other
instruments of transfer and conveyance transferring the Property held or owned
by Seller (or Seller’s Affiliates) to Buyer free of all Liens other than the
Permitted Exceptions and Permitted Liens.

 

(d)          A certificate of non-foreign status under Section 1445 of the Code,
complying with the requirements of the Income Tax Regulations promulgated
pursuant to such Section.

 

(e)          A certificate that the conditions specified in Sections 7.1 and 7.2
are satisfied as of the Closing.

 

(f)          A true, correct and complete Rent Roll for the Property listing
each resident as of the Closing, the unit, bed or room number of such resident,
the amount of monthly fees to be paid by such resident, the amount of any
Resident Deposit, the date of the Resident Agreement, and the expiration date of
such Resident Agreement.

 

(g)          Copies of audited financial statements of Tenant for calendar year
2013 and the period beginning April 1, 2012 and ending December 31, 2012.
Additionally, Seller shall provide Buyer, but without expense to Seller, with
(a) an audit letter relating to Tenant in substantially the form as Exhibit F
attached hereto and made a part hereof, and (b) copies of, or access to, such
factual information as may be reasonably requested by Buyer or its designated
accountants, and in the possession or control of Seller or Tenant, to enable
Buyer to file any filings required by the SEC in connection with the purchase of
the Property.

 

(h)          A Holdback Escrow Agreement in accordance with Section 10.5, in the
form attached hereto as Exhibit D, duly executed by Seller.

 

(i)          Such additional information, materials, affidavits and certificates
as Buyer shall reasonably request to evidence the satisfaction of the conditions
to Seller’s obligations hereunder, including without limitation, evidence that
all consents and approvals required as a condition to Buyer’s obligation to
close hereunder have been obtained, title affidavits, such affidavits and
indemnities as the Title Insurer may reasonably require to issue the Title
Insurance policies, the gap coverage and all endorsements and any other
documents expressly required by this Agreement to be delivered by Seller at
Closing, or as may be reasonably required by the Title Insurer.

 

26

 

  

Section 9.3           Deliveries of Buyer. At the Closing, Buyer shall deliver
or cause to be delivered to Seller the following, in each case in form and
substance reasonably satisfactory to Seller:

 

(a)          The Purchase Price in accordance with Section 2.3, subject to the
adjustments under Section 2.5.

 

(b)          A certificate that the conditions specified in Sections 8.1 and 8.3
are satisfied as of the Closing.

 

(c)          [Intentionally Deleted]

 

(d)          A governmental certificate, dated as of a date as near as
practicable to the Closing (but in no event more than five (5) days prior to the
Closing), showing that Buyer is (i) duly organized and in good standing in the
state of its formation, and (ii) is qualified to do business in the state where
the Property is located.

 

(e)           A certificate of the secretary (or the equivalent thereto if none)
of Buyer attesting as to the incumbency of each officer or authorized
representative of Buyer who executes this Agreement and/or any of the other
Documents, certifying that resolutions and consents necessary for Buyer to act
in accordance with the terms of this Agreement have been adopted or obtained
(with copies thereof attached) and to similar customary matters.

 

(f)           A Holdback Escrow Agreement in accordance with Section 10.5, in
the form attached hereto as Exhibit D, duly executed by Buyer.

 

(g)          Such additional information and materials as Seller shall have
reasonably requested to evidence the satisfaction of the conditions to its
obligations hereunder.

 

Section 9.4            Closing Costs. Buyer and Seller shall each pay (a) their
respective attorneys’ fees and expenses (b) broker fees and commissions engaged
by such party, respectively, and (c) except as set forth below, due diligence
costs. Seller shall pay for the cost of the basic title insurance premiums for
the title insurance to be issued pursuant to Section 7.6 and Buyer shall pay for
the cost of all endorsements and additional coverages to be required by Buyer.
All other customary closing costs will be allocated between the Seller, on the
one hand, and Buyer, on the other hand, and paid in accordance with customary
closing cost allocation in the County and State where the Property is located
(collectively, the “Transaction Costs”).

 

Section 9.5            Lease and Management Agreement.

 

(a)          The parties acknowledge and agree that (i) the existing lease
agreement between Seller and Tenant governing the lease of the Property, and
(ii) the existing management agreement between Tenant and Existing Manager,
shall terminate no later than Closing.

  

(b)          The parties acknowledge and agree that at least five (5) Business
Days prior to the expiration of the Due Diligence Period (i) Buyer, or its
designee, and Tenant shall have delivered into escrow a fully-executed original
of a Lease Agreement governing the lease of the Property from the Buyer in form
and substance satisfactory to Buyer and Tenant (the “Lease Agreement”) and (ii)
Tenant and Existing Manager shall have entered delivered into escrow a
fully-executed original of a Management Agreement governing the management of
St. Andrew’s Facility in form and substance satisfactory to Buyer, Tenant and
Existing Manager (the “Management Agreement”). Upon Closing, the Escrow Agent
shall release the Lease Agreement and the Management Agreement and the Lease
Agreement and Management Agreement shall be effective as of the Closing Date. If
this Agreement is terminated for any reason prior to Closing, the Escrow Agent
shall return the applicable original signatures to the respective signatories
and the Management Agreement and the Lease Agreement shall have no force and
effect.

 



27

 

 

ARTICLE X
INDEMNIFICATION

 

Section 10.1         General. The provisions set forth in this ARTICLE X shall
be the exclusive basis for the assertion of claims by or imposition of liability
on the parties hereto after the Closing arising under or as a result of this
Agreement or any other Document (including any liability for claims for breach
of contract, warranty, tortious conduct (including negligence) or otherwise and
whether predicated on common law, statute, strict liability, or otherwise);
provided, however, that nothing herein shall preclude any party hereto from
exercising any other right or remedy available to it, her, or him under
Applicable Law or in equity arising in connection with fraud in connection with
the transaction contemplated by this Agreement.

 

Section 10.2         Indemnification by Seller. From and after Closing, Seller
shall indemnify, defend, and hold harmless Buyer and Buyer’s partners, members,
managers, officers, directors, employees, agents, representatives, Affiliates,
successors and assigns from and against, and pay or reimburse each of them for
and with respect to, any Loss relating to, arising out of or resulting from any
of the following:

 

(a)          Any breach by Seller of any of its representations, warranties,
covenants or agreements in this Agreement or any other Document;

 

(b)          Any third party claims relating to the ownership, operation or
control of the Property during the period beginning on the earlier of (i) August
31, 2011 or (ii) the date that is three (3) years prior to the Closing Date, and
ending upon Closing, except for obligations, indebtedness or liabilities to the
extent of any Adjustment Amount credited to the Buyer;

 

(c)          Any liabilities (other than liabilities set forth on the schedules
to this Agreement) arising out of or resulting from (x) Environmental Laws
relating to the ownership, operation or control of the Property during the
period beginning on the earlier of (i) August 31, 2011 or (ii) the date that is
three (3) years prior to the Closing Date, and ending upon Closing, and (y) the
treatment, storage, transportation, or disposal of hazardous substances on the
Property during the period beginning on the earlier of (i) August 31, 2011 or
(ii) the date that is three (3) years prior to the Closing Date, and ending upon
Closing; and

 

(d)          Claims by any other party claiming to have represented Seller as
broker or agent in connection with the transactions contemplated by this
Agreement.

 

28

 

  

Section 10.3         Indemnification by Buyer. From and after Closing, Buyer
shall indemnify, defend and hold harmless Seller and its officers, directors,
employees, agents, representatives, partners, members, managers, Affiliates,
successors and assigns from and against, and pay or reimburse each of them for
and with respect to any Loss relating to, arising out of or resulting from any
of the following:

 

(a)          Any breach by Buyer of any of its representations, warranties,
covenants or agreements in this Agreement or any other Document;

 

(b)          The ownership, operation or control of the Property after the
Closing, but excluding any obligations, indebtedness or liabilities to the
extent of any Adjustment Amount credited to Seller; and

 

(c)          Claims by any other party claiming to have represented Buyer as
broker or agent in connection with the transactions contemplated by this
Agreement.

 

Section 10.4         Administration of Indemnification. For purposes of
administering the indemnification provisions set forth in Section 10.2 and
Section 10.3, the following procedure shall apply:

 

(a)          Whenever a claim shall arise for indemnification under this ARTICLE
X, the party entitled to indemnification (the “Indemnified Party”) shall give a
reasonably prompt written notice to the party from whom indemnification is
sought (the “Indemnifying Party”) setting forth in reasonable detail, to the
extent then available, the facts concerning the nature of such claim and the
basis upon which the Indemnified Party believes that it is entitled to
indemnification hereunder.

 

(b)          In the event of any claim for indemnification resulting from or in
connection with any claim by a third party, the Indemnifying Party shall be
entitled, at its sole expense, either (i) to participate in defending against
such claim or (ii) to assume the entire defense with counsel which is selected
by it and which is reasonably satisfactory to the Indemnified Party, provided
that no settlement shall be made and no judgment consented to without the prior
written consent of the Indemnified Party, which shall not be unreasonably
withheld or delayed. In the case of clause (i), the Indemnifying Party shall pay
all costs of defense of both itself and the actual out-of-pocket costs of the
Indemnified Party. If, however, (x) the claim, action, suit or proceeding would,
if successful, result in the imposition of damages for which the Indemnifying
Party would not be solely responsible, or (y) representation of both parties by
the same counsel would otherwise be inappropriate due to actual or potential
differing interests between them, then the Indemnifying Party shall not be
entitled to assume the entire defense and each party shall be entitled to retain
counsel who shall cooperate with one another in defending against such claim. In
the case of clause (x), the Indemnifying Party shall be obligated to bear only
that portion of the expense of the Indemnified Party’s counsel that is in
proportion to the damages indemnifiable by the Indemnifying Party compared to
the total amount of the third-party claim against the Indemnified Party. In the
case of clause (y), the Indemnifying Party shall pay all costs of defense of
both itself and the actual out-of-pocket costs of the Indemnified Party.

 

29

 

  

(c)          If the Indemnifying Party does not choose to defend against a claim
by a third party, the Indemnified Party may defend in such manner as it deems
appropriate or settle the claim (after giving notice thereof to the Indemnifying
Party), provided that no settlement shall be made, and no judgment consented to,
without the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld or delayed. The Indemnified Party shall be entitled to
periodic reimbursement from the Indemnifying Party of defense expenses incurred
and prompt indemnification from the Indemnifying Party in accordance with this
ARTICLE X.

 

(d)          Failure or delay by an Indemnified Party to give a reasonably
prompt notice of any claim shall not release, waive or otherwise affect an
Indemnifying Party’s obligations with respect to the claim, except to the extent
that the Indemnifying Party can demonstrate actual Loss or prejudice as a result
of such failure or delay. Notwithstanding anything to the contrary contained
herein, the parties agree that no indemnification right or obligation shall
apply to the extent any such Loss or expense is paid to an Indemnified Party by
an insurance company.

 

(e)          The right to pursue indemnification as set forth in any Section of
this ARTICLE X shall survive the Closing hereunder for a period of fifteen (15)
months following the Closing.

 

(f)          Notwithstanding anything to the contrary in this Agreement, the
right to pursue indemnification as set forth in this ARTICLE X shall be
actionable or payable only for individual claims for Losses, if any, where the
Loss relating thereto exceeds TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) and if
claims, if any, collectively aggregate more than ONE HUNDRED FIFTY THOUSAND
DOLLARS ($150,000.00), and in no event shall either party be liable for any
amount in excess of TWO MILLION DOLLARS ($2,000,000.00) in the aggregate;
provided, however, that the foregoing limitation shall not apply in the case of
fraud on the part of Buyer, Seller or any of their respective Affiliates (which
shall not be limited in any manner whatsoever). In addition, Buyer agrees to
concurrently seek recovery against Seller, under any insurance policies, the
Title Policy and other applicable agreements, and Seller shall not be liable to
Buyer to the extent Buyer’s claim is actually satisfied from any sums recovered
from such insurance policies, Title Policy or other applicable agreements.
FINALLY, IN NO EVENT SHALL EITHER PARTY EVER BE LIABLE FOR ANY CONSEQUENTIAL OR
PUNITIVE DAMAGES OTHER THAN IN THE EVENT OF FRAUD.

 

Section 10.5         Holdback Escrow. In order to secure the indemnities
provided by Seller and other obligations of Seller provided for herein, at
Closing, Seller agrees to deposit into escrow with the Title Insurer in
accordance with an indemnity escrow agreement (the “Holdback Escrow Agreement”)
entered into by the parties TWO MILLION DOLLARS ($2,000,000.00) (the “Holdback
Escrow Funds”) of the Purchase Price paid to it in an interest bearing account,
which interest is to accrue to the benefit of Seller, for a period of fifteen
(15) months from the Closing. The Holdback Escrow Funds shall be used to satisfy
any entitlement of Buyer pursuant to this Agreement. The Holdback Escrow Funds,
and any interest accrued thereon, shall be disbursed to Seller upon the
expiration of fifteen (15) months from the Closing unless Buyer has made a claim
for indemnification under this ARTICLE X and such claim is then outstanding.

 

30

 

  

ARTICLE XI
DEFAULT AND TERMINATION

 

Section 11.1         Right of Termination. This Agreement may be terminated
prior to Closing as follows:

 

(a)          By Buyer, in its sole and absolute discretion, at any time during
the Due Diligence Period for any reason or for no reason whatsoever; or

 

(b)          By written agreement of Seller and Buyer; or

 

(c)          By Buyer if, as of the Closing or such earlier date as specified in
this Agreement, all conditions in ARTICLE VIII have been met, but all conditions
in ARTICLE VII have not been met, or as specifically provided for in Section
7.6, Section 11.2(a), Section 12.16 and Section 12.17; provided, however, that
nothing contained in this Section 11.1(c) shall limit Buyer’s rights pursuant to
Section 11.2 below in the event that Seller is in default; or

 

(d)          By Seller if, as of Closing or such earlier date as specified in
this Agreement, all conditions in ARTICLE VII, other than Error! Reference
source not found., have been met but all conditions in ARTICLE VIII have not
been met or Buyer defaults on its obligation to close this transaction;
provided, however, that nothing contained in this Section 11.1(d) shall limit
Seller’s rights pursuant to Section 11.2 below in the event that Buyer is in
default; or

 

(e)          By Seller or Buyer if a court of competent jurisdiction or other
governmental agency shall have issued an order, decree, or ruling (which order,
decree, or ruling the parties hereto shall use their diligent efforts to lift),
in each case permanently retraining, enjoining, or otherwise prohibiting the
transactions contemplated by this Agreement, or otherwise determining that the
consummation of such transactions would be unlawful, and such order, decree or
ruling shall have become final and nonappealable;

 

(f)          By Buyer if Buyer obtains Knowledge of any matter that causes any
material representation or warranty of the Seller contained herein to be untrue
or inaccurate in any material respect; provided, however, that prior to
termination (i) Buyer gives written notice to Seller specifying the material
representation or warranty of the Seller contained herein that Buyer alleges to
be untrue or inaccurate in any material respect, and (ii) Buyer gives Seller the
opportunity to cure such matter within thirty (30) days after receipt of the
written notice from Buyer;

 

(g)          By Buyer as provided for in Section 6.2;

 

(h)          In the event this Agreement is terminated pursuant to this Section
11.1 or pursuant to any other express provision of this Agreement for any reason
other than a default by the Seller or Buyer hereunder, then (i) this Agreement
shall be of no further force or effect as of the date of delivery of such
written notice of termination, (ii) the Buyer and Seller shall equally share the
cancellation charges, if any, of the Escrow Agent and Title Insurer, (iii) no
party shall have any further rights or obligations hereunder other than pursuant
to any provision hereof which expressly survives the termination of this
Agreement, and (iv) all Escrowed Funds shall be released to the party entitled
to the same in accordance with Section 2.4 hereof.

 

31

 

  

Section 11.2         Remedies upon Default.

 

(a)          If Seller defaults on any of Seller’s obligations hereunder, and
such default continues for ten (10) days after written notice thereof specifying
such default, Buyer may serve notice in writing to the Seller in the manner
provided in this Agreement, and either:

 

(i)          If specific performance is unavailable, terminate this Agreement,
receive a refund of the Earnest Money Deposit and receive from Seller
reimbursement (not to exceed $75,000) of all actual third-party out-of-pocket
expenses incurred by Buyer in pursuing the transactions contemplated by this
Agreement; or

 

(ii)         Waive any such conditions, title objections or defaults and
consummate the transaction contemplated by this Agreement in the same manner as
if there had been no title objections, conditions or defaults without any
reduction in the Purchase Price and without any further claim against the Seller
therefor and, if necessary, pursue an action for specific performance.

 

(a)          If Buyer defaults on its obligation to close this transaction,
Seller’s exclusive remedy shall be to terminate this Agreement and receive (as
liquidated damages) the Earnest Money Deposit.

 

Section 11.3         Specific Performance. Seller specifically agrees that Buyer
shall be entitled, in the event of a default by Seller, to enforcement of this
Agreement by a decree of specific performance or injunctive relief requiring
Seller to fulfill its obligations under this Agreement. If Buyer pursues an
action for specific performance and prevails, Buyer shall not be entitled to any
monetary damages, except as set forth in Section 12.14.

 

Section 11.4         Obligations Upon Termination. Except as otherwise provided
herein, if this Agreement is terminated, each of the parties shall bear its own
costs incurred in connection with the transactions contemplated by this
Agreement and other Documents and Buyer shall return to Seller all due diligence
materials provided to Buyer by Seller. Buyer shall also give to Seller copies of
any materials relating to the Property which Buyer prepared or caused to be
prepared in connection with the transactions contemplated by this Agreement;
provided, however, that Seller shall be obligated to reimburse Buyer the actual
cost incurred by Buyer in obtaining such materials.

 

Section 11.5         Termination Notice. Each notice given by a party to
terminate this Agreement shall specify the Subsection of ARTICLE XI pursuant to
which such notice is given. If at the time a party gives a termination notice,
such party is entitled to give such notice pursuant to more than one Subsection
of ARTICLE XI, the Subsection pursuant to which such notice is given and
termination is effected shall be deemed to be the section specified in such
notice provided that the party giving such notice is at such time entitled to
terminate this Agreement pursuant to the specified section.

 

32

 

  

Section 11.6         Sole and Exclusive Remedy. Seller and Buyer each
acknowledge and agree that prior to the Closing, such party’s sole and exclusive
remedy with respect to any and all claims made prior to the Closing for any
breach or liability under this Agreement or otherwise relating to the subject
matter of this Agreement and the transactions contemplated hereby shall be
solely in accordance with, and limited to, Section 2.4, Section 11.1, Section
11.2 and Section 11.3. The foregoing shall in no manner limit the rights and
obligations of the parties provided in ARTICLE X from and after the Closing. In
addition, in no event shall the provisions of this ARTICLE XI limit the
non-prevailing party’s obligation to pay the prevailing party’s attorneys’ fees
and costs pursuant to Section 12.14 hereof.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.1         Further Actions. From time to time before, at and after the
Closing, each party will execute and deliver such other documents as reasonably
requested by the Buyer, Seller or Escrow Agent to consummate the transactions
contemplated hereby.

 

Section 12.2         Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
facsimile (with written confirmation of receipt), by courier (including
overnight delivery service) or sent by registered or certified mail, first
class, postage prepaid, addressed as follows:

 

If to Seller, to:

 

ERB PROPCO SAV LLC

c/o EvergreenSLP, LLC

P.O. Box 2107

Brentwood, TN 37024

Telephone: (201) 447-7006

Facsimile:

E-mail: bdowd@evergreenslp.com

 

with copies to:

 

Donald A. Hammett, Jr.

Locke Lord LLP

2200 Ross Avenue, Suite 2200

Dallas, Texas 75201

Telephone: 214-740-8582

Facsimile: 214-756-8582

E-mail: dhammett@lockelord.com

 

Marc D. Lazar

Ropes & Gray LLP

800 Boylston Street

Boston, Massachusetts 02199

Telephone: 617-951-7866

 

33

 

  

Facsimile: 617-235-0714

E-mail: Marc.Lazar@ropesgray.com

 

John A. Rogers Jr.

Herrick, Feinstein LLP

2 Park Avenue

New York, New York 10016

Telephone: 212-592-6177

Facsimile: 212-545-3359

E-mail: jrogers@herrick.com

 

If to Buyer, to:

 

SENTIO STAV LANDLORD, LLC

Attn: John Mark Ramsey

Attn: Scott Larche

189 S. Orange Ave., Suite 1700

Orlando, Florida 32801

Telephone: 407-999-2426

Facsimile: 407 999-5210

 

and:

 

Michael A. Okaty, Esq.

Foley & Lardner LLP

111 N. Orange Avenue, Suite 1800

Orlando, FL 32801

Telephone: 407-423-7656

Facsimile: 407-648-1743

E-mail:mokaty@foley.com

 

or such other address as a party may from time to time notify the other parties
in writing (as provided above). Any such notice, demand or communication shall
be deemed to have been given (i) if so sent by facsimile, upon receipt as
evidenced by the sender’s written confirmation of receipt, (ii) if so mailed, as
of the date delivered, and (iii) if so delivered by courier, on the date
received.

 

Section 12.3      Entire Agreement. This Agreement and the other Documents
(excluding, however, for purposes of this Section 12.3 the Lease, the Management
Agreement and any exhibit thereto) constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersede any prior negotiations, agreements, understandings, or arrangements
between the parties hereto with respect to the subject matter hereof.

 

34

 

  

Section 12.4      Binding Effect; Benefits. Except as otherwise provided herein,
this Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective successors or permitted assigns. Except to the
extent specified herein, nothing in this Agreement, express or implied, shall
confer on any person other than the parties hereto and any Indemnified Party and
their respective successors or permitted assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.

 

Section 12.5      Assignment. This Agreement may not be assigned by any party
prior to Closing without the written consent of the Buyer and Seller, which
consent may be given or withheld in each such party’s sole and absolute
discretion, except that Buyer may assign this Agreement and its rights hereunder
without the consent of Seller (i) to an Affiliate of Buyer, (ii) to a
partnership in which Buyer or any Affiliate of Buyer is a general partner, (iii)
a limited liability company in which Buyer or any Affiliate of Buyer is a
manager or managing member or (iv) any other lawful entity entitled to do
business in the state in which the Property is located provided such entity is
controlled by, controlling or under the common control with Buyer or any
Affiliate of Buyer (each, a “Permitted Buyer-Assignee”). In the event of such an
assignment to a Permitted Buyer-Assignee, (y) a creditworthy Affiliate of Buyer
(that is named by Buyer at the time of such assignment and that is reasonably
acceptable to Seller) shall become liable for all of Buyer’s duties, covenants,
obligations, representations, and warranties under this Agreement, and (z) Buyer
shall not be released from any of its duties, covenants, obligations or
representations and warranties under this Agreement. From and after any such
assignment to a Permitted Buyer-Assignee, Buyer, such Permitted Buyer-Assignee,
and such creditworthy Affiliate of Buyer shall be jointly and severally liable
under this Agreement, and the term “Buyer” shall be deemed to mean such
Permitted Buyer-Assignee under any such assignment.

 

Section 12.6      Governing Law. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the state in which the
Real Property is located without regard to its principles of conflicts of laws.
Venue for any dispute shall be in Arapahoe County, Colorado.

 

Section 12.7      Amendments and Waivers. No term or provision of this Agreement
may be amended, waived, discharged, or terminated orally, except by an
instrument in writing signed by: (i) Buyer and Seller with respect to any
provision contained herein; and (ii) Buyer, Seller, and Escrow Agent with
respect to Section 2.6 hereof. Any waiver shall be effective only in accordance
with its express terms and conditions.

 

Section 12.8      Joint and Several. If there is more than one Seller hereunder,
Seller shall be jointly and severally liable with the other Seller for
performing all obligations of Seller under this Agreement.

 

Section 12.9      Severability. Any provision of this Agreement which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof, and any such unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by Applicable Law, the parties hereto hereby waive any
provision of Applicable Law now or hereafter in effect which renders any
provision hereof unenforceable in any respect.

 

35

 

  

Section 12.10      Non-Controlled Affiliates. Notwithstanding anything to the
contrary provided elsewhere in this Agreement, none of the provisions of this
Agreement shall in any way limit the activities of Affiliates of Buyer that are
not under Buyer’s control (“Non-controlled Affiliates”), including, without
limitation, Sentinel RE Investment Holdings LP (“Sentinel”) or any other
Affiliates of Sentinel, KKR & Co., L.P. or KKR Financial Holdings, LLC, or the
respective directors, officers, employees, equity-holders, managers, members,
general or limited partners, advisors, agents or other representatives of such
Non-controlled Affiliates. For purposes of this Section 12.10, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity or enterprise, whether
through the ownership of voting securities, through other voting rights, by
contract or otherwise.

 

Section 12.11      Counterparts. This Agreement may be executed and accepted in
one or more counterparts for the convenience of the parties, each of which will
be deemed an original and all of which, taken together, shall constitute one and
the same instrument. Delivery of a counterpart hereof via facsimile transmission
or by electronic mail transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

Section 12.12      References; Headings. All references in this Agreement to
Articles and Sections are to Articles and Sections contained in this Agreement
unless a different document is expressly specified. The captions in this
Agreement are for convenience of reference only and shall not define or limit
any of the terms or provisions hereof.

 

Section 12.13      Schedules and Exhibits. Each Schedule and Exhibit referred to
in this Agreement shall be deemed to be attached hereto and incorporated by
reference even though it may be maintained separately from this Agreement or
completed after the Effective Date so long as it is acknowledged as a Schedule
or an Exhibit to this Agreement by the parties hereto as of Closing. Any item
disclosed hereunder (including in the Schedules and Exhibits hereto) shall be
deemed disclosed for all purposes hereof irrespective of the specific
representation or warranty to which it is explicitly referenced. The Schedules
and Exhibits not attached hereto as of the Effective Date will be prepared and
mutually agreed to by the parties within seven (7) Business Days of the
Effective Date. The parties agree to cooperate and act in good faith during the
preparation of such documents.

 

Section 12.14      Attorneys’ Fees. In the event either party brings an action
to enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to trial. For purposes of this Section 12.14, “prevailing party” shall
mean, in the case of a person or entity asserting a claim, such person or entity
is successful in obtaining substantially all of the relief sought, and in the
case of a person or entity defending against or responding to a claim, such
person or entity is successful in denying substantially all of the relief
sought.

 

Section 12.15      Section 1031 Exchange/Tax Planning. If requested by either
Buyer or Seller, the other party shall cooperate in permitting the other to
accomplish an exchange under Section 1031 of the Code; provided, however, that
such exchange shall not modify any underlying financial or other material terms
of this Agreement, shall not delay the Closing, shall not relieve Buyer or
Seller of any liability for their respective obligations hereunder, and shall
not result in any other party incurring any greater cost or expense than it
otherwise would if any such exchange had not been elected. The party requesting
such exchange shall reimburse the other party for all costs incurred by such
other party as a result of the modification of this Agreement.

 

36

 

  

Section 12.16      Casualty. The risk of any loss or damage to the Property by
fire or other casualty before the Closing shall continue to be borne by Seller.
Seller shall promptly give Buyer written notice of any fire or other casualty
(in any event within five (5) days after Seller first has Knowledge of the
occurrence of same), which notice shall include a description thereof in
reasonable detail and an estimate of the cost of time to repair. If (i) any
portion of the Property is damaged by fire or casualty after the Effective Date
and is not repaired and restored substantially to its original condition prior
to Closing, or (ii) at the time of Closing the estimated cost of repairs as to
the Property is TWO HUNDRED THOUSAND U.S. DOLLARS ($200,000.00) or less, as
determined by an independent adjuster selected by Seller, Buyer shall be
required to purchase the Property in accordance with this Agreement, and Buyer
shall, at Buyer’s option, either: (x) receive a credit at Closing of the
estimated cost or repairs to the Property, as determined by the aforesaid
independent adjuster; or (y) receive from Seller at Closing (I) an assignment,
without representation or warranty by or recourse against Seller, of all
insurance claims and proceeds with respect thereto, plus (II) an amount equal to
Seller’s insurance deductible. If the estimated cost of repairing such damage to
the Property is more than TWO HUNDRED THOUSAND U.S. DOLLARS ($200,000.00), as
determined by such independent adjuster, Buyer may, at its sole option: (x)
terminate this Agreement by notice to Seller on or before the earlier of the
Closing or the tenth (10th) day after receipt of such notice described above, in
which event no party shall have any further liability to the party under this
Agreement; or (y) proceed to Closing as provided in this Section 12.16. In no
event shall the amount of insurance proceeds assigned to Buyer under this
subparagraph (plus the amount of the deductible) exceed the lesser of (i) the
cost of repair or (ii) the Purchase Price. The parties’ obligations, if any,
under this Section 12.16 shall survive the expiration or any termination of this
Agreement.

 

Section 12.17      Condemnation. The risk of any loss or damage to the Property
by condemnation before the Closing shall continue to be borne by Seller. In the
event any condemnation proceeding is commenced or threatened, Seller shall
promptly give Buyer written notice thereof (in any event within five (5) days
after Seller first has Knowledge of the occurrence of same), together with such
reasonable details with respect thereto as to which Seller may have Knowledge.
If, prior to Closing, there is a material taking by eminent domain at the
Property, this Agreement shall become null and void at Buyer’s option, and upon
receipt by Seller of the written notice of an election by Buyer to treat this
Agreement as null and void, this Agreement shall be deemed null and void. If
Buyer elects to proceed and to consummate the purchase despite said material
taking, or if there is less than a material taking prior to Closing, there shall
be no reduction in or abatement of the Purchase Price and Buyer shall be
required to purchase the Property in accordance with the terms of this
Agreement, and Seller shall assign to Buyer, without representation of warranty
by or recourse against Seller, all of Seller’s right, title and interest in and
to any award made or to be made in the condemnation proceeding (in which event
Buyer shall have the right to participate in the adjustment and settlement of
any insurance claim relating to said damage). For the purpose of this Section
12.17, the term “material” shall mean any taking of in excess of five percent
(5%) of the square footage of the Property or ten percent (10%) of the Real
Property associated with the Property. The parties’ obligations, if any, under
this Section 12.17 shall survive the expiration or any termination of this
Agreement.

 

37

 

  

Section 12.18      Limited Liability. No past, present, or future member,
partner, shareholder, director, officer of employee of any party to this
Agreement shall have any liability or obligation of any nature whatsoever in
connection with or under this Agreement or Document contemplated hereby in
connection with the transactions contemplated by this Agreement or any such
other agreement.

 

Section 12.19      Survival of Defined Terms. Where this Agreement provides that
a term or provision shall survive the Closing or the expiration or earlier
termination of this Agreement, any defined terms contained in ARTICLE I that are
used in such surviving term or provision shall also survive.

 

Section 12.20      No Third-Party Beneficiary. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are, and will be,
for the benefit of the Buyer, Seller, and Escrow Agent only and are not for the
benefit of any third party; and, accordingly, no third party shall have the
right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.

 

Section 12.21      WAIVER OF JURY TRIAL. EACH PARTY HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT, OR ANY OTHER DOCUMENT RELATED TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. ANY PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY HERETO.

 

(The remainder of this page is intentionally left blank.)

 

38

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the Effective Date.

 

  BUYER:         SENTIO STAV LANDLORD, LLC         a Delaware limited liability
company         By: /s/ John Mark Ramsey    Name: John Mark Ramsey  
Title:  Authorized Signatory         SELLER:         ERB PROPCO SAV, LLC, a
Delaware limited   liability company         By: ERB PROPCO HOLDCO I LLC   Its:
Sole Member         By: ERB SENIOR LIVING, L.L.C.   Its: Sole Member         By:
EVERGREENSLP, LLC   Its: Manager         By: /s/ Brian E. Dowd    Name: Brian E.
Dowd   Title:   Chief Financial Officer         ESCROW AGENT:         STEWART
TITLE GUARANTY COMPANY         By:         Name:             Title:   

 

39

 

  

SCHEDULE 2.1(b)

 

Personal Property

 

40

 

  



 

Floor: Various ST. ANDREWS VILLAGE Date: 5/13/14



Area: Various F F & E INVENTORY  

 

Quantity   Item/Description   Location           135   Wall Art Pieces   AL
Hallways 310   Wall Art Pieces   IL Hallways 72   Wall Art Pieces   HC Hallways
          58   Electric Beds   HC Resident Rooms 58   Credenzas   HC Resident
Rooms 58   Nightstands   HC Resident Rooms 58   Bedside Tables   HC Resident
Rooms 15   3-Drawer Dressers   HC Resident Rooms 11   32” Televisions   HC
Resident Rooms 18   28” Televisions   HC Resident Rooms 30   TV Cabinets with
3-Drawers   HC Resident Rooms           60   Apt. Size Refrigerators   AL
Resident Rooms 32   Microwaves   AL Resident Rooms           1   2011 Ford Bus  
1FDXE4FSXBDB21383 1   2010 Cadillac DTS   1G6KA5EY5AU128748 1   2013 Ford Bus  
1FDWE3FL8CDB13170           3   End Tables   Model Apartments 6   Fabric
Occasional Chairs   Model Apartments 21   Wall Art Pieces   Model Apartments 2  
Desks   Model Apartments 1   Ottoman   Model Apartments 3   Kitchen tables  
Model Apartments 12   Kitchen Chairs   Model Apartments 2   Barstools   Model
Apartments 1   Area Rug   Model Apartments 1   Floor Clock   Model Apartments 4
  Nightstands   Model Apartments 5   Queen Size Beds   Model Apartments

 

41

 

 

Floor: Various ST. ANDREWS VILLAGE Date: 5/13/14



Area: Various F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Daybed   Model Apartments 2
  Dressers   Model Apartments 3   Loveseats   Model Apartments 11   Lamps  
Model Apartments 3   Credenzas   Model Apartments 2   Armoires   Model
Apartments 3   Curio Cabinets   Model Apartments

 

42

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/13/14 Area: H.0 F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Credenza   H.C. l' Floor
East Nurses Station 1   Desk   H.C. lst Floor East Nurses Station 1   Office
Chair   H.C. l't Floor East Nurses Station 1   Computer   H.C. 151 Floor East
Nurses Station 1   Telephone   H.C. 1st Floor East Nurses Station 2   Sitting
Chairs   H.C. 15t Floor East Nurses Station 1   Magazine Table   H.C. 15t Floor
East Nurses Station 1   Bulletin Board   H.C. 1' Floor East Nurses Station 1  
Decorative Art Piece   H.C. l' Floor East Nurses Station 1   Clock   H.C. ls'
Floor East Nurses Station 1   Lamp   H.C. l' Floor East Nurses Station

 

43

 

 

Floor: 2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: Lounge F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Kawai Piano and Bench  
Lounge / Activity Room 2   Green Armoire   Lounge / Activity Room 1   8" Plastic
Table   Lounge / Activity Room 1   4" Plastic Table   Lounge / Activity Room 4  
4" Dark Wood Table (Round)   Lounge / Activity Room 11   Gold and Green High
Back Chairs   Lounge / Activity Room 2   Brown Leather Chairs   Lounge /
Activity Room 5   Scoop Style Chair   Lounge / Activity Room 1   5" Green Wood
Bench   Lounge / Activity Room 1   4" Floor Vace   Lounge / Activity Room

 

44

 

 

Floor: 2nd ST. ANDREWS VILLAGE Date: 5/15/14 Area: H.C. F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   60" Wooden Desk   S.N.F.
Marketing 1   Desk Chair   S.N.F. Marketing 1   2x4 Wooden Shelf   S.N.F.
Marketing 2   Wooden Chairs   S.N.F. Marketing 1   Mini Refrigerator   S.N.F.
Marketing     Computer / Monitor   S.N.F. Marketing           1   4" Plastic
Folding Table   MDS Office 1   5"PVC Shelf   MDS Office 1   Armoire (Similar to
nurses station)   MDS Office 1   Bookshelf   MDS Office 1   60" Wooden Desk  
MDS Office 1   Desk Chair   MDS Office 1   Computer / Monitor   MDS Office 1  
Bed Stand — 20 drawers   MDS Office

 

45

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/13/14 Area: H.0 F F & E INVENTORY  

  

Quantity   Item/Description   Location           1   Hutch   A.L. 15t Floor
Media Room 6   High back Green Chairs   A.L. 1st Floor Media Room 4   Scoop
Green Chairs   A.L. 1st Floor Media Room 2   4" Wood Puzzle Tables   Al. 1St
Floor Media Room 2   Black Book Cases   A.L. 1st Floor Media Room 2   Floor
Lamps   A.L. l' Floor Media Room 1   26" Visio Television   A.L. 1st Floor Media
Room 1   60" Television (Visio)   A.L. 1st Floor Media Room 1   Half Moon Wall
Table   A.L. 1st Floor Media Room 1   Gold and Green Chair   A.L. lst Floor
Media Room 1   Small Oval Coffee Table   A.L. 1st Floor Media Room 1   Baldwin
Organ   Al. 1st Floor Media Room 1   Popcorn Popper   A.L. 1st Floor Media Room
1   Audio Sound   A.L. 1st Floor Media Room 1   18 x 48 Table   Al. 15t Floor
Media Room

 

46

 

 

Floor:  3nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: LL F F & E INVENTORY  

 

Quantity   Item/Description   Location           2   Washers   I.L. 3rd Fl
Laundry Room 1   Dryer   I.L. 3rd Fl Laundry Room 2   Sitting Chairs   I.L. 3rd
Fl Laundry Room 1   Utility Sink   I.L. 3rd Fl Laundry Room 1   Magazine Table  
I.L. 3rd Fl Laundry Room 1   Recycling Can   I.L. 3rd Fl Laundry Room 1  
Ironing Board   I.L. 3rd Fl Laundry Room

 

47

 

 

Floor: 2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: H.C. F F & E INVENTORY  

 

Quantity   Item/Description   Location           4   Metal Filing Cabinets  
H.C. 2nd Floor West Medical Room 4   Copy Machines   H.C. 2nd Floor West Medical
Room 4   Paper Shredders   H.C. 2nd Floor West Medical Room 4   Small Fridge  
H.C. 2nd Floor West Medical Room 4   Medium Carts   H.C. 2nd Floor West Medical
Room 4   Bulletin Board   H.C. 2nd Floor West Medical Room 4   Sets of cabinets
  H.C. 3rd Floor West Medical Room 4   Coat Racks   H.C. 2nd Floor West Medical
Room 4   Medical Records Cart   H.C. 3rd Floor West Medical Room

 

48

 

 

Floor:  Ground ST. ANDREWS VILLAGE Date: 5/15/14 Area: Underground Garage F F &
E INVENTORY  

 

Quantity   Item/Description   Location           1   Polaris ATV w/ 48” Snow
Plow VIN # 4XARH50A8DE780898   Underground Garage 1   Yardman 22” Snow Blower  
Underground Garage 1   Pressure Washer   Underground Garage 6   Carpet Blowers  
Underground Garage 1   Compressor 26 gal 150psi   Underground Garage 2  
Commercial Fertilizer Spreaders   Underground Garage 1   48” Blade Attachment  
Underground Garage 1   Yellow Step Ladder 6”   Underground Garage 1   Heavy Duty
Flat Cart   Underground Garage 1   18” Step Ladder   Underground Garage

 

49

 

 

Floor:  Ground ST. ANDREWS VILLAGE Date: 5/15/14 Area: Telecommunications F F &
E INVENTORY  

 

Quantity   Item/Description   Location           1   Marik Network 4410 DVR for
security   Telecommunications Room 1   13" TV   Telecommunications Room 1  
Computer & Monitor   Telecommunications Room 1   Wooden 3" Desk  
Telecommunications Room 1   Lasko Circulating Blower   Telecommunications Room

 

50

 

 

Floor: 2nd ST. ANDREWS VILLAGE Date: 5/10/14 Area: Courtyard F F & E INVENTORY  

 

Quantity   Item/Description   Location           20   Metal Patio Chairs  
Courtyard 8   Metal rust colored patio chairs   Courtyard 3   24" Round metal
patio tables   Courtyard 4   Umbrella   Courtyard 4   Metal chairs   Courtyard 6
  6" Metal patio benches   Courtyard 2   Metal patio chairs with pads  
Courtyard 4   4" Patio Tables   Courtyard 1   Stone coffee tables   Courtyard 1
  9" curved patio couch   Courtyard 1        

 

51

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/10/14 Area: A.L. F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Round wooden table   A.L.
Marketing Office 4   Skirted Chairs   A.L. Marketing Office 1   3 Drawer **  
A.L. Marketing Office 1   Computer/ Monitor   A.L. Marketing Office 1   Desk 60"
Wood   A.L. Marketing Office 1   Mini Fridge   A.L. Marketing Office 1   Desk
Chair   A.L. Marketing Office 1   Book Case   A.L. Marketing Office 1   Table  
A.L. Marketing Office                     3   Metal Patio Benches   A.L.
Courtyard 2   Round Patio Tables   A.L. Courtyard 1   Square Patio Table   Al.
Courtyard 3   Umbrellas   A.L. Courtyard 2   Rocker patio chairs   A.L.
Courtyard 4   Padded patio chairs   A.L. Courtyard 4   Cove Benches   A.L.
Courtyard                     2   Microwaves   Laundry Room 2" Floor 2   G.E.
Washers   Laundry Room 2" Floor 2   G.E. Dryers   Laundry Room 2nd Floor 1  
High Back Chaira   Laundry Room 21' Floor 1   2 Drawer File Cabinet   Laundry
Room 2" Floor

 

52

 

 

Floor: 2nd ST. ANDREWS VILLAGE Date: 5/10/14 Area: Conference Room F F & E
INVENTORY  

 

Quantity   Item/Description   Location           4   48x48 Pine Tables   Stand
Up Room 12   Pine padded Chairs   Stand Up Room 1   Server Hutch   Stand Up Room

 

53

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/10/14 Area: Fitness Area F F & E
INVENTORY  

 

Quantity   Item/Description   Location           2   TRUE Treadmills   Exercise
Room 1   Health 0 Meter Scale   Exercise Room 1   CR 53r Elliptical   Exercise
Room 1   Swhinn Exercise Bike   Exercise Room

 

54

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/10/14 Area: A.L. F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Mail Slot   Al. Lobby 1  
Copier Xerox 5745   A.L. Lobby 1   Reception Desk   A.L. Lobby I   Microwave  
Al. Lobby 1   Luggage Cart   A.L. Lobby 1   Dark Gold Couch   A.L. Lobby 4  
Upholstered Chairs   A.L. Lobby 2   End Tables   A.L. Lobby 1   Round Coffee
Table   Al. Lobby 4   Plush Chairs   Al. Lobby 1   Round Coffee Tables 48"   Al.
Lobby 1   Round Glass Coffee Table   Al. Lobby 1   Beverage Hutch   A.L. Lobby 1
  4" Round Table   A.L. Lobby 1   Puzzle Table (Round Wood)   A.L. Lobby        
  1   Oak Desk   Nevada's Office 1   Computer   Nevada's Office 2   Wood padded
chairs   Nevada's Office 1   5 drawer file cabinet   Nevada's Office 1   Cart
with wheels   Nevada's Office           2   White Swivel Chairs   Lobby Outside
Nevada's Office 1   Green Sofa   Lobby Outside Nevada's Office 1   Coffee Table
  Lobby Outside Nevada's Office 2   End Tables   Lobby Outside Nevada's Office 2
  Cove Benches   Lobby Outside Nevada's Office     Clear Scale   Lobby Outside
Nevada's Office

 

55

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/15/14 Area: I.L. Community Room F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   8" Storage Cabinet  
Community Room 1   4 Drawer File Cabinet   Community Room 1   Small 2" Oval Wood
Table   Community Room 64   Burgundy Arm Chairs   Community Room 6   48x48 Brown
Pedestal Chairs   Community Room 25   Folding Chairs & Cart   Community Room 1  
2x6 Wall Table   Community Room 2   Stripped Padded Arm Chairs   Community Room
1   Tall Bar Stool   Community Room 1   2X4 Iron Rack   Community Room 1   Casio
LK 45 Electric Organ& Bench   Community Room 1   3X3 Side Table   Community Room
1   Wood Podium   Community Room 3   3" Floor Vases   Community Room            
        1   Crown 180ma xm satellite Radio   Electronics 1   RCA Boom Box  
Electronics 1   Pro fx 12 Mixing Brand Amplifier   Electronics 1   GTD Audio
G622   Electronics 1   8" Projector Screen   Electronics 3   Audio tuner 3
wireless   Electronics         Electronics 1   Fire Place Fixture   Electronics
I   3x5 Wood Book Case   Electronics     Folding Card Table   Electronics 1   8"
Folding Table   Electronics

 

56

 

 

Floor:  Basement ST. ANDREWS VILLAGE Date: 5/10/14 Area: Laundry Room F F & E
INVENTORY  

 

Quantity   Item/Description   Location           2   Dirty Laundry Carts  
Laundry 5   PVC 6" Linen Carts   Laundry 1   PVC 5" Linen Cart   Laundry 2   6"
Wine Shelf   Laundry 5   8" Plastic Tables   Laundry 1   Continental Girban Iron
  Laundry 2   Continental CG 75-85 Commercial Dryer   Laundry 1   Continental CG
55-65 Commercial Dryer   Laundry 2   Continental 551b Washer   Laundry I  
Continental 351b Washer   Laundry

 

57

 

 

Floor: ST. ANDREWS VILLAGE Date: 5/15/14 Area: Link F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Oak Book Shelf   Physical
Therapy 1   Computer & Monitor   Physical Therapy 4   2 drawer file cabinet  
Physical Therapy 1  

Chattanooga Hydro

Collator/Heat Pack System

  Physical Therapy 8   Brown wood Chairs   Physical Therapy 1   3 Drawer file
cabinet   Physical Therapy 1   4" Roll Top Desk   Physical Therapy 1  
Chattanooga Intellect Legend St airmast er   Physical Therapy 1   Inspire CS2
Cardio Strider   Physical Therapy 2   NU-Step TRS-4000   Physical Therapy 1  
Rebok Step Climber   Physical Therapy 2   Over Bed Tables   Physical Therapy    
HP Office Jet Pro Server 8600 Plus   Physical Therapy 1   Fellows PS4C Shredder
  Physical Therapy 1   8x8 Padded Table   Physical Therapy 1   Parallel Bar  
Physical Therapy 1   Floor Bicycle Pedal Machine   Physical Therapy 1   Full
Size Refrigerator   Physical Therapy     GE Stove (Full Size)   Physical Therapy
    Standing Machine   Physical Therapy

 

58

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/11/14 Area: Marketing F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Dresser   Marketing Office
and Conference Room 1   Dresser (Basket Drawers)   Marketing Office and
Conference Room 1   HP Office Jet Pro 8500A   Marketing Office and Conference
Room 3   3 drawer File Cabinet   Marketing Office and Conference Room 1  
ThinkPad Computer   Marketing Office and Conference Room 1   Glass Desk — 3x1  
Marketing Office and Conference Room 1   Black Leather Rolling Chair W/ Arms  
Marketing Office and Conference Room           1   5 Shelve Book Shelf  
Marketing Director's Office 1   Regular Black Leather Chair   Marketing
Director's Office 2   Office Waiting Chairs w/ Arms   Marketing Director's
Office 1   Round Coffee Table   Marketing Director's Office 1   White Board  
Marketing Director's Office I   Oak Cabinet (2 Glass Doors)   Marketing
Director's Office           1   Dark Wooden Conference Table   Marketing
Conference Room 6   Brown Armless Chairs   Marketing Conference Room 1   5
Shelves Glass Case   Marketing Conference Room 1   Credenza   Marketing
Conference Room 1   Oak Table w/ Two Drawers   Marketing Conference Room        
  I   Oak Cabinet with Glass Doors   Link 1   Wall Clock   Link 4   Tan Leather
Chairs w/ Arms   Link 1   Futon   Link 1   Lamp   Link 1   Stripe Vase   Link 1
  Credenza   Link

 

59

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/11/14 Area: IL F F & E INVENTORY  

 

Quantity   Item/Description   Location               Safe   IL 1   Oak Desk   IL
1   Monitor   IL 1   Laptop — Think Pad   IL 1   Pair of Speakers   IL

 

60

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/11/14 Area: IL F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Dark wood w/leaf Conference
Table   Business Office Conference Room 6   Wooden Chairs   Business Office
Conference Room 1   Wood Cabinet   Business Office Conference Room 1   Metal
Book Rack w/ 4 shelves   Business Office Conference Room 1   Xerox Machine  
Business Office Kitchen 3   File Cabinet (Letter Size)   Business Office Kitchen
1   Round Glass Table   Business Office Kitchen 4   Metal Back Chairs   Business
Office Kitchen 1   Refrigerator   Business Office Kitchen 1   Microwave  
Business Office Kitchen 1   Dishwasher   Business Office Kitchen 1   Kitchen
Cabinets   Business Office Kitchen 1   Floor Cabinet (Closet)   Business Office
Kitchen 1   Light Oak Book Shelf   AP Office 1   Oak Cabinet   AP Office 1  
Cherry Drawer Cabinet   AP Office 1   HP Laserjet P2055   AP Office 1   Computer
Tower   AP Office 1   Cherry File Cabinet   AP Office 1   4x2 Oak Desk   AP
Office 2   Letter File Cabinets   AP Office 1   Basket Drawer Dresser   AP
Office 2   Dark Leather Chair w/arms   John's Office     Computer Monitor  
John's Office 1   5 drawer Dresser   John's Office

 

61

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/11/14 Area: I.L. F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Wall Key Holder   Concierge
4   Waiting Room Chairs   Concierge 1   Coffee Table   Concierge 1   White Lamp
with Shade   Concierge 4   Waiting Room Chairs with Cushion   Concierge 2  
Cabinets w/ open drawers   Concierge 1   Fire Place   Concierge 1   Coffee Table
(2 Levels of Glass)   Concierge 1   Wicker Basket   Chapel 1   Statue   Chapel  
  Wooden Cathedral Statue   Chapel 1   Cross   Chapel 4   Open Back Chairs  
Chapel 2   Dark Brown Leather Chairs   Chapel 2   Floor Lamps   Chapel 1  
Podium   Chapel 1   Wood Table with Crossed Lets   Chapel 1   Wall Shelf  
Chapel 1   Book Shelf   Chapel 8   Church Statues   Chapel 1   Organ and Bench  
Chapel     DVD Player   Chapel 1   Epson Projector   Chapel 1   Suggestion Box  
Chapel 1   Projector Screen (On the wall)   Chapel

 

62

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/11/14 Area: IL F F & E INVENTORY  

 

Quantity   Item/Description   Location           2   Dark Brown Leather Chairs
w/ alms   Business Office 1   Tan Vertical File Cabinet   Business Office 1  
Office Chair — Dark Brown no Arms   Business Office 1   1 Oak Desk 6x3x3
extension   Business Office 1   Think Pad   Business Office 1   Acer Monitor  
Business Office 1   Xerox Machine   Business Office           2   Dark Brown
Armless Waiting Room Chairs   AIR 1   Light Tan Waiting Room Chair   A/R    
Gray Office Chair w/ Arms   A/R 1   Light Oak Desk   A/R 1   2 Drawer File
Cabinet   AIR 1   Computer Tower   A/R 1   Computer Monitor   A/R 1   Dresser (5
Drawers)   AIR 1   Cherry Wood Desk 4x2x4 Extension   AIR 1   Tan Office Chair  
A/R 1   Paper Towel Dispenser   A/R 2   Office Chairs Tan Cushion (Pattern Backs
and Arms)   A/R

 

63

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/11/14 Area: IL F F & E INVENTORY  

 

Quantity   Item/Description   Location               Set of 14 Lockers  
Employee Locker Rooms 1   4 Lockers   Employee Locker Rooms 1   10 Lockers  
Employee Locker Rooms 1   Paper Towel Dispenser   Employee Locker Rooms        
  1   Xerox Machine 7545   Concierge Book Room 1   Shelving Unit   Concierge
Book Room 1   Rolling Coat Rack   Concierge Book Room 1   Postage Meter  
Concierge Book Room 1   Oak Drawer   Concierge Book Room 1   2 Level Book Shelf
  Concierge Book Room 1   Dark Brown Leather Office Chair   Concierge Book Room
4   Walkie Talkies   Concierge Book Room 1   2 Drawer Dresser   Concierge Book
Room 1   Computer Tower   Concierge Book Room 2   Computer Screens (One for
Security)   Concierge Book Room

 

64

 

 

Floor: C ST. ANDREWS VILLAGE Date: 5/10/14 Area: IL F F & E INVENTORY  

 

Quantity   Item/Description   Location           16   4 Tops   IL Dining Room 8
  2 Tops   IL Dining Room 6   Round Tables   IL Dining Room 125   Chairs   IL
Dining Room 1   Large Mirror   IL Dining Room 1   Private Dining Table   IL
Dining Room 7   Private Dining Chairs   IL Dining Room 3   Hutches   IL Dining
Room 7   Decorative Photos   IL Dining Room 1   Grand Piano   IL Dining Room 1  
Pool Table   IL Dining Room 1   Lamp   IL Dining Room 4   Pool Chairs   IL
Dining Room           9   4 Tops   Bistro 37   Camel Back Chains   Bistro 1  
Round Top Table (Glass)   Bistro 9   Decorative Photos   Bistro 1   Samsung 50"
Television   Bistro 4   Bar Stools   Bistro 6   End Tables   Bistro 2   Brown
Sitting Chairs   Bistro           4   Printed Chairs   Fire Side Room 1   White
Couch   Fire Side Room 1   4x4 Coffee Table   Fire Side Room I   Behind Couch
Table   Fire Side Room 2   Brown Oversized Chair   Fire Side Room 1   Coffee
Table   Fire Side Room 1   Hutch for Coffee   Fire Side Room 1   Large Mirror  
Fire Side Room 1   Table & Vase Arrangement   Fire Side Room 8   Dining Room
Chairs   Fire Side Room 3   4 Tops   Fire Side Room 1   Hutch   Fire Side Room

 

65

 

 

Floor:  P1& 2nd ST. ANDREWS VILLAGE Date: 5/11/14 Area: HC F F & E INVENTORY  

 

Quantity   Item/Description   Location           12   48x48 Pedestal Tables  
Health Center Dining Room 1st Floor 1   6" Round Pedestal Table   Health Center
Dining Room 1St Floor 20   Chairs   Health Center Dining Room lg Floor          
9   4 Top 48x48 Tables   2nd Floor 1   3" 2 Top Tables   2nd Floor 20   Chairs  
2nd Floor

 

66

 

 

Floor:  1st & 2nd ST. ANDREWS VILLAGE Date: 5/10/14 Area: HC F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Victory Refrigerator  
Holiday Kitchens (1st Floor) 1   Hoffinan Warmer   Holiday Kitchens (1st Floor)
1   Scotsman Icemaker   Holiday Kitchens (1st Floor) 2   Coffee Brewers  
Holiday Kitchens (1st Floor) 1   Microwave   Holiday Kitchens (1st Floor) 1  
Wine Shelf   Holiday Kitchens (1st Floor) 1   6" Stainless Steel Table   Holiday
Kitchens (1st Floor) 1   Double Plate Warmer   Holiday Kitchens (1st Floor) 1  
Round Glass Table   Holiday Kitchens (1st Floor)           1   Victory
Refrigerator   2nd Floor 1   Mani Trock 1321b Ice Machine   2nd Floor 1  
Microwave   2nd Floor 1   Scotsman Ice Maker   2nd Floor 2   Coffee Brewers  
2nd Floor 1   Wine Shelf   2nd Floor 2   Stainless Steel Tables   2nd Floor 1  
Double Light Plate Warmers   2nd Floor 1   Blender   2nd Floor

 

67

 

 

Floor:  Ground ST. ANDREWS VILLAGE Date: 5/11/14 Area: IL F F & E INVENTORY  

 

Quantity   Item/Description   Location           1   Pitco Deep Fryer (4Basket)
  Dietary Kitchen 1   US Range Grill   Dietary Kitchen 1   American Range
Griddle   Dietary Kitchen 1   American Range Oven (6 Burners)   Dietary Kitchen
1   Soup Kettle   Dietary Kitchen 1   Prep Table   Dietary Kitchen 1   6 Pan
Steam Table w/ Sink   Dietary Kitchen 1   Ice Machine   Dietary Kitchen 1  
Hoffman Heat Cabinet   Dietary Kitchen 1   Stainless Steel Table 8" w/ sink  
Dietary Kitchen 1   Master Built Reach in Freezer   Dietary Kitchen 1   Victory
Range Refrigerator   Dietary Kitchen 1   20" 2 Drawer Table we/ warmer   Dietary
Kitchen 1   Conventional Oven Stand   Dietary Kitchen 1   8" Stainless Table  
Dietary Kitchen 1   30" Table Stand Slicer   Dietary Kitchen 1   Globe Model
Meat Slicer   Dietary Kitchen

 

68

 

 

Floor:  Ground ST. ANDREWS VILLAGE Date: 5/14/14 Area: IL F F & E INVENTORY  

 

Quantity   Item/Description   Location           10   Wire Food Storage Racks  
Kitchen 2   Waffle Irons   Kitchen 1   Storage Rack   Kitchen 5   5" Plastic
Rack   Kitchen 1   Varimixer   Kitchen 2   2 Victory 2 Door Refrigerator  
Kitchen 1   Slow Cooker   Kitchen     4-Burner Oven   Kitchen 1   Stainless Prep
Table   Kitchen

 

69

 

 

Quantity   Item/Description   Location     Maintenance & Activity Closet        
      3 cases   Filters   Maint Closet 1   Shower Chair   Maint Closet 10 pieces
  Scrap Carpet   Maint Closet 1   Massage Table   Maint Closet 4 boxes   Misc.
Christmas Items   Maint Closet

 

70

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/13/14 Area:  H.C.  (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location 1   Fridge   Pantry 1st Floor West 1  
Ice Machine   Pantry 1st Floor West 1   Microwave   Pantry 1st Floor West 1  
Set of Pantry Cabinets   Pantry 1st Floor West

 

71

 

 

Floor: 1st ST. ANDREWS VILLAGE Date: 5/13/14 Area:  I.L.  (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location      1st Floor West End Closet          
    1   Painters Cart   1st floor West End Closet 32 cases   Housekeeping
Supplies   1st floor West End Closet 1   Misc. Artwork   1st floor West End
Closet 35   Cases of Lifeline Equipment   1st floor West End Closet

 

72

 

 

Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area:  H.C.  (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Washer   HC 2nd floor West
Hallway 1   Dryer   HC 2nd floor West Hallway 7   Decorative Art Pieces   HC 2nd
floor West Hallway 1   Ice – Rolling Cart   HC 2nd floor West Hallway

 

73

 

 



Floor:  4th ST. ANDREWS VILLAGE Date: 5/13/14 Area:  I.L.  (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           10 boxes   Christmas
Decorations & Accessories   4th floor East Closet

 



74

 

 

Floor:  1st ST. ANDREWS VILLAGE Date: 5/15/14 Area:       (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           2   Striped Wooden Bench  
Front Entry 2   18x48 Wood Wall Table   Front Entry 4   Striped Wood Front
Chairs   Front Entry 2   18” Table   Front Entry

 

75

 

 





Floor:  4th ST. ANDREWS VILLAGE Date: 5/13/14 Area:  I.L.  (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Washer   4th floor Laundry
Room 1   Dryer   4th floor Laundry Room 1   Sink   4th floor Laundry Room 1  
Chair   4th floor Laundry Room 1   Magazine Table   4th floor Laundry Room 1  
Ironing Board   4th floor Laundry Room

 



76

 

 

Floor:  1st ST. ANDREWS VILLAGE Date: 5/13/14 Area: Maintenance (IL-AL-HC) F F &
E INVENTORY  

 

Quantity   Item/Description   Location           2   Desks   Maintenance Office
2   Chairs   Maintenance Office 1   Lap Top   Maintenance Office 1   Mini Fridge
  Maintenance Office 1   File Cabinet   Maintenance Office 1   Storage Cabinet  
Maintenance Office 1   Copy Fax Machine   Maintenance Office           1  
Computer   Workstation 1   Copy/Fax Machine   Workstation 1   Fridge  
Workstation           1   Light Bulb Cabinet   Shop 1   14” Ladder   Shop 1   8”
Ladder   Shop 3   6” ladders   Shop 2   2” Ladders   Shop 2   5” Flatbed Carts  
Shop 2   2” Flatbed Carts   Shop 7   Window a/c units   Shop 31   1500w portable
heaters   Shop 2   Key Machines   Shop 1   Desk   Shop 1   Small File Cabinet  
Shop 1   Tool Cabinet   Shop           1   Polaris 500 ATV   Garage 1   4” Plow
  Garage 1   5” Plow   Garage

 

77

 

 

Floor:  4th ST. ANDREWS VILLAGE Date: 5/13/14 Area: I.L.(IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Wheelchair   4th floor West
End Closet 2   Luggage Pieces   4th floor West End Closet 1   Lawn Chair   4th
floor West End Closet 4 boxes   Christmas Items   4th floor West End Closet

 

78

 

 

Floor:  1st ST. ANDREWS VILLAGE Date: 5/15/14 Area: Retail (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           2   Chairs   Main Beauty Shop 1
  Round Table   Main Beauty Shop 1   Hospitality Table   Main Beauty Shop 1  
18x48 Wall Table   Main Beauty Shop 1   White High Back Chair   Main Beauty Shop
1   Nail Polish Station   Main Beauty Shop 2   Pedicure Whirlpool Spa Chairs  
Main Beauty Shop 2   Mini Spa Chairs   Main Beauty Shop 1   24x48 Towel Rack  
Main Beauty Shop 4   Vinyl Metal Chair   Main Beauty Shop 3   Manicure Table
Desk   Main Beauty Shop 5   Chairs   Main Beauty Shop 1   Hair Dryer   Main
Beauty Shop 4   Chair Hair Dryers   Main Beauty Shop 4   Hair Washing Stations  
Main Beauty Shop 4   Styling Booths   Main Beauty Shop 4   Padded Chair for Wash
Station   Main Beauty Shop 5   Waiting Room Chairs   Main Beauty Shop 1  
Desk/Bookshelf   Main Beauty Shop 2   High Back Chairs   Main Beauty Shop 1  
Decorative Shelf   Main Beauty Shop 4   Adjustable Barber Chairs   Main Beauty
Shop

 

79

 

 



Floor:  3rd ST. ANDREWS VILLAGE Date: 5/13/14 Area: I.L.(IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Dryer   3rd Floor West
Closet

 



80

 

 

Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: H.C. (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Credenza   Nurses Station
#4 1   Desk   Nurses Station #4 1   Office Chair   Nurses Station #4 1  
Computer   Nurses Station #4 1   Bulletin Board   Nurses Station #4 1   Clock  
Nurses Station #4 1   Telephone   Nurses Station #4 1   Decorative Art   Nurses
Station #4 2   Piece Sitting Chairs   Nurses Station #4 1   Bench   Nurses
Station #4

 

81

 

 



Floor: ST. ANDREWS VILLAGE Date:                  Area: F F & E INVENTORY  

 

Quantity   Item/Description   Location           146   Apt Size Stoves   IL
Resident Apartments 146   Apt Size Dishwasher   IL Resident Apartments 146  
Refrigerators   IL Resident Apartments 146   Microwaves   IL Resident Apartments
108   Stackable Washer/Dryer   IL Resident Apartments 38   Full Size
Washer/Dryer Sets   IL Resident Apartments

 



82

 

 

Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: IL F F & E INVENTORY  

 



Quantity   Item/Description   Location           5 cases   Marketing Brochures  
2nd Floor East Storage

 

83

 

 

Floor: 5th ST. ANDREWS VILLAGE Date: 5/13/14 Area: I.L F F & E INVENTORY  

 

Quantity   Item/Description   Location     5th Floor Exercise Room              
29   Sitting Chairs   5th floor Exercise Room 12   Exercise Balls   5th floor
Exercise Room 2   Book Shelves   5th floor Exercise Room 1   Small C.D. Player  
5th floor Exercise Room 3   Misc. Plastic Baskets   5th floor Exercise Room 1  
Plastic Tub Drawer Container   5th floor Exercise Room 2   Fans   5th floor
Exercise Room 1   Trash Can   5th floor Exercise Room 1   Clock   5th floor
Exercise Room

 

84

 

 

Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: IL (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Washer   2nd floor Laundry
Room 1   Dryer   2nd floor Laundry Room 1   Magazine Table   2nd floor Laundry
Room 1   Sitting Chair   2nd floor Laundry Room 1   Utility Sink   2nd floor
Laundry Room

 

85

 

 

Floor:  5th ST. ANDREWS VILLAGE Date: 5/13/14 Area: 5th FL W(IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           6   Boxes of old Records   5th
floor West End 1   Desk   5th floor West End 1   Filing Cabinet   5th floor West
End 1   Lamp   5th floor West End

 

86

 

 

Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: IL(IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location

 

87

 

 

Floor:  1st ST. ANDREWS VILLAGE Date: 5/13/14 Area: (IL-AL-HC) F F & E INVENTORY
 

 

Quantity   Item/Description   Location           12 cases   Dishes   5th floor
dietary storage 6 cases   Cups   5th floor dietary storage 6 crates   Glassware
  5th floor dietary storage 64 boxes   Silverware   5th floor dietary storage 4
  Kids Highchairs   5th floor dietary storage 3   Easels   5th floor dietary
storage 5 boxes   Misc. Holiday Decorations   5th floor dietary storage 9  
Decorative Art Work   5th floor dietary storage 1   Wheel Chair   5th floor
dietary storage 3   Large Plastic Trash Cans   5th floor dietary storage

 

88

 

 



Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: IL(IL-AL-HC) F F & E
INVENTORY  

 



89

 

 

Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: IL(IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location     I.L. 2nd Floor West Closet     14
boxes   Activities Supplies and Equipment   2nd floor west storage

 

90

 

 

Floor:  1st ST. ANDREWS VILLAGE Date: 5/13/14 Area: H.C. (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location 1   Desk   Social Services Office 1  
Computer   Social Services Office 1   Office Chair   Social Services Office 1  
Round Table   Social Services Office 3   Sitting Chairs   Social Services Office
1   Small Shelf Unit   Social Services Office 4   Decorative Art Pieces   Social
Services Office 1   Clock   Social Services Office 1   Telephone   Social
Services Office 1   Bulletin Board   Social Services Office

 

91

 

 

Floor:  5th ST. ANDREWS VILLAGE Date: 5/10/14 Area: IL(IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Big Screen Television   5th
floor Club Room 2   End Tables   5th floor Club Room 1   Television Stand   5th
floor Club Room 6   Sofa Chairs   5th floor Club Room 25   Sitting Chairs   5th
floor Club Room 17   Book Shelves   5th floor Club Room 1   Love Seat   5th
floor Club Room 2   Leather Chairs   5th floor Club Room 3   Computers   5th
floor Club Room 3   Computer Desks   5th floor Club Room 3   Office Chairs   5th
floor Club Room 1   Meeting Table   5th floor Club Room 1   Curio Cabinet   5th
floor Club Room 5   Vases   5th floor Club Room 9   Decorative Art Work Pieces  
5th floor Club Room 1   Rolling Book Cart   5th floor Club Room 1   Coffee Stand
  5th floor Club Room 10   Misc. Lamps   5th floor Club Room 8   Wall Lamps  
5th floor Club Room 13   Misc. Game Tables   5th floor Club Room 1   Magnifying
Machine and Table   5th floor Club Room 2213   Misc. Books and Magazines   5th
floor Club Room

 

92

 

 

Floor:  Ground Floor ST. ANDREWS VILLAGE Date: 5/13/14 Area: IL(IL-AL-HC) F F &
E INVENTORY  

 

Quantity   Item/Description   Location           6   Sitting Wicker Chairs
(Brown)   Pool Area 3   Life Guard Chairs   Pool Area 3   Brown Wicker Chairs  
Pool Area 1   Brown Wicker Sofa   Pool Area 2   Light Beige High Back Wicker
Chairs   Pool Area 1   Floral Vase   Pool Area 1   Floor Lamp   Pool Area 11  
Decorative Wall Art Pieces   Pool Area

 

93

 

 

Floor:  1st ST. ANDREWS VILLAGE Date: 5/13/14 Area: H.C. (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Med Records Rolling Cart  
HC Med Room 1 1   Paper Shredder   HC Med Room 1 1   Coat Rack   HC Med Room 1 1
  Small Refrigerator   HC Med Room 1 1   Medium Cart   HC Med Room 1 1   Copier
  HC Med Room 1 1   Sitting Stool   HC Med Room 1 1   Bulletin Board   HC Med
Room 1 1   Set of Cabinets   HC Med Room 1 1   Clock   HC Med Room 1 1   Filing
Cabinet (Metal)   HC Med Room 1

 

94

 

 

Floor:  1st ST. ANDREWS VILLAGE Date: 5/15/14 Area: Link (IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location           1   Manicure Table   Beauty
Shop-Link 1   Chair Dryer   Beauty Shop-Link 2   Black Shop Chairs   Beauty
Shop-Link 1   Round Coffee Table   Beauty Shop-Link 1   2” Two Shelf Wood Case  
Beauty Shop-Link 2   Professional Hair Dryers   Beauty Shop-Link 2   Combo Sink
and Cabinet Stations   Beauty Shop-Link 2   Beauty Chairs   Beauty Shop-Link 1  
5” Five Drawer Stand   Beauty Shop-Link 1   Half Moon Wall Table   Beauty
Shop-Link

 

95

 

 

Floor:  2nd ST. ANDREWS VILLAGE Date: 5/13/14 Area: IL(IL-AL-HC) F F & E
INVENTORY  

 

Quantity   Item/Description   Location 2   Sitting Chairs   2nd Floor HC East 1
  Curio Cabinet   2nd Floor HC East 1   Floor Lamp   2nd Floor HC East 1   Bench
  2nd Floor HC East 6   Decorative Art Pieces   2nd Floor HC East

 

96

 

 

SCHEDULE 2.3

 

Purchase Price Allocations

 

Facility  Real Property   Personal Property   Total  St. Andrew’s  $   $  
$42,500,000 

 

97

 

 

Schedule 4.2 Consents of Third Parties.       None

 

98

 

 

Schedule 4.5         Judgments. Except as set forth herein, there are no
judgments presently outstanding and unsatisfied against the Property, Seller, or
any of Seller’s assets.

 

None

 

99

 

 

Schedule 4.6         Governmental Approvals. Except as set forth herein, no
order, permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority is required to authorize, or is required
in connection with the execution, delivery and performance by Seller of this
Agreement and the other Documents or the taking of any action contemplated by
this Agreement and the other Documents, which has not been obtained.

 

None

 

100

 

 

Schedule 4.7         Insurance. A summary of all general liability, fire, theft,
professional liability and other insurance maintained by Seller with respect to
the Property, currently and since April 2012.

 

See Attached

 

101

 

 

ERB Propco SAV LLC & ERB Opco SAV, LLC
April 1, 2012 - March 31, 2013 Named Insured
Location Insured Policy # Coverage Type Policy Dates Broker Insurance Company
Limits / Sublimits Deductible ERB Propco SAV LLC PRO0036308 All Risk Property
$200M Limit, each and
every occurrence subject to
various sublimits within the
policy 4/1/12 - 12/15/12 Marsh

Multiple Carriers; Shared and Layered Program

S&P A-

$ 50M Per Occurrence and Annual Aggregate as respects Earthquake except:

$ 5M Earthquake in California

$ 50M Per Occurrence and Annual Aggregate as respects Flood except;

$ 25M Per Occurrence and Annual Aggregate as respects Flood Zones A or V.

$ 50M Per Occurrence as respects Named Tier 1 Windstorm

$ 10M Accouns t Receivae bl

$ 10M Debris Removal or 25% of loss, whichever is greater

$ 25M Demolition & Increased Cost of Construction (DICC) (B+C)

Program Limit Building Ordinance – Loss to Undamaged Portion of Building

$ 10M Errors and Omissions

$ 2.5M Expediting Expense

$ 25M Extra Expense

$ 2.5M Fine Arts, subject to maximum of $1,000 any one item

$ 500,000 Fire Brigade Charges

$1M Leasehold Interests

$1M Limited Pollution Coverage, in the annual aggregate as respects land and/or
water

$ 10M Miscellaneous Unnamed Locations

$ 10M Newly Acquired Property (120 Days Reporting)

$ 1M Professional Fees

$ 25M Service Interruption, including transmission lines and related plants (a
qualifying

period of 48 hours applies)

$ 5M Transit, per occurrence

$ 5M Valuable Papers and Records

$ 100,000 Consequential Loss

$ 250,000 Control of Damaed g Merchandise

$ 1M Brands and Labels

$ 1M Mold and Fungus, resulting from an insured peril

$ 5M Leader Properties, subject to a 5 mile limitation

$ 100,000,000 Equipment Breakdown Sublimits, except $100,000 any one accident
for

Expediting Expense, Hazardous Substances, Perishable Goods and Data Restoration

Business Interruption, Actual Loss Sustained

$ 100,000,000 Property Damage / Time Element

All losses, damages or expenses arising out of any one occurrence shall be
adjusted as one loss, with a $25,000 deductible except:

Residential Locations: $25,000 first occurrence, $100,000 every time thereafter
Boiler & Machinery: $25,000 as respects loss or damage arising out of an
"accident."

Flood: $100,000 each and every occurrence except for locations wholly or
partially within Special Flood Hazard Areas (SFHA), areas of 100 year flooding,
as defined by the Federal Emergency Management Agency in Flood Zones “A” or “V”,
a $500,000 deductible Per Building / $500,000 Contents per Building applies
$100,000 Time Element per occurrence for non-residential locations, except
$250,000 Per Building/ $100,000 Contents per building/ $100,000 Time Element per
occurrence as respects residential locations.

Named Windstorm: 5% of the TIV within the State of Florida for the peril of
named windstorm subject to a minimum of $100,000 per occurrence, except: 3% of
the TIV for all other Tier 1 Counties as defined within the policy form subject
to a minimum deductible of $100,000 per occurrence.

Alabama: Baldwin, Mobile Georgia: Bryan, Camden, Chatham, Glynn, Liberty,
McIntosh Hawaii: Entire State Louisiana: Ascension, Assumption, Cameron, Iberia,
Jefferson, Lafourche, Livingston, Orleans, Plaquemines, St. Charles, St. John
the Baptist, St. Martin, St. Mary, St. Bernard, St. Tammany, Tangipahoa,
Terrebonne, Vermilion Mississippi: George, Hancock, Harrison, Jackson, Pearl
River, Stone North Carolina: Beaufort, Bertie, Brunswick, Camden., Carteret,
Chowan, Craven, Currituck, Dare, Hyde, Jones, New Hanover, Onslow, Pamlico,
Pasquotank,

Pender, Perquimans, Tyrell, Washington South Carolina: Beaufort, Berkley,
Charleston, Colleton, Georgetown,
Horry, Jasper Texas: Aransas, Branzoria, Calhooun, Cameron, Chambers, Galveston,
Harris Jackson, Jefferson, Kennedy, Kleberg, Matagorda, Nueces, Orange, Refugio,
San Patricio, Victoria, Willacy Virginia: Acomack,

Chesaeake, p Essex, Gloucester, Hamton, p Isle of Wiht, g James Cit, y King
Geore, g Lancaster, Mathews, Middlesex,
Newport News, Norfolk, Northampton, Northumberland, Poquoson, Portsmouth,
Richmond, Stafford, South Hampton, Suffolk, Surry, Virginia Beach, Westmoreland,
Williamsburg, York

Earthquake:

$100,000 for any one occurrence except for the following: 5% of the TIV within
California subject to a minimum of

$100,000 for any one occurrence. 2% of the TIV, subject to a minimum of $100,000
per occurrence when such loss

occurs at locations within counties defined as New Madrid Zones and Pacific
Northwest Zones defined within this

           

for Expediting Expense, Hazardous Substances, Perishable Goods and Data
Restoration Business Interruption, Actual Loss Sustained

$ 100,000,000 Property Damage / Time Element

30 Days Civil or Military Authority, but not more than $2.5M

365 Days Extended Period of Indemnity ; 30 Days Ingress/Egress, but not more
than $2.5M

$100,000 for any one occurrence except for the following: 5% of the TIV within
California subject to a minimum of

$100,000 for any one occurrence. 2% of the TIV, subject to a minimum of $100,000
per occurrence when such loss

occurs at locations within counties defined as New Madrid Zones and Pacific
Northwest Zones defined within this policy.

ERB Propco SAV LLC 14980457 Pollution Liability 1/6/2012 -1/06/2015 William
Gallagher &
Associates Chartis Speciality Insurance $10,000,000 each incident / aggregate
$50,000 deductible ERB Opco SAV LLC 860MXC80474175 Commercial General
Liability/Professional
Liability 4/1/12 - 4/1/13 Brown & Brown Fireman's Fund Insurance Company

$ 1M Each Occurrence Limit

$ 3M General Aggregate (Dedicated Limit)

$0 Deductible ERB Opco SAV LLC 860MXA80289966 Commercial Hired and Non Owned
Auto 4/1/12 - 4/1/13 Brown & Brown Fireman's Fund Insurance Company $1 M
Liability Limit $1,000 Comprehensive Deductible $1,000 Collision ERB Opco SAV
LLC 12CX09141 Excess Liability 4/1/12 - 4/1/13 Brown & Brown Ironshore Specialty
$ 5M Each Occurrence $ 5M Aggregate $0 Deductible ERB Opco SAV LLC 12CX09141
Excess Liability 4/1/12-4/1/13 Brown & Brown American Empire $5M Each Occurrence
$5M Aggregate $0 Deductible ERB Opco SAV LLC DONYAAM3I8001 D&O/EPL 4/1/12 -
4/1/13 Willis Liberty $1M $25,000 Deductible

 

102

 

 

ERB Ptopco SAV LLC & ERB Opco SAV, LLC
April 1, 2013 - March 31, 2014 Named Insured
Location Insured Policy # Coverage Type Policy Dates Broker Insurance Company
Limits / Sublimits Deductible ERB Propco SAV LLC PRO0036308 All Risk Property
$250M Limit, each and
every occurrence subject to
various sublimits within the
policy 12/15/12 - 12/15/13 Marsh

Multiple Carriers; Shared and Layered Program

S&P A-

$ 200M Per Occurrence and Annual Aggregate as respects Earthquake except:

$ 75M Earthquake in California

$ 200M Per Occurrence and Annual Aggregate as respects Flood except;

$ 75M Per Occurrence and Annual Aggregate as respects Flood Zones A or V.

$ 75M Per Occurrence as respects Named Tier 1 Windstorm

$ 10M Accounst Receivae bl

$ 10M Debris Removal or 25% of loss, whichever is greater

$ 25M Demolition & Increased Cost of Construction (DICC) (B+C)

Program Limit Building Ordinance – Loss to Undamaged Portion of Building

$ 10M Errors and Omissions

$ 2.5M Expediting Expense

$ 25M Extra Expense

$ 2.5M Fine Arts, subject to maximum of $1,000 any one item

$ 500,000 Fire Brigade Charges

$1M Leasehold Interests

$1M Limited Pollution Coverage, in the annual aggregate as respects land and/or
water

$ 10M Miscellaneous Unnamed Locations

$ 10M Newly Acquired Property (120 Days Reporting)

$ 1M Professional Fees

$ 25M Service Interruption, including transmission lines and related plants (a
qualifying

period of 48 hours applies)

$ 5M Transit, per occurrence

$ 5M Valuable Papers and Records

$ 100,000 Consequential Loss

$ 250,000 Control of Damaed g Merchandise

$ 1M Brands and Labels

$ 1M Mold and Fungus, resulting from an insured peril

$ 5M Leader Properties, subject to a 5 mile limitation

$ 100,000,000 Equipment Breakdown Sublimits, except $100,000 any one accident
for

Expediting Expense, Hazardous Substances, Perishable Goods and Data Restoration

Business Interruption, Actual Loss Sustained

$ 100,000,000 Property Damage / Time Element

All losses, damages or expenses arising out of any one occurrence shall be
adjusted as one loss, with a $25,000 deductible except:

Residential Locations: $25,000 first occurrence, $100,000 every time thereafter
Boiler & Machinery: $25,000 as respects loss or damage arising out of an
"accident."

Flood: $100,000 each and every occurrence except for locations wholly or
partially within Special Flood Hazard Areas (SFHA), areas of 100 year flooding,
as defined by the Federal Emergency Management Agency in Flood Zones “A” or “V”,
a $500,000 deductible Per Building / $500,000 Contents per Building applies
$100,000 Time Element per occurrence for non-residential locations, except
$250,000 Per Building/ $100,000 Contents per building/ $100,000 Time Element per
occurrence as respects residential locations.

Named Windstorm: 5% of the TIV within the State of Florida for the peril of
named windstorm subject to a minimum of $100,000 per occurrence, except: 3% of
the TIV for all other Tier 1 Counties as defined within the policy form subject
to a minimum deductible of $100,000 per occurrence.

Alabama: Baldwin, Mobile Georgia: Bryan, Camden, Chatham, Glynn, Liberty,
McIntosh Hawaii: Entire State Louisiana: Ascension, Assumption, Cameron, Iberia,
Jefferson, Lafourche, Livingston, Orleans, Plaquemines, St. Charles, St. John
the Baptist, St. Martin, St. Mary, St. Bernard, St. Tammany, Tangipahoa,
Terrebonne, Vermilion Mississippi: George, Hancock, Harrison, Jackson, Pearl
River, Stone North Carolina: Beaufort, Bertie, Brunswick, Camden., Carteret,
Chowan, Craven, Currituck, Dare, Hyde, Jones, New Hanover, Onslow, Pamlico,
Pasquotank,

Pender, Perquimans, Tyrell, Washington South Carolina: Beaufort, Berkley,
Charleston, Colleton, Georgetown,
Horry, Jasper Texas: Aransas, Branzoria, Calhooun, Cameron, Chambers, Galveston,
Harris Jackson, Jefferson, Kennedy, Kleberg, Matagorda, Nueces, Orange, Refugio,
San Patricio, Victoria, Willacy Virginia: Acomack,

Chesaeake, p Essex, Gloucester, Hamton, p Isle of Wiht, g James Cit, y King
Geore, g Lancaster, Mathews, Middlesex,
Newport News, Norfolk, Northampton, Northumberland, Poquoson, Portsmouth,
Richmond, Stafford, South Hampton, Suffolk, Surry, Virginia Beach, Westmoreland,
Williamsburg, York

Earthquake:

$100,000 for any one occurrence except for the following: 5% of the TIV within
California subject to a minimum of

$100,000 for any one occurrence. 2% of the TIV, subject to a minimum of $100,000
per occurrence when such loss

occurs at locations within counties defined as New Madrid Zones and Pacific
Northwest Zones defined within this

           

for Expediting Expense, Hazardous Substances, Perishable Goods and Data
Restoration Business Interruption, Actual Loss Sustained

$ 100,000,000 Property Damage / Time Element

30 Days Civil or Military Authority, but not more than $2.5M

365 Days Extended Period of Indemnity ; 30 Days Ingress/Egress, but not more
than $2.5M

$100,000 for any one occurrence except for the following: 5% of the TIV within
California subject to a minimum of

$100,000 for any one occurrence. 2% of the TIV, subject to a minimum of $100,000
per occurrence when such loss

occurs at locations within counties defined as New Madrid Zones and Pacific
Northwest Zones defined within this policy.

ERB Propco SAV LLC 14980457 Pollution Liability 1/6/2012 -1/06/2015 William
Gallagher &
Associates Chartis Speciality Insurance $10,000,000 each incident / aggregate
$50,000 deductible ERB Opco SAV LLC 860MXC80482270 Commercial General
Liability/Professional
Liability 4/1/13 - 4/1/14 Brown & Brown Fireman's Fund Insurance Company

$ 1M Each Occurrence Limit

$ 3M General Aggregate (Dedicated Limit)

$0 Deductible ERB Opco SAV LLC 860MXA80296670 Commercial Hired and Non Owned
Auto 4/1/13 - 4/1/14 Brown & Brown Fireman's Fund Insurance Company $1 M
Liability Limit $1,000 Comprehensive Deductible , $1,000 Collision ERB Opco SAV
LLC 1316301 Excess Liability 4/1/13 - 4/1/14 Brown & Brown Ironshore Specialty $
5M Each Occurrence $ 5M Aggregate $0 Deductible ERB Opco SAV LLC DONYAAM3I8001
D&O/EPL 4/1/13 - 4/1/14 Willis Liberty $1M $25,000 Deductible

 

103

 

 

ERB Ptopco SAV LLC & ERB Opco SAV, LLC
April 1, 2014 - March 31, 2015 Named Insured
Location Insured Policy # Coverage Type Policy Dates Broker Insurance Company
Limits / Sublimits Deductible ERB Propco SAV LLC PRO0036308 All Risk Property
$250M Limit, each and
every occurrence subject to
various sublimits within the
policy 12/15/13 - 12/15/14 Marsh Multiple Carriers; Shared and Layered Program

$250MM All Risk Limit

$200MM Per Occurrence and Annual Aggregate as respects Earthquake except:

$25MM Earthquake in California, Alaska, Hawaii and Puerto Rico

$200MM Earthquake in New Madrid and Pacific Northwest Zones

$200MM Per Occurrence and Annual Aggregate as respects Flood except;

$50MM Per Occurrence and Annual Aggregate as respects Flood Zones A or V

$50MM Per Occurrence as respects Named Windstorm, as defined in policy

$250MM Building Ordinance-Loss to Undamaged Portion of Building

$25MM Course of Construction including Soft Costs

$25MM Extra Expense, $25MM Service Interruption

$25MM Debris Removal or 25% of loss, whichever is greater

$25MM Building Ordinance-Demolition & Increased Cost of Construction (DICC)

$250MM Building Ordinance-Loss to Undamaged Portion of Building

$25MM Newly Acquired Property including Mortgage Interests (120 Days Reporting)

$10MM Defense Costs, $10MM Errors and Omissions, $10MM Accounts Receivable

$10MM Miscellaneous Unnamed Locations

$5MM Fine Arts, subject to maximum of $1,000 any one item

$5MM Transit, per occurrence $5MM Valuable Papers and Records

$2.5MM Expediting Expense

$1MM Leasehold Interests, $2.5M Infectious Disease per occurrence and in the
annual

aggregate

$1M Construction Management

$1MM Pollutant Clean Up (Land and Water) and Removal per occ. and annual

aggregate

$1MM Professional Fees $1MM Mold and Fungus

$2.5M Downzoning, per occurrence and in the annual aggregate

$5M Move-Out or Relocation Expense per occurrence and in the annual aggregate

$500,000 Fire Brigade Charges

$5M Upgrade to Green

$250,000 Control of Damaged Merchandise

$100MM Equipment Breakdown, except $100,000 any one accident for Expediting

Expense, Hazardous Substances, Perishable Goods/Spoilage and Data Restoration

All losses, damages or expenses arising out of any one occurrence shall be
adjusted as one loss, with a $25,000 deductible except:

Flood: $100,000 each and every occurrence except for locations wholly or
partially within Special Flood Hazard Areas (SFHA), areas of 100 year flooding,
as defined by the Federal Emergency Management Agency in Flood Zones “A” or “V”,
a $500,000 deductible Per Building / $500,000 Contents per Building applies
$100,000 Time Element per occurrence for non-residential locations, except
$250,000 Per Building/ $100,000 Contents per building/ $100,000 Time Element per
occurrence as respects residential locations.

Named Windstorm: 5% of the TIV within the State of Florida for the peril of
Named Windstorm subject to a minimum of $100,000 per occurrence, except: 3% of
the TIV for all other Tier 1 Counties as defined within the policy form subject
to a minimum deductible of $100,000 per occurrence. Those other Tier 1 Counties
as follows:

Alabama: Baldwin, Mobile Georgia: Bryan, Camden, Chatham, Glynn, Liberty,
McIntosh Hawaii: Entire State Louisiana: Cameron, Iberia, Jefferson, Lafourche,
Livingston, Orleans, Plaquemines, St. Charles, St. Mary, St. Bernard, St.
Tammany, Terrebonne, Vermilion Mississippi: Hancock, Harrison, Jackson North
Carolina: Beaufort, Bertie, Brunswick, Camden., Carteret, Chowan, Craven,
Currituck, Dare, Hyde, New Hanover, Onslow,

Pamlico, Pasquotank, Pender, Perquimans, Tyrell, Washington South Carolina:
Beaufort, Berkley, Charleston,
Colleton, Georgetown, Horry, Jasper Texas: Aransas, Branzoria, Calhooun,
Cameron, Chambers, Galveston, Harris Jackson, Jefferson, Kennedy, Kleberg,
Matagorda, Nueces, Orange, Refugio, San Patricio, Victoria, Willacy Virginia:
Acomack, Chesapeake, Essex, Gloucester, Hampton, Isle of Wight, James City, King
George, Lancaster, Mathews, Middlesex, Newport News, Norfolk, Northampton,
Northumberland, Poquoson, Portsmouth, Richmond, Stafford, Suffolk, Surry,
Virginia Beach, Westmoreland, Williamsburg, York

Earthquake:

$100,000 for any one occurrence except for the following: 5% of the TIV within
California, Alaska, and Hawaii
subject to a minimum of $100,000 for any one occurrence. 2% of the TIV, subject
to a minimum of $100,000 per occurrence when such loss occurs at locations
within counties defined as New Madrid Zones and Pacific Northwest Zones defined
within this policy.

Off Premises Power, Service Interruption, 48 hour waiting period

           

$250,000 Control of Damaged Merchandise

$100MM Equipment Breakdown, except $100,000 any one accident for Expediting
Expense, Hazardous Substances, Perishable Goods/Spoilage and Data Restoration
Business Interruption, Actual Loss Sustained

30 Days Civil or Military Authority, but not more than $2.5MM (within 10 Statue
Miles) 365 Days Extended Period of Indemnity; 30 Days Ingress/Egress, but not
more than $2.5MM (within 10 Statue Miles) 30 Days Impounded Water10 Miles
Attraction Properties

Off Premises Power, Service Interruption, 48 hour waiting period Business
Interruption, 48 hour waiting period ERB Propco SAV LLC 14980457 Pollution
Liability 1/6/2012 -1/06/2015 William
Gallagher &
Associates Chartis Speciality Insurance $10,000,000 each incident / aggregate
$50,000 deductible ERB Opco SAV LLC 860MXC80482270 Commercial General
Liability/Professional
Liability 4/1/14 - 4/1/15 Brown & Brown Fireman's Fund Insurance Company

$ 1M Each Occurrence Limit

$ 3M General Aggregate (Dedicated Limit)

$0 Deductible ERB Opco SAV LLC 860MXA80296670 Commercial Hired and Non Owned
Auto 4/1/14 - 4/1/15 Brown & Brown Fireman's Fund Insurance Company $1 M
Liability Limit $1,000 Comprehensive Deductible $1,000 Collision ERB Opco SAV
LLC 1316301 Excess Liability 4/1/14 - 4/1/15 Brown & Brown Ironshore Specialty $
5M Each Occurrence $ 5M Aggregate $0 Deductible ERB Opco SAV LLC DONYAAM3I8001
D&O/EPL 4/1/14 - 4/1/15 Willis Liberty $1M $25,000 / $35,000 Deductibles

 

104

 

 

Schedule 4.8         Litigation. Except as set forth herein, there is no pending
or, to Seller’s Knowledge, considered or threatened in writing any judgment,
litigation, proceeding, investigation or inquiry (by any person, governmental or
quasi-governmental agency or authority or otherwise) to which Seller or the
Property is a party, including without limitation, litigation brought by Seller
against any third party.

 

1) A Charge of Discrimination was filed with the Colorado Civil Rights Division
(“CCRD”) against ERB Opco SAV, LLC dba St Andrew’s Village on 4/8/14 by a former
employee; Mary Amekpor. Ms. Amekpor was terminated for inappropriate behavior in
a resident care area and refusing to work her assigned hallway.

 

St. Andrew's Village submitted evidence to CCRD on 5/7/14 to disprove her claim
of discrimination on the basis of race, including termination paper, statements
from witnesses, demographic information on SAV employees, and a written
narrative of events. St Andrew’s Village is awaiting the outcome of the CCRD
review.

 

105

 

 

Schedule 4.9         Compliance with Laws. Except as provided herein, to
Seller’s Knowledge, the Property has been constructed and has been and is
presently used and operated in material compliance with any Applicable Laws
governing the use of the Property. Seller has not received notice of any such
violation of any Applicable Laws governing the use of the Property or any part
thereof.

 

None

 

106

 

 

Section 4.10         Environmental Matters.

 

1.         St Andrew’s Village community experienced an intense hail storm on
September 14, 2013 which caused water intrusion on the garden levels of assisted
living and select skilled nursing units. In addition, numerous independent
living apartments on the 4th and 5th floor were impacted by the sudden
accumulation of several feet of hail on apartment balconies. While there were no
instances of standing water, the water intrusion saturated carpets and adjoining
baseboard, sheetrock and insulation. Repairs to all affected areas have been
fully completed, but during the repair process, the presence of moisture
generated instances of mold was discovered in baseboard and adjoining sheetrock
in multiple apartments. A certified environmental testing firm was engaged to
conduct air sampling in each affected independent, assisted living and skilled
nursing apartment before and after repairs. A certified remediation firm was
engaged to remediate each unit where mold was identified. Sheetrock, baseboard
and carpet were replaced in all affected apartments. No affected apartments were
returned to service until the air sampling results indicated that the apartment
was safe for re-occupancy. All testing was fully documented and the Community is
in possession of all test results. All instances of mold identified during this
process have been completely remediated.

 

2.         The aforementioned hail storm also caused several rooftop plumbing
vents to become unsecured, and the loosened flashing resulted in water leaks
into three independent living apartments. In the process of repairing the water
damage, the presence of moisture generated instances of mold was discovered. The
damaged sheetrock and baseboard was completely replaced, the vents and flashing
re-secured, and any mold discovered was completely remediated.

 

3.         During the remediation of hail storm damage in the garden level
bistro area, the presence of moisture generated instances of mold was discovered
behind the wall in an adjacent wait staff servery. The cause was determined to
be a leaking pipe fitting. The pipe, wallboard and baseboard were repaired or
replaced and any mold discovered was completely remediated.

 

4.         Garden level water damage – maintenance room broken pipe (fall 2013).
The presence of moisture generated instances of mold was discovered in the
process of repairing water damage to baseboard and adjoining sheetrock following
a broken pipe in the maintenance room. The damaged sheetrock and baseboard were
completely replaced and any mold discovered was completely remediated.

 

5.         Garden level water damage – failed valve in the pool pump room (fall
2013). The presence of moisture generated instances of mold was discovered in
the process of repairing water damage to baseboard and adjoining sheetrock
following a failed valve in the pool equipment room. The damaged sheetrock and
baseboard were completely replaced and any mold discovered was completely
remediated.

 

107

 

 

Schedule 4.14         Resident Agreements. Except as otherwise noted herein, the
rent roll attached hereto as Exhibit G (the “Rent Roll”) is true and complete in
all material respects.

 

None

 

108

 

 

Schedule 4.15         Medicare/Medicaid – list revenues, census as of PSA
execution date Except as set forth in this Schedule 4.15, no material portion of
the income from any Property is attributable to Medicare, Medicaid or any public
or private third-party payor or other program, except for certain payment from
private insurers pursuant to long-term care policies.

 

See Attached Statement of Monthly and YTD Revenues March 31, 2014

 

109

 

 

St Andrews Village Operating Statement ERB Opco SAV LLC

For the Period Ending March 31, 2014

 

   ACTUAL
January   ACTUAL
February   ACTUAL
March   Projected Y/E
(Actual/Budget)   2014
Budget   Projected
Variance  Operating Revenue                               Independent Living
Revenue                                                               Entrance
Fee MSFs                               108340010001 First Person Monthly Service
Fees-EF   168,604.84    166,822.00    166,822.00    2,061,652.16  
 2,052,405.32    9,246.84  108340015001 Second Person Fees-IL-EF   7,013.84  
 7,461.00    7,939.00    84,783.84    83,160.00    1,623.84                   
              Total Entrance Fee MSFs   175,618.68    174,283.00    174,761.00  
 2,146,436.00    2,135,565.32    10,870.68                                 
Rental                               108340010201 First Person-IL-Rental 
 231,877.01    230,249.65    226,669.29    2,879,165.43    2,903,661.48  
 (24,496.05) 108340015201 Second Person -IL-Rental   3,782.90    3,735.00  
 2,851.16    42,499.06    42,840.00    (340.94)                                
Total Rental   235,659.91    233,984.65    229,520.45    2,921,664.49  
 2,946,501.48    (24,836.99)                                 Total MSFs 
 411,278.59    408,267.65    404,281.45    5,068,100.49    5,082,066.80  
 (13,966.31)                                 IL Other Revenue                
              108340020001 Lease Fees   -    -    -    -    -    -  108340025001
Garage Fees   1,688.71    1,700.00    1,850.00    58,463.51    69,987.00  
 (11,523.49) 108340060001 Community Fee-IL   -    -    -    28,000.00  
 36,000.00    (8,000.00) 108340510001 Apt. Discounts-IL - EF   (1,460.55) 
 (150.40)   -    (31,299.95)   (40,485.00)   9,185.05  108344444101 Loss to
Lease-IL - EF   (1,528.50)   (1,528.50)   (1,283.95)   (5,144.95)   (4,128.00) 
 (1,016.95) 108340510201 Apt. Discounts - IL - Rental   (1,446.50)   (492.00) 
 (492.00)   (48,980.50)   (59,850.00)   10,869.50  108344444201 Loss to Lease-IL
- Rental   (5,945.00)   (4,654.43)   (5,329.04)   (21,264.47)   (16,698.00) 
 (4,566.47) 108340710001 Additional Meal Income-IL   1,833.11    869.77  
 606.12    21,226.76    24,812.48    (3,585.72) 108340720001 Guest Meals
Income-IL   2,019.00    2,451.65    2,132.79    28,203.44    28,800.00  
 (596.56) 108340730001 Employee Meals Income   357.00    765.00    246.00  
 5,547.00    5,592.00    (45.00) 108340750001 Catering Income-IL   -    -    -  
 35,220.00    43,170.00    (7,950.00) 108340760001 Beverage Revenue   -    -  
 -    9,900.00    13,200.00    (3,300.00) 108340820001 Housekeeping   75.00  
 75.00    75.00    900.00    900.00    -  108340825001 Laundry Revenue   -  
 -    -    2,700.00    3,600.00    (900.00) 108340830001 Transportation-IL 
 81.00    113.50    96.50    2,271.00    2,640.00    (369.00) 108340850001
Maintenance - non taxable   -    -    -    -    -    -  108341020001 Guest Room 
 -    -    1,475.00    7,100.00    7,500.00    (400.00) 108340860001 IL-EF Free
Days HC Benefit   -    -    -    -    -    -  108341030001 Beauty & Barber Non
Taxable-IL   513.00    395.00    330.00    4,730.00    4,656.00    74.00 
108341030901 Beauty & Barber Contra-IL   (513.00)   (395.00)   (330.00) 
 (4,730.00)   (4,656.00)   (74.00) 108341060001 General Store Revenue   912.99  
 1,152.89    1,326.16    13,292.04    13,200.00    92.04  108341090001 Other
Income-IL   144.00    192.00    150.00    1,926.00    1,920.00    6.00  Total IL
Other Revenue   (3,269.74)   494.48    852.58    108,059.88    130,160.48  
 (22,100.60) Total Independent Living Revenue   408,008.85    408,762.13  
 405,134.03    5,176,160.37    5,212,227.28    (36,066.91)

 

110

 

 

St Andrews Village Operating Statement ERB Opco SAV LLC

For the Period Ending March 31, 2014

 

   ACTUAL
January   ACTUAL
February   ACTUAL
March   Projected Y/E
(Actual/Budget)   2014
Budget   Projected
Variance                            Health Center Private Pay:                
                                              108342010003 Semi Private Room
Revenue-PP   151,589.00    120,854.20    102,520.25    1,323,163.45  
 1,258,520.00    64,643.45  108342020003 Private Room Revenue-PP   110,091.25  
 93,327.10    92,542.60    1,482,008.45    1,574,208.50    (92,200.05)        
                        Total Room & Board - Private   261,680.25  
 214,181.30    195,062.85    2,805,171.90    2,832,728.50    (27,556.60)        
                        108340720003 Guest Meals Income-SNF   1,090.75  
 1,036.00    904.61    12,175.36    12,192.00    (16.64) 108340830003
Transportation-SNF   15.00    22.50    27.50    353.00    384.00    (31.00)
108341030003 Beauty & Barber Non Taxable-SNF   879.00    739.00    762.00  
 7,825.00    7,260.00    565.00  108341030903 Beauty & Barber Contra-SNF 
 (879.00)   (739.00)   (762.00)   (7,825.00)   (7,260.00)   (565.00)
108341090003 Bed Hold Revenue   (202.97)   36.00    -    5,575.03    7,656.00  
 (2,080.97) 108342630003 Drugs   1,529.31    -    10.00    1,539.31    -  
 1,539.31  108342650003 Incontinent Supplies-SNF   1,133.14    1,165.28  
 685.60    2,984.02    -    2,984.02  108342690003 Medical Supplies-SNF 
 322.00    302.08    578.00    14,814.58    18,067.50    (3,252.92) 108342700003
Wheelchair Rental - PP   (1,760.40)   163.11    -    (1,597.29)   -  
 (1,597.29) 108342710003 Specialty Bed Rental - PP   -    -    -    -    -    - 
108342810003 Occupational Therapy-PP   -    -    -    -    -    -  108342820003
Physical Therapy-PP   -    100.00    -    100.00    -    100.00  108342830003
Speech Therapy-PP   -    -    -    -    -    -  108342920003 Laboratory-PP 
 395.15    95.28    227.88    718.31    -    718.31  108342930003 Medical
Supplies - Other-PP   332.23    584.73    1,169.36    2,086.32    -    2,086.32 
108342940003 Oxygen-PP   723.16    729.72    629.16    16,602.04    19,272.00  
 (2,669.96) 108342960003 Xray-PP   480.15    -    547.36    1,027.51    -  
 1,027.51                                  Total Ancillaries - Private 
 4,057.52    4,234.70    4,779.47    56,378.19    57,571.50    (1,193.31)   
                             Total Private Pay   265,737.77    218,416.00  
 199,842.32    2,861,550.09    2,890,300.00    (28,749.91)                  
              Medicare Part A:                                                
              108142010003 Semi Private Room Revenue-MCA-A   60,552.18  
 64,566.00    69,630.00    1,219,989.43    1,360,106.70    (140,117.27)
108142020003 Private Room Revenue-MCA-A   49,128.00    53,853.00    71,581.00  
 174,562.00    -    174,562.00  108142420003 Contractual - Room and Board-MCA-A 
 164,524.57    157,124.67    170,236.24    1,942,304.50    1,924,156.51  
 18,147.99  108143000003 MCA-A Bad Debt (Sequestration)   (5,403.86) 
 (5,425.45)   (6,226.48)   (66,569.00)   (65,685.27)   (883.73) Total Room &
Board - Medicare Part A   268,800.89    270,118.22    305,220.76  
 3,270,286.93    3,218,577.94    51,708.99 

 

111

 

 

St Andrews Village Operating Statement ERB Opco SAV LLC

For the Period Ending March 31, 2014

 

   ACTUAL
January   ACTUAL
February   ACTUAL
March   Projected Y/E
(Actual/Budget)   2014
Budget   Projected
Variance                            108142430003 Contractual -
Ancillaries-MCA-A   (230,102.07)   (205,034.95)   (225,113.12)   (2,691,895.91) 
 (2,695,224.20)   3,328.29  108140830003 Transport - MCA-A   -    -    -    -  
 -    -  108142630003 Drugs-MCA-A   38,949.47    22,411.30    27,795.59  
 307,049.86    289,062.12    17,987.74  108142690003 Medical Supplies-MCA-A 
 982.94    1,247.76    1,765.10    94,768.88    120,421.49    (25,652.61)
108142700003 Wheelchair Rental - MCA-A   1,664.32    267.32    440.08  
 76,588.72    98,457.84    (21,869.12) 108142710003 Specialty Bed Rental -
MCA-A   -    -    -    -    -    -  108142810003 Occupational Therapy-MCA-A 
 77,500.00    79,500.00    88,950.00    820,316.53    761,966.76    58,349.77 
108142820003 Physical Therapy-MCA-A   81,950.00    83,550.00    91,900.00  
 979,039.99    957,342.85    21,697.14  108142830003 Speech Therapy-MCA-A 
 24,800.00    13,650.00    4,750.00    219,928.16    234,451.31    (14,523.15)
108142920003 Laboratory-MCA-A   1,685.44    2,177.94    5,220.24    86,155.12  
 102,244.68    (16,089.56) 108142940003 Oxygen-MCA-A   1,117.04    684.33  
 1,116.75    16,239.12    17,671.92    (1,432.80) 108142960003 Xray-MCA-A 
 1,452.86    1,546.30    3,175.36    91,809.52    113,605.20    (21,795.68)   
                             Total Ancillaries - Medicare Part A   0.00  
 (0.00)   (0.00)   (0.01)   (0.03)   0.02                                  Total
Medicare Part A   268,800.89    270,118.22    305,220.76    3,270,286.92  
 3,218,577.91    51,709.01                                  Medicare Part B: 
                                                             108242430003
Contractual - Ancillaries-MCA-B   (18,193.11)   (18,571.49)   (17,155.38) 
 (280,032.06)   (300,112.40)   20,080.34  108242630003 Drugs - MCA-B   -    -  
 -    -    -    -  108242690003 Medical Supplies - MCA-B   403.14    510.54  
 466.05    1,379.73    -    1,379.73  108242700003 Wheelchair Rental - MCA-B 
                     -       108242710003 Specialty Bed Rental - MCA-B   -  
 -    -    -    -    -  108242810003 Occupational Therapy-MCA-B   6,850.10  
 12,000.28    9,700.22    141,606.66    150,056.22    (8,449.56) 108242820003
Physical Therapy-MCA-B   29,150.60    24,426.79    24,650.54    372,173.67  
 390,146.16    (17,972.49) 108242830003 Speech Therapy-MCA-B   3,950.13  
 4,300.10    2,650.06    56,122.69    60,022.46    (3,899.77) 108243000003 MCA-B
Bad Debt (Sequestration)   (182.37)   (198.74)   (146.89)   (528.00)   -  
 (528.00)                                 Total Ancillaries - Medicare Part B 
 21,978.49    22,467.48    20,164.60    290,722.69    300,112.44    (8,861.75)
                                Total Medicare Part B   21,978.49    22,467.48  
 20,164.60    290,722.69    300,112.44    (8,861.75)                            
    Insurance:                                                              
108442010003 Semi Private Room Revenue-HMO   2,321.00    12,238.00  
 14,981.00    207,327.50    235,638.48    (28,310.98) 108442020003 Private Room
Revenue-HMO   6,383.00    7,812.00    6,220.00    20,415.00    -    20,415.00 
108442420003 Contractual - Room and Board-HMO   12,339.24    29,032.23  
 35,095.76    337,472.48    345,934.78    (8,462.30) Total Room & Board -
Insurance   21,043.24    49,082.23    56,296.76    565,214.98    581,573.26  
 (16,358.28)

 

112

 

 

St Andrews Village Operating Statement ERB Opco SAV LLC

For the Period Ending March 31, 2014

   ACTUAL
January   ACTUAL
February   ACTUAL
March   Projected Y/E
(Actual/Budget)   2014
Budget   Projected
Variance                            108440830003 Transport - HMO   -    -    -  
 -    -    -  108442430003 Contractual - Ancillaries-HMO   (20,244.91) 
 (36,363.66)   (40,065.61)   (291,301.42)   (257,957.76)   (33,343.66)
108442630003 Drugs-HMO   2,902.51    2,873.97    3,281.89    27,950.87  
 25,040.01    2,910.86  108442690003 Medical Supplies-HMO   -    57.00  
 159.48    10,710.48    13,908.68    (3,198.20) 108442700003 Wheelchair Rental -
HMO   -    -    228.20    4,518.20    5,685.94    (1,167.74) 108442710003
Specialty Bed Rental - HMO   -    -    -    -    -    -  108442810003
Occupational Therapy-HMO   5,600.00    11,950.00    16,300.00    90,764.95  
 75,434.72    15,330.23  108442820003 Physical Therapy-HMO   5,900.00  
 12,500.00    16,150.00    106,058.52    94,776.96    11,281.56  108442830003
Speech Therapy-HMO   4,900.00    8,100.00    2,200.00    32,712.27  
 23,210.66    9,501.61  108442920003 Laboratory-HMO   346.04    680.69  
 1,331.06    11,267.79    11,809.26    (541.47) 108442940003 Oxygen-HMO 
 124.62    202.00    236.00    1,717.62    1,530.83    186.79  108442960003
Xray-HMO   471.74    -    178.98    5,600.72    6,560.70    (959.98)        
                        Total Ancillaries - Other Insurance   (0.00)   (0.00) 
 (0.00)   0.00    0.00    (0.00)                                 Total Other
Insurance   21,043.24    49,082.23    56,296.76    565,214.98    581,573.26  
 (16,358.28)                                 Total Health Center Revenue 
 577,560.39    560,083.93    581,524.44    6,987,774.68    6,990,563.61  
 (2,260.93)                                 Assisted Living                     
                                         Private Pay:                          
    108340010002 First Person Monthly Service Fees-   197,796.77    215,252.67  
 201,490.32    2,412,697.62    2,388,110.66    24,586.96  108340015002 Second
Person Fees-AL   600.00    600.00    600.00    18,000.00    21,900.00  
 (3,900.00) 108340035002 Level of Care 1   -    -    -    -    -    - 
108340040002 Level of Care 2   5,938.71    6,514.91    7,707.66    78,087.53  
 74,145.60    3,941.93  108340045002 Level of Care 3   17,570.96    17,008.59  
 12,093.89    233,439.64    243,230.40    (9,790.76) 108340046002 Level of Care
4   3,340.33    4,964.52    4,750.00    49,683.05    47,674.80    2,008.25 
108340060002 Community Fee-AL   -    -    2,000.00    23,000.00    27,000.00  
 (4,000.00)                                 Total Room & Board - Private Pay 
 225,246.77    244,340.69    228,641.87    2,814,907.84    2,802,061.46  
 12,846.38 

 

113

 

 

St Andrews Village Operating Statement ERB Opco SAV LLC

For the Period Ending March 31, 2014

   ACTUAL
January   ACTUAL
February   ACTUAL
March   Projected Y/E
(Actual/Budget)   2014
Budget   Projected
Variance                            108340510002 Apt. Discounts-AL   (4,571.61) 
 (4,520.00)   (5,455.48)   (62,427.09)   (63,840.00)   1,412.91  108344444102
Loss to Lease-AL   (1,600.00)   (1,600.00)   -    (3,235.00)   (2,644.00) 
 (591.00) 108340710002 Additional Meal Income-AL   -    -    -    -    -    - 
108340720002 Guest Meals Income-AL   499.50    512.82    505.58    5,825.90  
 5,777.00    48.90  108340750002 Catering Income-AL   -    -    -    -    -  
 -  108340810002 AIL-Medication Mgt   9,399.51    10,178.75    9,860.47  
 122,048.73    123,480.00    (1,431.27) 108340830002 Transportation-AL   48.50  
 31.50    30.50    1,208.50    1,464.00    (255.50) 108341030002 Beauty & Barber
Non Taxable-AL   1,031.00    1,015.00    1,130.00    15,974.00    17,064.00  
 (1,090.00) 108341030902 Beauty & Barber Contra-AL   (1,031.00)   (1,015.00) 
 (1,130.00)   (15,974.00)   (17,064.00)   1,090.00  108341090002 Other
Income-AL   -    -    -    1,530.00    2,040.00    (510.00) 108342060002 Respite
Care   8,835.00    1,085.00    (1,085.00)   34,440.00    34,140.00    300.00 
108342650002 Incontinent Supplies-AL   345.97    963.39    (1,320.97) 
 6,288.39    8,400.00    (2,111.61) 108342690002 Medical Supplies-AL   -    -  
 49.10    1,192.10    1,524.00    (331.90)                                 Total
Other Revenue - Private Pay   12,956.87    6,651.46    2,584.20    106,871.53  
 110,341.00    (3,469.47)                                 Total Private Pay 
 238,203.64    250,992.15    231,226.07    2,921,779.37    2,912,402.46  
 9,376.91                                  Total Assisted Living Revenue 
 238,203.64    250,992.15    231,226.07    2,921,779.37    2,912,402.46  
 9,376.91                                  Home Health Revenue                
                                              108344444106 Home Health-Companion
Revenue   10,556.50    7,065.68    9,049.07    26,671.25    -    26,671.25    
                             Total Other Operating Revenue   10,556.50  
 7,065.68    9,049.07    26,671.25    -    26,671.25                        
         Other Operating Revenue                               100049010000
Space Rentals   11,542.50    15,532.50    13,402.50    148,947.54  
 143,586.72    5,360.82  100049020000 Retail Space CAM Reimbursement Rev 
 583.34    583.34    583.34    19,723.02    23,964.00    (4,240.98)             
                   Total Other Operating Revenue   12,125.84    16,115.84  
 13,985.84    168,670.56    167,550.72    1,119.84                             
    Total Operating Revenue   1,246,455.22    1,243,019.73    1,240,919.45  
 15,281,056.23    15,282,744.07    (1,159.84)

 

114

 

 

Schedule 4.17 Condition of the Property – Personal Property not in good working
order       Reference to All furnishings, fixtures, and equipment owned by
Seller and listed on Schedule 2.1(b) (collectively, the “Personal Property”).  
    None

 

115

 

 

Schedule 4.23

 

Exception to Seller Ownership

 

None.

 

116

 

 

Schedule 4.24         Title Encumbrances. Except as described on Schedule 4.24,
to Seller’s Knowledge, neither Seller nor Tenant, is in default under any of
their material obligations under any recorded agreement, easement or instrument
encumbering title to the Property, and Seller has no Knowledge of any material
default on the part of any other party thereto.

 

1) Per the St Andrew’s ALTA survey completed October 26, 2012, a portion of the
electric conduit between two parking lot lights on the north side of the skilled
nursing building encroaches approximately seven feet onto the neighboring
property (to the north) for a distance of approximately 100 feet.

 

117

 

 

Schedule 4.25         Affordable Housing Units. Except as described on Schedule
4.25, no bedroom or unit in the Property is leased or reserved for lease as an
affordable housing unit or for low- or moderate-income residents. Except as
described on Schedule 4.25, the Property is not required to lease or reserve any
unit or bedroom as an affordable housing unit or bedroom or for low-income or
moderate-income residents pursuant to a presently existing agreement or
Applicable Law.

 

None

 

118

 

 

Schedule 4.27 Loans. Except as otherwise described on Schedule 4.27, there are
no loans secured by the Property       1)  Capital One Bank first mortgage loan
dated December 21, 2012 secured by the Property with an outstanding principal
balance of $11,443,598 as of March 31, 2014       2)  TCF Equipment Finance,
Inc., promissory note dated October 12, 2012 secured by a 2013 Ford E350 Xpress
Bus, VIN #1FDWE3FL8CDB13170 with a current outstanding balance of approximately
$33,951 as of March 31, 2014

 

119

 

 

Schedule 4.29         Broker’s or Finder’s Fees. Except as provided on Schedule
4.29, no agent, broker, investment banker or other person or firm acting on
behalf of or under the authority of Seller or any Affiliate of Seller is or will
be entitled to any broker’s or finder’s fee or any other commission or similar
fee, directly or indirectly, in connection with the transactions contemplated by
this Agreement. This Section 4.29 shall survive the Closing or the expiration or
any termination of this Agreement.

 

1) Vant-Age Pointe Capital Management, Inc., dated August 26, 2013 – brokerage
commission due upon sale from Seller

 

120

 

 

Schedule 6.12         Exemptions to Non-Compete. Any properties currently under

management and/or ownership by Seller or its Affiliates, a list of which are
more particularly set forth on Schedule 6.12

 

None

 

121

 

 

EXHIBIT A Legal Description of the Property       Street Address: 13801 E. Yale
Ave, Aurora, Colorado       Legal Description:   Lot 1,   Block 1,   Southeast
Crossing Subdivision Filing No. 7,       County of Arapahoe,   State of
Colorado.       A.P.N. APN - 1975-30-3-27-001

 

122

 

 

B. Exhibit

List of Required Due
Diligence Items for the Property

 

123

 

 

Due Diligence Checklist   [tlogo.jpg] Transaction: St. Andrews Village Property:
St. Andrews Village Checklist as of: 12/20/13  

 

#   Description   Party   Status 1.02 FINANCIAL STATEMENTS & BUDGETS 1.02.01  
Tenant / Operator certified and audited (if available) financials for 2 years
and last quarter - P&L, Balance Sheet, Cash Flows, etc.   Seller   Complete
1.02.02   Property level certified and audited (if available) financials for 3
years and last quarter - P&L, Balance Sheet, Cash Flows, etc.   Seller  
Complete 1.02.03   Guarantor certified and audited (if available) financials for
3 years and last quarter - P&L, Balance Sheet, Cash Flows, etc.   Seller  
Requested 1.02.06   2014 Operating Budget   Seller   Complete 1.02.07  
Unaccrued & unpaid brokers commissions prior to purchase   Seller   N/A 1.02.09
  3 years historical capital expenditures   Seller   Complete 1.02.10   2014
Capex Budget   Seller   Complete 1.02.11   Debt schedule   Seller   N/A 1.02.12
  Use of proceeds   Seller   N/A 1.02.13   Schedule of current discounts,
programs, amounts and expiration   Seller   Complete 1.02.14   Current accounts
receivables report   Seller   Requested 1.02.15   Current accounts payable
report   Seller   Requested 1.02.16   General Ledger for prior 2 years and YTD  
Seller   Requested 1.02.17   Schedule of occupancy for the past 3 years   Seller
  Complete 1.02.18   Copy of utility bills for the previous 12 months   Seller  
Complete 1.02.19   Bank Statements for the previous 12 months   Seller  
Requested 1.02.20   Current Billing Statement for each resident   Seller  
Complete 1.02.21   Schedule of Security Deposits   Seller   Pending 1.03 LEGAL
AND REGULATORY COMPLIANCE 1.03.01   Litigation and other claims occurring,
pending or threatened during the last 3 years and reserves accrued for such
items (inclusive of closing date)   Seller   N/A 1.03.02   Business /
Occupational license   Seller   Complete 1.03.03   Health inspection report  
Seller   Complete 1.03.04   Boiler certificates   Seller   Complete 1.03.05  
Elevator certificates   Seller   Complete 1.03.06   Fire inspection report  
Seller   Complete 1.03.07   Underground storage tanks registration   Seller  
Requested 1.03.08   Copy of assisted living license and/or other healthcare
license required (certificate of need)   Seller   Complete 1.03.09  
CHOW/Explanation and timing on change of ownership requirements   Seller   N/A
1.03.10   Most recent 2 prior years regulatory surveys, statements of
deficiencies and plan of correction   Seller   Requested 1.03.11   Foreclosure
Documentation   Seller   N/A 1.04 INSURANCE POLICIES AND/OR CERTIFICATES 1.04.01
  Property / casualty - all risk (100% replacement value)   Seller   Complete
1.04.02  

Liability - public and comprehensive (general, professional and worker's comp.)

Limits: $1,000,000 / $3,000,000

  Seller   Complete 1.04.03   Builders risk (w.r.t. GC and the Project)   Seller
  N/A 1.04.04   Business interruption/rental income (12 mos.)   Seller  
Complete 1.04.05   Flood (if in Flood Hazard zone) with Flood Zone Certificate  
Seller   Requested 1.04.06   Earthquake   Seller   Complete 1.05 REAL ESTATE
RELATED 1.05.01   Letter of Intent   Seller   Complete 1.05.03   Existing
Project Acquisition Documents (including prior contracts and appraisals)  
Seller   N/A 1.05.09   Reciprocal Easement Agreement or Declaration of Covenants
Conditions & Restrictions   Seller   N/A 1.05.10.03   Tenant Estoppel(s) and
Consents   Seller   Requested 1.05.10.04   SNDA(s)       N/A 1.05.11   Franchise
Agreement(s)       N/A 1.05.12   Waiver ROFR       N/A 1.05.14.01   Prior survey
  Seller   Complete 1.05.14.03   Evidence of Ingress and Egress   Seller   N/A
1.05.14.04   Wetlands Delineation   Seller   N/A 1.05.15.01   Prior Title
Insurance Policy   Seller   Requested 1.05.16.01   Existing Property Condition
Reports   Seller   Requested 1.05.17.01   Existing Environmental Reports
(including Asbestos)   Seller   Complete 1.05.22   Property Photos   Seller  
Complete 1.05.23   Property System Documentation:         1.05.23.1   Fire alarm
system, age and copy of last inspection   Seller   Requested 1.05.23.2   Call
system, age and warranty   Seller   Requested

 

124

 

 



Due Diligence Checklist   [tlogo.jpg] Transaction: St. Andrews Village Property:
St. Andrews Village Checklist as of: 12/20/13  

 



#   Description   Party   Status



1.05.24

 



Notice of any building code, parking or other violations



Seller

 

N/A

1.05.25   Existing radon reports   Seller   N/A 1.06 TAXES AND ASSESSMENTS
1.06.02   Evidence of payment of current personal property taxes   Seller  
Complete 1.06.03   Evidence of payment of current intangible property taxes  
Seller   N/A 1.06.04   Evidence of payment of current condominium assessment or
CAM fees   Seller   N/A 1.06.05   Income Tax Returns for 2 yrs for Tenant /
Operator   Seller   N/A 1.06.06   Income Tax Returns for 2 yrs for Guarantor  
Seller   N/A 1.06.07   Pilot Program Information   Seller   N/A 1.07 BUILDING /
ENGINEERING / ARCHITECTURAL 1.07.01   Certificate of occupancy   Seller  
Complete 1.07.02   Site plans   Seller   Complete 1.07.03   Engineering
Schematics   Seller   Complete 1.07.04   Architectural plans   Seller   Complete
1.07.05   Elevation renderings   Seller   Complete 1.07.06   Electrical plans  
Seller   Complete 1.07.07   Mechanical / HVAC renderings   Seller   Complete
1.07.08   Interior renderings/plans   Seller   Complete 1.07.09   Unit
renderings / plans   Seller   Complete 1.07.10   Breakout of livable and
non-livable square footage   Seller   Complete 1.07.11   Existing roofing or
other structural studies   Seller   Complete 1.08 MANAGEMENT AND OPERATIONS
1.08.02   Certified Rent Roll   Seller   Complete 1.08.03   List of furniture,
fixtures & equipment (FF&E) (inception through current)   Seller   Pending
1.08.04   Schedule of any personal property   Seller   Pending 1.08.05   Service
/ Vendor Contracts   Seller   Complete 1.08.06   Brokerage Agreements (leasing
of retail)   Seller   Requested 1.08.07   Schedule of preventative maintenance  
Seller   Requested 1.08.08   Emergency management plan (Disaster Recovery)  
Seller   Complete 1.08.09   Medical/biological/hazardous waste handling
agreements   Seller   Complete 1.08.10   Resident Agreements   Seller   Complete
1.08.11   Information on the Manager (list of properties under management,
management bios, etc.)   Seller   Complete 1.08.12   Resident/Family/Employee
Satisfaction Surveys   Seller   Requested 1.08.13   List of all 1099 employees  
Seller   Complete 1.08.14   Schedule of rent concessions or any other discounted
services by resident   Seller   Complete 1.08.15   Schedule of worker's comp
claims history for the last 3 years   Seller   Requested 1.08.16   Schedule of
related party transactions   Seller   Pending 1.08.17   Schedule of approved
home health care vendors registered to operate in the building   Seller  
Complete 1.08.18   Resident Entrance Fee Agreements   Seller   Complete 1.09
CORPORATE AND LEGAL FOR THE SELLER 1.09.01   Litigation, liens, claims or
encumbrances affecting the property currently or at any time during the past
three years.   Seller   Pending 1.09.02   Secretary's / Officer's Certificate
with:   Seller   Pending 1.09.02.01   Certificate of Formation or Incorporation
or Articles of Organization and any Amendments   Seller   Pending 1.09.02.02  
Bylaws / LLC Agreement / LP Agreement and any amendments   Seller   Pending
1.09.02.03   Good Standing Certificate   Seller   Pending 1.09.02.04  
Certificate of Authority to do Business   Seller   Pending 1.09.02.05  
Certificate of Incumbency   Seller   Pending 1.09.02.06   Resolutions   Seller  
Pending 1.09.03   Federal EIN   Seller   Pending 1.11 CORPORATE AND LEGAL FOR
GUARANTOR 1.11.01   Litigation, liens, claims or encumbrances affecting the
property currently or at any time during the past three years.   Seller  
Requested 1.11.02   Secretary's / Officer's Certificate with:   Seller   Pending
1.11.02.01   Certificate of Formation or Incorporation or Articles of
Organization and any Amendments   Seller   Pending 1.11.02.02   Bylaws / LLC
Agreement / LP Agreement and any amendments   Seller   Pending 1.11.02.03   Good
Standing Certificate   Seller   Pending 1.11.02.04   Certificate of Authority to
do Business   Seller   Pending 1.11.02.05   Certificate of Incumbency   Seller  
Pending 1.11.02.06   Resolutions   Seller   Pending 1.11.03   Federal EIN  
Seller   Pending

 

125

 

 



Due Diligence Checklist   [tlogo.jpg] Transaction: St. Andrews Village Property:
St. Andrews Village Checklist as of: 12/20/13  

 

#   Description   Party   Status 1.13.29   Estoppel Letter for Contractors (not
subcontractors)   Seller   Pending 1.13.30   Final Lien Waivers   Seller  
Pending 1.13.31   Certificate of Substantial Completion   Seller   Pending
1.13.32   Concurrency Certificate (upon completion of vertical improvements)  
Seller   Pending

 

    Seller Organization Chart       Requested     Manager Organization Chart
(needs EINs for all entities up the chain)       Requested     Tenant
Organization Chart (need EINs for all entities up the chain)       Complete    
Former and Current Executive Director Resumes       Complete

 

126

 

 

C. Exhibit

Form of Bill of Sale

 

127

 

 

BILL OF SALE

 

This Bill of Sale is made this ___ day of May, 2014 by and among ERB PROPCO SAV,
LLC, a Delaware limited liability company (the “Seller”) in favor of SENTIO STAV
LANDLORD, LLC, a Delaware limited liability company (the “Buyer”).

 

This Bill of Sale is made pursuant to that certain Purchase and Sale Agreement
(the “Purchase Agreement”) by and between Buyer and Seller which provides for
the purchase and sale of substantially all of the assets, and the assumption of
certain specified liabilities, related to the senior living facility known as
St. Andrew’s Facility. Capitalized terms used but not defined in this Bill of
Sale shall have the meanings set forth in the Purchase Agreement.

 

In fulfillment of certain obligations of Seller pursuant to the Purchase
Agreement, Seller desires to sell, convey, transfer, assign and deliver to
Buyer, and Buyer desires to purchase, acquire and accept from Seller, all of
Seller’s right, title and interest, to the extent assignable, in, to and under
the Property located at or about any part of the real property identified in
Exhibit A attached hereto (the “Purchased Assets”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and pursuant to the terms and conditions of
the Purchase Agreement, it is hereby agreed that:

 

1.         Seller hereby sells, conveys, transfers, assigns and delivers to
Buyer all of Seller’s right, title and interest in, to and under the Purchased
Assets free of all Liens other than the Permitted Exceptions and Permitted
Liens. Buyer hereby purchases, acquires and accepts from the Seller such
Purchased Assets.

 

2.         Nothing expressed or implied in this Bill of Sale shall be deemed to
be an assumption by the Buyer of any liabilities of the Seller. The terms and
provisions of the assumption of liabilities by the Buyer are set forth in the
Purchase Agreement.

 

3.         The terms and provisions of this Bill of Sale are intended solely for
the benefit of the parties hereto and their respective successors and permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights, and this Bill of Sale does not confer any such rights upon
any other person.

 

4.         The construction and performance of this Bill of Sale shall be
governed by the laws of the State of Colorado without regard to its principles
of conflict of law, as set forth in Section 12.6 of the Purchase Agreement, and,
as applicable, federal law.

 

5.         Delivery of an executed signature page of this Bill of Sale by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed original signature page of this Bill of Sale. This Bill of
Sale may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

 

128

 

 

IN WITNESS WHEREOF, the parties have duly executed this Bill of Sale as of the
day and year first above written.

 

SELLER:         ERB PROPCO SAV, LLC       By: ERB PROPCO HOLDCO I LLC Its: Sole
Member     By: ERB SENIOR LIVING, L.L.C. Its: Sole Member     By: EVERGREENSLP,
LLC Its: Manager     By: /s/ Brian E. Dowd  Name: Brian E. Dowd Title: Chief
Financial Officer

 

BUYER:

 

SENTIO STAV LANDLORD, LLC

 

By: /s/ John Mark Ramsey 

Name: John Mark Ramsey Title: Authorized Signatory

 

[Signature Page to Bill of Sale]

 

129

 

 

EXHIBIT A

 

LOCATIONS OF PURCHASED ASSETS

 

1.13801 East Yale Avenue, Aurora, Colorado.

 

130

 

 

D. Exhibit

Form of Holdback Escrow Agreement

 

131

 

 

HOLDBACK ESCROW AGREEMENT

 

This HOLDBACK ESCROW AGREEMENT (the “Escrow Agreement”) is dated this ___ day of
, 2014, by and among SENTIO STAV LANDLORD, LLC, a Delaware limited liability
company (“Buyer”), and ERB PROPCO SAV LLC, a Delaware limited liability company,
(“Seller,” and together with Buyer, the “Parties,” and individually, a “Party”),
and Stewart Title Guaranty Company, as escrow agent (the “Escrow Agent”).

 

WHEREAS, Buyer and Seller entered into that certain Purchase and Sale Agreement
dated as of _____ __, _____, as amended (the “Purchase Agreement”). Capitalized
terms used but not defined in this Escrow Agreement shall have the meanings set
forth in the Purchase Agreement;

 

WHEREAS, the Parties desire to establish an escrow account pursuant to the terms
and conditions set forth herein, as contemplated by Section 10.5 of the Purchase
Agreement, to be funded with $2,000,000.00 of the Purchase Price set forth in
the Purchase Agreement, to be held in escrow as a non-exclusive source of
payment to Buyer for any obligations of Seller under the Purchase Agreement to
which Buyer may become entitled (the “Seller Obligations”); and

 

WHEREAS, the Parties acknowledge that the Escrow Agent is a party to the
Purchase Agreement.

 

NOW THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt, adequacy, and sufficiency of which are
hereby acknowledged, the Parties and the Escrow Agent hereby agree as follows:

 

1.         Receipt of Escrowed Funds. On the date hereof, Seller shall deliver
to the Escrow Agent Two Million and No/100 Dollars ($2,000,000.00) in
immediately available funds (the “Escrow Property”) and the Escrow Agent shall
deposit the Escrow Property into an escrow account (the “Escrow Account”).
Escrow Agent shall release the Escrow Property only as provided below.

 

2.         Investments.

 

(a)         The Escrow Agent is authorized and directed to deposit, transfer,
hold and invest the Escrow Property and any interest income thereon as set forth
in Exhibit A hereto, or as set forth in any subsequent written instruction
signed by both Buyer and Seller. Any interest earnings and income on the Escrow
Property shall belong to Seller but shall be disbursed as though it were a part
of the Escrow Property in accordance with Section 3 of this Escrow Agreement.

 

(b)         The Escrow Agent is hereby authorized and directed to sell or redeem
any such investments as it deems necessary to make any payments or distributions
required under this Escrow Agreement. The Escrow Agent shall have no
responsibility or liability for any loss which may result from any investment or
sale of investment made pursuant to this Escrow Agreement. The Escrow Agent is
hereby authorized, in making or disposing of any investment permitted by this
Escrow Agreement, to deal with itself (in its individual capacity) or with any
one or more of its affiliates, whether it or any such affiliate is acting as
agent of the Escrow Agent or for any third person or dealing as principal for
its own account. The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations, or advice.

 

132

 

 

3.         Disbursements. Provided no claims for Seller Obligations are then
pending (each,

a “Claim”), the Escrow Property shall be released to Seller as soon as
reasonably practicable fifteen (15) months after the date hereof (the
“Expiration Date”), subject to receipt by the Escrow Agent of Seller’s payment
information. Any Claim shall be submitted and dealt with as set forth below:

 

(a) The Buyer shall be entitled to submit to the Escrow Agent one or more Claims
to all or any portion of the Escrow Property relating to one or more Claims for
Seller Obligations that may arise under the Purchase Agreement and prior to the
Expiration Date.

 

(b) The Buyer shall notify the Seller and the Escrow Agent in writing (the
“Claim Notice”) of a Claim promptly after the occurrence of any matter that the
Buyer has determined has given rise to or could give rise to Seller Obligations
pursuant to the Purchase Agreement. The Claim Notice shall state the amount of
the Claim and the specific reasons and facts underlying the Claim.

 

(c) The Seller may contest all or a portion of a Claim in good faith by giving
the Buyer and the Escrow Agent written notice of such contest within thirty (30)
calendar days of receipt of the Claim Notice (the “Contest Notice”). The Contest
Notice shall include a statement of the grounds of such contest. Such right to
contest shall terminate if no Contest Notice is provided within such thirty (30)
calendar day period. If no Contest Notice is provided within such thirty (30)
calendar day period or if a Contest Notice is provided within such thirty (30)
calendar day period relating to a portion of the Claim, then, as soon as
reasonably practicable after the expiration of such thirty (30) calendar day
period, the amount of the Claim as set forth in the Claim Notice, or the
uncontested portion thereof, as applicable, shall as soon as reasonably
practicable (but in no event later than the third (3rd) business day after the
expiration of such thirty (30) calendar day period) be paid by the Escrow Agent
to the Buyer without further notice or direction to the Escrow Agent subject to
receipt by the Escrow Agent of Buyer’s payment information. If the Contest
Notice is provided within such thirty (30) calendar day period, the Escrow Agent
shall not pay the contested portion of the Claim to the Buyer or the Seller,
except as set forth in Section 3(d) or Section 3(e) below, or pursuant to court
order as provided in Section 16.

 

(d) If the Seller contests all or a portion of the Claim pursuant to Section
3(c) and the contested Claim or portion thereof is settled by written agreement
of the Buyer and the Seller, the Buyer and the Seller shall promptly notify the
Escrow Agent of such settlement by a written direction executed jointly by the
Buyer and the Seller directing the Escrow Agent to take or refrain from taking
an action (a “Joint Written Direction”), and any amount specified in the Joint
Written Direction shall as soon as reasonably practicable (but in no event later
than the third (3rd) Business Day after receipt by the Escrow Agent of the Joint
Written Direction) be paid by the Escrow Agent to the Buyer, the Seller or
others, as applicable, in accordance with the Joint Written Direction.

 

133

 

 

(e) If the Seller contests all or a portion of the Claim pursuant to Section
3(c) and the contested Claim or portion thereof is not settled by a Joint
Written Direction, the Buyer shall have the right at any time prior to the later
of (i) the business day prior to the Expiration Date, and (ii) the fourth (4th)
business day after the Buyer’s receipt of its copy of the Contest Notice (the
“Contest Period”), to in good faith object to the release of all or any portion
of the Claim, by delivering to the Escrow Agent written notice (an “Objection
Notice”), with a copy thereof sent contemporaneously to the Seller, setting
forth (i) a description, with reasonable specificity, of the basis for such
objection, and (ii) the portion of the Claim that is being objected to or that
the entire Claim is being objected to (a “Disputed Claim Amount”). The copy of
the Objection Notice delivered to the Escrow Agent shall include a certification
to the Escrow Agent that a copy of the Objection Notice also has been delivered
to the Seller. The Escrow Agent may rely conclusively on the Objection Notice
that the Escrow Agent receives hereunder and it will be presumed that the
Objection Notice satisfies the conditions set forth herein. Furthermore, the
Escrow Agent shall have no responsibility to determine if the Objection Notice
satisfies any conditions set forth in the Purchase Agreement for disputing a
claim pursuant to the Purchase Agreement or that a copy of the Objection Notice
was sent to or received by the Seller. Thereafter, the Escrow Agent shall
continue to hold the Disputed Claim Amount pursuant to the provisions of this
Escrow Agreement, until the Escrow Agent receives a Joint Written Direction as
to the distribution of the Disputed Claim Amount, or court order as allowed
pursuant to Section 16. For the avoidance of doubt, if Buyer fails to deliver a
timely Objection Notice to the Escrow Agent, then the portion of the Claim that
was contested pursuant to Section 3(c) shall be disbursed by the Escrow Agent to
the Seller on the Expiration Date, subject to receipt by the Escrow Agent of
Seller’s payment information.

 

4.         Intentionally Deleted.

 

5.         Income Tax Allocation and Reporting.

 

(a)         The Parties agree that, for tax reporting purposes, all interest and
other income from investment of the Escrow Property shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by Seller, whether or not such income was
disbursed during such calendar year.

 

(b)         Prior to the date hereof, the Parties shall provide the Escrow Agent
with certified tax identification numbers by furnishing appropriate forms W-9 or
W-8 and such other forms and documents that the Escrow Agent may request. The
Parties understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.

 

134

 

 

(c)         To the extent that the Escrow Agent becomes liable for the payment
of any taxes

in respect of income derived from the investment of the Escrow Property, the
Escrow Agent shall satisfy such liability to the extent possible from the Escrow
Property. The Parties, jointly and severally, shall indemnify, defend and hold
the Escrow Agent harmless from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Escrow Agent
on or with respect to the Escrow Property and the investment thereof unless such
tax, late payment, interest, penalty or other expense was directly caused by the
gross negligence or willful misconduct of the Escrow Agent. The indemnification
provided by this Section 5(c) is in addition to the indemnification provided in
Section 12 and shall survive the resignation or removal of the Escrow Agent and
the termination of this Escrow Agreement.

 

6.         Termination. Provided no Claims are then pending, this Escrow
Agreement shall terminate on the Expiration Date, at which time the Escrow Agent
is authorized and directed to disburse, in accordance with Section 3, any
remaining Escrow Property which has not previously been disbursed in accordance
with Section 3, and thereafter this Escrow Agreement shall be of no further
force and effect except that the provisions of Sections 5(c), 12 and 13 hereof
shall survive termination. In the event that any Claims are pending on the
Expiration Date, the Escrow Agent is authorized and directed to disburse, in
accordance with Section 3, any remaining Escrow Property which has not
previously been disbursed less the amount of the pending Claims, in accordance
with Section 3. Upon resolution of any such pending Claims, the Escrow Agent is
authorized and directed to disburse, in accordance with Section 3, any remaining
Escrow Property which has not previously been disbursed, and thereafter this
Escrow Agreement shall be of no further force and effect except that the
provisions of Sections 5(c), 12 and 13 hereof shall survive termination.

 

7.         Scope of Responsibility. Under no circumstance will the Escrow Agent
be deemed to be a fiduciary to any Party or any other person under this Escrow
Agreement. The Escrow Agent will not be responsible or liable for the failure of
any Party to perform in accordance with this Escrow Agreement. The Escrow Agent
shall neither be responsible for, nor chargeable with, knowledge of the terms
and conditions of any other agreement, instrument, or document other than the
Purchase Agreement and this Escrow Agreement, whether or not an original or a
copy of such agreement has been provided to the Escrow Agent; and the Escrow
Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document.
References in this Escrow Agreement to any other agreement, instrument, or
document (other than the Purchase Agreement) are for the convenience of the
Parties, and the Escrow Agent has no duties or obligations with respect thereto.
The Purchase Agreement and this Escrow Agreement set forth all matters pertinent
to the escrow contemplated hereunder, and no additional obligations of the
Escrow Agent shall be inferred or implied from the terms of this Escrow
Agreement or any other agreement.

 

8.         Attorneys and Agents. The Escrow Agent shall be entitled to rely on
and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent, except in the case of willful
misconduct or gross negligence by the Escrow Agent. The Escrow Agent shall be
reimbursed as set forth in Section 15 for any and all compensation (fees,
expenses and other costs) paid and/or reimbursed to such counsel and/or
professionals. The Escrow Agent may perform any and all of its duties through
its agents, representatives, attorneys, custodians, and/or nominees.

 

135

 

 

9.         Reliance. The Escrow Agent shall not be liable for any action taken
or not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns. The Escrow
Agent shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority.

 

10.         Right Not Duty Undertaken. The permissive rights of the Escrow Agent
to do things enumerated in this Escrow Agreement shall not be construed as
duties.

 

11.         No Financial Obligation. No provision of this Escrow Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability (except in the case of
willful misconduct or gross negligence by the Escrow Agent) in the performance
of its duties or the exercise of its rights under this Escrow Agreement.

 

12.         Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent, arising out of or relating in any way to this
Escrow Agreement or any transaction to which this Escrow Agreement relates,
unless such loss, liability, cost, damage or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent. The Escrow Agent shall indemnify, defend and
hold harmless the Parties from and against any and all loss, liability, cost,
damage and expense, including, without limitation, attorneys’ fees and expenses
or other professional fees and expenses, that the Parties may suffer or incur
and that arise out of or relate in any way to this Escrow Agreement or any
transaction to which this Escrow Agreement relates, if such loss, liability,
cost, damage, or expense is finally adjudicated to have been directly caused by
the willful misconduct or gross negligence of the Escrow Agent. The provisions
of this Section 12 shall survive the resignation or removal of the Escrow Agent
and the termination of this Escrow Agreement.

 

13.         Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT, PUNITIVE, OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 

136

 

 

14.         Resignation or Removal. The Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove the
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which the Escrow Agent is
entitled through the date of removal. Such resignation or removal, as the case
may be, shall be effective thirty (30) calendar days after the delivery of such
notice or upon the earlier appointment of a successor, and the Escrow Agent’s
sole responsibility thereafter shall be to safely keep the Escrow Property and
to deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order. If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) calendar days
following the delivery of such notice of resignation or removal, the Escrow
Agent may petition any court of competent jurisdiction for the appointment of a
successor escrow agent or for other appropriate relief, and any such resulting
appointment shall be binding upon the Parties.

 

15.         Compensation. The Escrow Agent shall be entitled to compensation for
its services as stated in the fee schedule attached hereto as Exhibit B, which
compensation shall be paid by Buyer and Seller, equally. The fee agreed upon for
the services rendered hereunder is intended as full compensation for the Escrow
Agent's services as contemplated by this Escrow Agreement; provided, however,
that in the event that the conditions for the disbursement of funds under this
Escrow Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or the Escrow Agent is
made a party to any litigation pertaining to this Escrow Agreement or the
subject matter hereof, then the Escrow Agent shall be compensated for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorneys’ fees and expenses, occasioned by any such delay,
controversy, litigation or event. If any amount due to the Escrow Agent
hereunder is not paid within thirty (30) days of the date due, the Escrow Agent
in its sole discretion may charge interest on such amount up to the highest rate
permitted by applicable law. The Escrow Agent shall have, and is hereby granted,
a prior lien upon the Escrow Property with respect to its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights, superior to the
interests of any other persons or entities and is hereby granted the right to
set off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from the Escrow Property.

 

16.         Disagreements. If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent may, at its option, retain the Escrow Property
until the Escrow Agent (i) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Property, (ii) receives a written agreement executed by
each of the parties involved in such disagreement or dispute directing delivery
of the Escrow Property, in which event the Escrow Agent shall be authorized to
disburse the Escrow Property in accordance with such final court order,
arbitration decision, or agreement, or (iii) files an interpleader action in any
court of competent jurisdiction, and upon the filing thereof, the Escrow Agent
shall be relieved of all liability as to the Escrow Property and shall be
entitled to recover attorneys’ fees, expenses and other costs incurred in
commencing and maintaining any such interpleader action. The Escrow Agent shall
be entitled to act on any such agreement, court order, or arbitration decision
without further question, inquiry, or consent.

 

137

 

 

17.         Merger or Consolidation. Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

18.         Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree it shall not be liable to any of the Parties or
to any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

19.         Force Majeure. The Escrow Agent shall not be responsible or liable
for any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.

 

20.         Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and the Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement, except as specifically permitted herein. No
assignment of the interest of any of the Parties shall be binding unless and
until written notice of such assignment shall be delivered to the other Party
and the Escrow Agent and shall require the prior written consent of the other
Party and the Escrow Agent (such consent not to be unreasonably withheld). Buyer
may make a collateral assignment of its rights and interests under this Escrow
Agreement to any lender, or agent thereof, (with regard to the purchase of the
St. Andrew’s Facility) for security purposes.

 

138

 

 

21.          Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.

 

22.         Notices. All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) on the day of
transmission if sent by electronic mail (“e-mail”) to the e-mail address given
below, and written confirmation of receipt is obtained promptly after completion
of transmission, (iv) by overnight delivery with a reputable national overnight
delivery service, or (v) by mail or by certified mail, return receipt requested,
and postage prepaid. If any notice is mailed, it shall be deemed given five
business days after the date such notice is deposited in the United States mail.
If notice is given to a party, it shall be given at the address for such party
set forth below. It shall be the responsibility of the Parties to notify the
Escrow Agent and the other Party in writing of any name or address changes. In
the case of communications delivered to the Escrow Agent, such communications
shall be deemed to have been given on the date received by the Escrow Agent.

 

To Seller: ERB PROPCO SAV LLC

c/o EvergreenSLP, LLC

P.O. Box 2107

Brentwood, TN 37024

Telephone: (201) 447-7006

Facsimile:

E-mail: bdowd@evergreenslp.com

 

With a copy to: Donald A. Hammett, Jr.

Locke Lord LLP

2200 Ross Avenue, Suite 2200 Dallas, Texas 75201

Telephone: 214-740-8582 Facsimile: 214-756-8582

E-mail: dhammett@lockelord.com

 

Marc D. Lazar

Ropes & Gray LLP

800 Boylston Street

Boston, Massachusetts 02199

Telephone: 617-951-7866

Facsimile: 617-235-0714

E-mail: Marc.Lazar@ropesgray.com

 

John A. Rogers Jr.

Herrick, Feinstein LLP 2 Park Avenue

DAL:0101319/00015:2289371v2

New York, New York 10016 Telephone: 212-592-6177

Facsimile: 212-545-3359 E-mail: jrogers@herrick.com

 

139

 

 

To Buyer: SENTIO STAV LANDLORD, LLC

189 S. Orange Ave., Suite 1700

Orlando, Florida 32801

Attn: John Mark Ramsey

Telephone: (407) 999-2426

Facsimile: (407) 999-5210

Email: jramsey@sentioinvestments.com

 

With a copy to: Foley & Lardner LLP

111 North Orange Avenue, Suite 1800

Orlando, FL 32801

Attention: Michael A. Okaty, Esq.

Telephone: (407) 423-7656 Facsimile: (407) 648-1743

Email: mokaty@foley.com

 

To Escrow Agent: Stewart Title Guaranty Company

c/o Terrance Miklas

One Washington Mall - Suite 1400

Boston, MA 02108

Telephone: 617-933-2415 Facsimile: 617-727-8372

Email: TMiklas@stewart.com

 

23.         Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

 

24.         Entire Agreement. This Escrow Agreement and the exhibits hereto set
forth the entire agreement and understanding of the parties related to the
Escrow Property.

 

25.         Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.

 

26.         Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 

140

 

 

27.         Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

 

28.         Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.

 

141

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement of the date set forth
above.

 

BUYER:

 

SENTIO STAV LANDLORD, LLC, a Delaware limited liability company

 

By: /s/ John Mark Ramsey 

Title: Authorized Signatory Name: John Mark Ramsey

 

SELLER:

 

ERB PROPCO SAV, LLC, a Delaware limited liability company

 

By: ERB PROPCO HOLDCO I LLC Its: Sole Member     By: ERB SENIOR LIVING, L.L.C.
Its: Sole Member     By: EVERGREENSLP, LLC Its: Manager  

 

By: /s/ Brian E. Dowd

Name: Brian E. Dowd

Title: Chief Financial Officer

 

ESCROW AGENT:

 

STEWART TITLE GUARANTY COMPANY

 

By:

Name: Title:

 

   

 

142

 

 

Exhibit A

 

Agency and Custody Account Direction
For Cash Balances

 

, 20___

 

Stewart Title Guaranty Company

c/o Terrance Miklas

One Washington Mall - Suite

1400 Boston, MA 02108

 

Re: Directions regarding the investment of the Escrow Property under that
certain Holdback Escrow Agreement (the “Escrow Agreement”) dated as of

_______________ , 2014, by and among SENTIO STAV LANDLORD, LLC, a Delaware
limited liability company (“Buyer”), and ERB PROPCO SAV LLC, a Delaware limited
liability company, (“Seller”), and Stewart Title Guaranty Company, as escrow
agent (the “Escrow Agent”)

 

Mr. Miklas:

 

Capitalized terms used but not defined in this letter shall have the meanings
set forth in the Escrow Agreement.

 

The Escrow Agent is hereby directed to deposit all of the Escrow Property in an
interest bearing account (the “Account”) at the following depository
institution: .

 

Seller and Buyer understand that amounts on deposit in the Account are insured,
subject to the applicable rules and regulations of the Federal Deposit Insurance
Corporation (FDIC), in the basic FDIC insurance amount of $250,000 per
depositor, per insured bank. This includes principal and accrued interest up to
a total of $250,000.

 

Seller and Buyer understand that they may change this direction at any time and
that it shall continue in effect until revoked or modified by a written
instrument delivered to the Escrow Agent and executed by both Seller and Buyer.

 

[Signature Page to Follow]

 

143

 

 

  Sincerely,       BUYER:       SENTIO STAV LANDLORD, LLC,
a Delaware limited liability company         By: /s/ John Mark Ramsey    Title:
  Authorized Signatory   Name: John Mark Ramsey

 

  SELLER:       ERB PROPCO SAV, LLC,
a Delaware limited liability company         By: ERB PROPCO HOLDCO I LLC   Its:
Sole Member         By: ERB SENIOR LIVING, L.L.C.   Its: Sole Member         By:
EVERGREENSLP, LLC   Its: Manager

 

    By: /s/ Brian E. Dowd      Name: Brian E. Dowd     Title:   Chief Financial
Officer

 

144

 

 

 

EXHIBIT B

 

ESCROW AGENT FEE SCHEDULE

 

145

 

 

EXHIBIT E List of Licenses       ERB Propco SAV, LLC - None

 

ERB Opco SAV, LLC

 

1)         Assisted Living

 

CO Department of Public Health and Environment License Number: 23G126 Licensed
Bed Capacity: 72 Expiration – 3/29/15

 

2)         Skilled Nursing

 

CO Department of Public Health and Environment License Number: 02O244 Licensed
Bed Capacity: 58 Expiration – 3/29/15

 

3)         Home Care Agency (Class B – Non-Medical)

 

CO Department of Public Health and Environment License Number: 04P246 Licensed
Bed Capacity: 0 Expiration: 8/19/14

 

4)         Hair Salon

 

CO Department of Regulatory Agencies Division of Professions and Occupations
Shop Registration

Registration #: 2000028726

Expiration: 11/30/2015

 

146

 

 

F. Exhibit

Audit Letter

 

147

 

 

“Audit Completion Date”

 

KPMG LLP

One Independent Drive

Suite 1100

Jacksonville, Florida 32202

 

Ladies and Gentlemen:

 

We are providing this letter in connection with your audit of the Statement of
Revenues and Certain Expenses for the twelve months ended ______________, for
the purpose of expressing an opinion as to whether this financial statement
presents fairly, in all material respects, the results of operations of
________________ (Property), in conformity with the accrual basis of accounting
used for federal income tax purposes.

 

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.

 

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

 

1.The financial statement referred to above is fairly presented in conformity
with the accrual basis of accounting used for federal income tax purposes.

 

2.We have made available to you:

 

a.All financial records and related data.

b.All agreements or amendments to agreements which would have a material impact
on the Statement of Revenues and Certain Expenses.

 

3.There are no:

a.Violations or possible violations of laws or regulations, whose effects should
be considered for disclosure in the Statement of Revenues and Certain Expenses
or as a basis for recording a loss contingency.



b.Unasserted claims or assessments that our lawyers have advised us are probable
of assertion and must be disclosed in accordance with FASB Accounting Standards
Codification (ASC) 450, Contingencies.



c.Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by FASB ASC 450, Contingencies.



d.Material transactions that have not been properly recorded in the accounting
records underlying the Statement of Revenues and Certain Expenses.



e.Events that have occurred subsequent to the Statement of Revenues and Certain
Expenses date and through the date of this letter that would require adjustment
to or disclosure in the Statement of Revenues and Certain Expenses.

 

148

 

 

4.   We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term "fraud" includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

 

5.   We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

 

a.Management

 

b.Employees who have significant roles in internal control over financial
reporting, or

 

c.Others where the fraud could have a material effect on the Statement of
Revenues and Certain Expenses.

 

6.         We have no knowledge of any allegations of fraud or suspected fraud
affecting the entity

 

7.         We have no knowledge of any officer or director of the Property, or
any other person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

 

8.         The following have been properly recorded or disclosed in the
Statement of Revenues and Certain Expenses:

 

a.Related party transactions including sales, purchases, loans, transfers,
leasing arrangements, guarantees, ongoing contractual commitments and amounts
receivable from or payable to related parties.

 

b.Significant common ownership or management control relationships requiring
disclosure.

 

9.         The Property has complied with all aspects of contractual agreements
that would have a material effect on the Statement of Revenues and Certain
Expenses in the event of noncompliance.

 

Further, we confirm that we are responsible for the fair presentation in the
Statement of Revenue and Certain Expenses in conformity with generally accepted
accounting principles.

 

Very truly yours,

 

“Seller/Manager”

 

Name

Title

 

149

 

 

EXHIBIT G Rent Roll       Attached

 

150

 

 

Independent Living Rent Roll as of 4/30/2014

                            Refund Plan                                        
          80%   90%   Combined Basic Room Rate   Entrance Fee   Second Person  
Status   Pool       Unit       Primary Resident   Secondary Resident   Move In  
Entrance   Refund Due   Refund   2014   Discount   Actual   2014   2014   Actual
  Unit   EF or   Unit   Type   Sq. Ft.   Name   Name   Date   Fee Receipt   Upon
Resale   Liability   Rate   MSF   MSF   Rate   Rate   Rate   Vacant   Rental  
206   South Platte   930   Reimer, Richard       12/31/2013               3,500
          3,200   550       N   Rental   207   St. Vrain   1,175   Segelken,
Peggy        10/31/2010   263,952       237,557   2,900       2,774   270,000  
550       N   EF   208   South Platte   930   Pliler, Vivian       10/20/2007  
212,000   180,000       2,400       2,488   225,000   550       N   EF   209  
North Platte   930   Vacant                           2,300       225,000   550
      Y   EF   210   Rio Grande   1,390   Runice, Jerrie       10/1/2006  
340,000   264,000       2,900       3,487   330,000   550       N   EF   211  
Fraser   820   Kojis, Andy       6/22/2010               2,900           2,514  
550       N   Rental   212   Clear Creek A   1,365   Leonard, Donald   Leonard,
LaVonne   12/30/2013               4,600           3,950   550   478   N  
Rental   214   South Platte   930   Walker, Margie       9/30/2008              
3,800           3,742   550       N   Rental   215   South Platte   930  
Thrane, Ruth       4/17/2012               3,800           3,801   550       N  
Rental   216   Yampa   670   Spears, Howard       1/20/2014               2,600
          2,500   550       N   Rental   217   Yampa   670   Nelson, Ruth      
10/30/2007               2,600   (350)       3,239   550       N   Rental   218
  South Platte   930   Davidson, Barbara       8/5/2013               3,800    
      3,800   550       N   Rental   219   South Platte   930   Vacant          
                    3,800       550       Y   Rental   220   Yampa   670  
Warner, Jane       9/21/2006               2,900           3,379   550       N  
Rental   221   Yampa   670   Bray, Alma       3/6/2012               2,900      
    2,550   550       N   Rental   222   Fraser   820   Hastings, Gene      
6/28/2008               2,900   (590)       3,512   550       N   Rental   223  
Rio Grande   1,390   Baker, Martha        10/31/2013   330,000       297,000  
2,900       2,900   330,000   550       N   EF   224   North Platte   930  
Webster, Jean        10/31/2012   218,000       196,200   2,250   (66)   2,235  
218,000   550       N   EF   225   South Platte   930   Johncox, Gladys      
9/30/2013               3,800           3,500   550       N   Rental   226   St.
Vrain   1,175   Vacant           248,000   220,000           2,900       275,000
  550       Y   EF   227   South Platte   930   Vacant                          
    3,600       550       Y   Rental   229   Eagle   1,365   Means, Margaret    
  5/3/2012               4,900           3,500   550       N   Rental   230  
Piney   930   Humphrey, Robert   Humphrey, Mary   7/31/2013               3,300
          2,884   550   478   N   Rental   231   South Platte   930   Schwab,
John       8/4/2012               3,200           2,500   550       N   Rental  
232   Colorado   1,195   Ellis, Phil   Ellis, Elaine   4/21/2011              
4,900   (492)       5,324   550   492   N   Rental   233   Colorado   1,195  
Reichel, Joe   Reichel, Virginia   5/31/2013               3,800           3,500
  550   478   N   Rental   234   Colorado   1,195   Dorr, Eunice       4/27/2013
              3,700           3,500   550       N   Rental   301   Colorado  
1,195   Holden, Jack   Holden, Peggy   9/25/2006   234,600   228,000       2,800
      3,180   285,000   550   406   N   EF   302   South Platte   930   Ruzicka,
Pauline       12/31/2012               3,400   (550)       3,300   550       N  
Rental   303   Piney   930   Scarborough, Bonnie        4/15/2011   198,276    
  178,448   2,150       2,139   205,000   550       N   EF   304   Yampa   670  
Vacant                               3,000       550       Y   Rental   305  
Yampa   670   Dodd, Bonnie        3/30/2012   115,000       103,500   1,900    
  1,733   155,000   550       N   EF   306   South Platte   930   Holtz, Charles
  Holtz, Nina   8/31/2009   212,000   184,000       2,400       2,490   230,000
  550   474   N   EF   307   St. Vrain   1,175   Royston, Claire       9/30/2008
  285,000   228,000       3,000   (185)   3,211   285,000   550       N   EF  
308   South Platte   930   Woods, Gener       7/24/2013               3,800    
      3,400   550       N   Rental   309   North Platte   930   Macfaren, Jean  
    9/28/2006   216,000   188,000       2,450       2,588   235,000   550      
N   EF   310   Rio Grande   1,390   Richerson, Dorothy       7/24/2006   162,400
  272,000       3,100       3,392   340,000   550       N   EF   311   Fraser  
820   Pomeroy, Betty       7/15/2010               2,800           2,559   550  
    N   Rental   312   Clear Creek A   1,365   Whelan, Eleanor       1/18/2009  
            4,900   (199)       5,654   550       N   Rental   314   South
Platte   930   Coffman, Dorothy       4/22/2014               3,400          
3,280   550       N   Rental   315   South Platte   930   Watanabe, Iris      
4/9/2013   190,000       171,000   2,300       2,235   220,000   550       N  
EF   316   Clear Creek A   1,365   Rose, Mary       9/30/2007              
5,500           5,654   550       N   Rental   318   South Platte   930  
Steward, Eugene       10/26/2012               3,400           3,315   550      
N   Rental   319   South Platte   930   Johnson, Rosemary       6/30/2012      
        3,400           3,201   550       N   Rental   320   Yampa   670  
Baxter, L. Dean       8/20/2013   149,000       134,100   2,000       1,785  
160,000   550       N   EF   321   Yampa   670   Lyon, Ray       1/14/2011      
        3,000           2,955   550       N   Rental   322   Fraser   820  
Radetsky, Kay       6/17/2013   169,000       152,100   2,000       1,900  
170,000   550       N   EF   323   Rio Grande   1,390   Logan, James   Logan,
Marni   5/16/2011   341,162       307,046   3,300       3,041   355,000   550  
492   N   EF   324   North Platte   930   Cavanaugh, Colleen       7/11/2013    
          3,600           3,400   550       N   Rental   325   South Platte  
930   Kendall, William       6/7/2011   214,718       193,246   2,400      
2,234   230,000   550       N   EF   326   St. Vrain   1,175   Melcher, Bert  
Melcher, Rosemary   4/30/2013   269,000       242,100   2,950       2,775  
280,000   550   478   N   EF   327   South Platte   930   Kessler, Barbara      
7/28/2006   144,000   184,000       2,400       2,601   230,000   550       N  
EF  

 

151

 

 

Independent Living Rent Roll as of 4/30/2014

 

                            Refund Plan                                        
                      80%   90%   Combined Basic Room Rate   Entrance Fee  
Second Person   Status   Pool       Unit       Primary Resident   Secondary
Resident   Move In   Entrance   Refund Due   Refund   2014   Discount   Actual  
2014   2014   Actual   Unit   EF or   Unit   Type   Sq. Ft.   Name   Name   Date
  Fee Receipt   Upon Resale   Liability   Rate   MSF   MSF   Rate   Rate   Rate
  Vacant   Rental   329   Eagle   1,365   Straight, Juanita       1/16/2012    
          4,900           3,500   550       N   Rental   330   Piney   930  
Frankowski, Dorothy       5/7/2012   169,000       152,100   2,150       2,077  
190,000   550       N   EF   331   South Platte   930   Larsen, Dale   Larsen,
Evelyn   8/24/2011               3,600           2,900   550   478   N   Rental
  332   Colorado   1,195   Lacefield, James   Lacefield, Florence   10/25/2013  
250,000       225,000   2,600       2,600   250,000   550   478   N   EF   333  
Colorado   1,195   Gollan, Marybeth       3/15/2013               3,900        
  3,500   550       N   Rental   334   Colorado   1,195   Vacant                
              4,900       550       Y   Rental   401   Colorado   1,195  
Pottle, Rita       2/29/2008   240,000   232,000       2,900       3,057  
290,000   550       N   EF   402   South Platte   930   King, Betty      
11/4/2011               3,750           3,713   550       N   Rental   403  
Piney   930   Eichenberger, Richard       5/31/2013               3,400        
  3,300   550       N   Rental   404   Yampa   670   Scheevel, Loyal      
11/2/2012    129,000       116,100   1,800       1,595   150,000   550       N  
EF   405   Yampa   670   Kratz, Joyce       11/18/2013   155,000       139,500  
1,900       1,800   155,000   550       N   EF   406   South Platte   930  
Chapman, Bill       10/29/2007               3,900           3,891   550       N
  Rental   407   St. Vrain   1,175   McCarthey, Elham       8/26/2010   250,000
      225,000   3,000       2,774   295,000   550       N   EF   408   South
Platte   930   Dowden, Dorothy       8/9/2006   104,400   188,000       2,500  
    2,187   235,000   550       N   EF   409   North Platte   930   Eichner,
Marilyn       7/25/2006   180,000   208,000       2,500       2,304   260,000  
550       N   EF   410   Rio Grande   1,390   Christiansen, Robert  
Christiansen, Elinor   5/31/2013   375,000       337,500   3,300       2,900  
375,000   550   478   N   EF   411   Fraser   820   Brown, Velma       7/24/2010
              2,900           2,574   550       N   Rental   412   Clear Creek A
  1,365   Kahler, Lorraine       11/30/2012               4,900           3,950
  550       N   Rental   414   South Platte   930       Vacant       218,359    
  196,523       2,400       230,000   550       Y   EF   415   South Platte  
930   Cavallo, Viola       7/31/2013   230,000       207,000   2,400       2,250
  230,000   550       N   EF   416   Clear Creek A   1,365   Due, Belle (416/417
combo)       8/21/2006   269,000   280,000       2,900   (293)   3,458   350,000
  550       N   EF   418   South Platte   930   Thompson, Maurice   Thompson,
Norma   5/26/2013               3,500           3,400   550   478   N   Rental  
419   South Platte   930   Salzman, Cal       9/2/2006   180,200   200,000      
2,400       2,588   250,000   550       N   EF   420   Yampa   670   O'Neil,
Gini       7/31/2006               3,100   (286)       3,343   550       N  
Rental   421   Yampa   670   Tenney, Ginny       3/15/2008               3,100  
        2,970   550       N   Rental   422   Fraser   820   Allen, Herb      
7/25/2006               2,900           2,625   550       N   Rental   423   Rio
Grande   1,390   Ford, Jeanette       10/27/2011   331,042       297,938   3,500
      2,952   365,000   550       N   EF   424   North Platte   930   Vacant    
                          3,900       550       Y   Rental   425   South Platte
  930   Elberson, Janice       4/9/2007   212,000   192,000       2,450      
2,588   240,000   550       N   EF   426   St. Vrain   1,175   Mingee, Jim  
Mingee, Marilyn   7/24/2006   196,000   228,000       3,000   (200)   2,601  
285,000   550   406   N   EF   427   South Platte   930   Kiddie, Jack      
9/27/2008   180,000   192,000       2,450   (190)   2,489   240,000   550      
N   EF   429   Eagle   1,365   Vivona, Al   Cowart, Beckie   10/3/2012   299,000
      269,100   2,900       2,900   310,000   550   478   N   EF   430   Piney  
930   Lehman, Neva       3/27/2012               3,400   (612)       3,112   550
      N   Rental   431   South Platte   930   Yingst, Mary       5/14/2011      
        3,500           2,575   550       N   Rental   432   Colorado   1,195  
Muldrow, Bill   Muldrow, Elizabeth   9/30/2013   275,000       247,500   2,700  
    2,700   275,000   550   478   N   EF   433   Colorado   1,195   Maruyama,
Allen   Maruyama, Rose   12/31/2012               4,500           3,500   550  
500   N   Rental   434   Colorado   1,195   Jolliff, Patricia       4/15/2013  
            4,900           4,900   550       N   Rental   501   Colorado  
1,195   Carper, Sandy       8/31/2006   198,500   236,000       2,900   (50)  
2,304   295,000   550       N   EF   502   South Platte   930   Stevenson,
Johnnie       5/24/2010               3,800           3,293   550       N  
Rental   503   Piney   930   Lemma, Dominic   Lemma, Eltomae   7/31/2006  
192,000   180,000       2,200       2,576   225,000   550   406   N   EF   504  
Yampa   670   Mahaffery, Rasie       2/8/2013   145,000       130,500   1,900  
    1,650   155,000   550       N   EF   505   Yampa   670       Vacant      
144,934       130,441       2,000       165,000   550       Y   EF   506   South
Platte   930   Kruse, Helen       9/6/2006   122,800   192,000       2,450      
2,601   240,000   550       N   EF   507   St. Vrain   1,175   Bruton, Betty    
  2/20/2013   300,000       270,000   3,100       2,950   310,000   550       N
  EF   508   South Platte   930   Whalin, Lynn       4/12/2007              
4,000           3,929   550       N   Rental   509   North Platte   930   Hoven,
Bea       8/3/2006   122,800   220,000       2,500       2,304   275,000   550  
    N   EF   510   Cimmaron   1,995   Peters, Ted   Peters, Joanne   4/30/2013  
425,000       382,500   3,350       3,265   475,000   550   478   N   EF   515  
South Platte   930   Mesch, Robert   Mesch, Audrey   3/31/2014              
3,950           3,950   550   550   N   Rental   516   Yampa   670   Fitzgerald,
Alyce       10/31/2013   165,000       148,500   2,100   (100)   1,900   170,000
  550       N   EF   517   Yampa   670   Seidel, Joyce       11/27/2013  
165,000       148,500   2,100       1,900   170,000   550       N   EF   518  
South Platte   930   Vacant           212,000   204,000           2,500      
255,000   550       Y   EF   523   Cimmaron   1,995   Seavall, Earl      
10/1/2006   292,250   396,000       3,350       3,191   495,000   550       N  
EF  

 

152

 

 

Independent Living Rent Roll as of 4/30/2014

 

                            Refund Plan                                        
                      80%   90%   Combined Basic Room Rate   Entrance Fee  
Second Person   Status   Pool       Unit       Primary Resident   Secondary
Resident   Move In   Entrance   Refund Due   Refund   2014   Discount   Actual  
2014   2014   Actual   Unit   EF or   Unit   Type   Sq. Ft.   Name   Name   Date
  Fee Receipt   Upon Resale   Liability   Rate   MSF   MSF   Rate   Rate   Rate
  Vacant   Rental   524   North Platte   930   Weigel, Paul       9/1/2006  
131,000   208,000       2,450       2,601   260,000   550       N   EF   525  
South Platte   930   Vacant           146,190   192,000           2,500      
240,000   550       Y   EF   526   St. Vrain   1,175   Sorenson, Vicky      
8/18/2006   133,300   236,000       3,100       2,895   295,000   550       N  
EF   527   South Platte   930   Lange, Shirley       4/1/2007              
4,000           4,047   550       N   Rental   529   Eagle   1,365   Bain,
Doreen        11/14/2012   250,000       225,000   2,900       2,900   320,000  
550       N   EF   530   Piney   930   Andersen, Charlotte        11/10/2013  
220,000       198,000   2,200       2,200   225,000   550       N   EF   531  
South Platte   930   Vacant                               3,700       550      
Y   Rental   532   Colorado   1,195   Turnquist, Alan       4/5/2010   218,359  
    196,523   2,800       3,057   285,000   550       N   EF   533   Colorado  
1,195   Flowers, Clifton   Flowers, Mary   3/3/2010   218,400   220,000      
2,800       3,057   275,000   550   474   N   EF   534   Colorado   1,195  
Ellis, Albert   Ellis, Esther    4/13/2012   250,000       225,000   2,800      
2,706   280,000   550   478   N   EF   G01   Colorado   1,195   Mannon, Dorothy
      11/30/2013   295,000       265,500   2,800       2,800   295,000   550    
  N   EF   G02   South Platte   930   Deisch, Josephine       11/1/2012        
      3,900           3,900   550       N   Rental   G03   Piney   930  
Markman, Norman & Nancy        2/15/2013   175,000       157,500   2,200      
2,140   185,000   550       N   EF   G04   Yampa   670   Markman, Nancy      
 2/15/2013   143,000       128,700   1,900       1,785   155,000   550       N  
EF   G05   Yampa   670   Schwark, Alfred        7/26/2011   141,450      
127,305   1,950       1,733   165,000   550       N   EF   G06   South Platte  
930   Andrews, James       1/31/2013               3,400           3,100   550  
    N   Rental   G07   St. Vrain   1,175   Burke, Christina       6/1/2011      
        4,500   (297)       4,426   550       N   Rental   G08   South Platte  
930   Faris, Esther       10/15/2012               3,200           2,900   550  
    N   Rental   G28   Yampa   670   Bonner, Detmer       3/5/2013              
2,800           2,800   550       N   Rental   G29   Yampa   670   Balagna,
James       6/29/2011               2,900           2,539   550       N   Rental
  G30   Piney   930   Yackie, Carrie       10/11/2013               3,500      
    3,500   550       N   Rental  

 

153

 

 

146   992   $15,005,083 $6,084,000 $8,532,669   (7,275) $390,574   $475   15  
71  

 



154

 

 

Assisted Living Rent Roll as of 4/30/14

 

                            Basic Room Rate   Assisted Care   Second Person  
Status       Unit       Primary Resident   Secondary Resident   Move In  
4/30/2014   2014   Discount   Actual   Level of   Actual   2014   Actual   Unit
  Unit   Type   Sq. Ft.   Name   Name   Date   Yrs   Rate   Rent   Rent   Care  
Care   Rate   Rate   Vacant   105   Eldora   348   Barger, Fred B       6/3/2013
  0.91       (100)   3,000   3   650   550       N   129   Breckenridge   407  
Barker, Arlene       10/13/2013   0.55           3,500   4   950   550       N  
217   Breckenridge   407   Bell, Melvin       12/2/2013   0.41           3,500  
2   350   550       N   109   Eldora   348   Blunk, Raymond       4/4/2014  
0.07           3,000   3   650   550       N   212   Breckenridge   407  
Bodaness, Shir       4/17/2010   4.04           3,500   2   350   550       N  
220   Eldora   348   Brown, Neoma M       3/2/2012   2.16       (100)   3,000  
3   650   550       N   110   Breckenridge   407   Bunce, Ernest       9/4/2012
  1.65           3,500   3   650   550       N   219   Keystone   393  
Cannella, Susan       3/28/2014   0.09           3,200   3   650   550       N  
116   Aspen   633   Casey, Rosemar       3/19/2014   0.12           4,400   2  
350   550       N   101   Aspen   633   Craig, Lois A       6/1/2012   1.91    
      4,400   3   650   550       N   223   Breckenridge   407   Deiter, Christ
      12/4/2012   1.40       (100)   3,500   3   650   550       N   201   Aspen
  633   Denton, Ann C       7/3/2013   0.82       (100)   4,400   2   350   550
      N   112   Breckenridge   407   Dion, Bernice       3/10/2012   2.14      
(100)   3,500   3   650   550       N   214   Eldora   348   Donohue, Cathr    
  12/3/2010   3.41       (500)   3,000   3   650   550       N   102   Aspen  
633   Evans, Patricia       5/15/2013   0.96       (100)   4,400   3   650   550
      N   210   Breckenridge   407   Fredette, Sant       9/30/2011   2.58      
(100)   3,500   2   350   550       N   111   Breckenridge   407   Fugere,
Caroly       11/1/2012   1.49       (100)   3,500   3   650   550       N   127
  Eldora   348   Geist, Dorothy       1/3/2012   2.32       (100)   3,000   3  
650   550       N   114   Eldora   348   Gion, Pauline       12/30/2010   3.33  
        3,000           550       N   224   Breckenridge   407   Goodholm, Kath
      10/30/2013   0.50           3,500   2   350   550       N   226   Eldora  
348   Graham, Ruth S       9/24/2012   1.60       (100)   3,000   3   650   550
      N   222   Breckenridge   407   Hamilton, Char       11/1/2011   2.50      
(100)   3,500   3   650   550       N   229   Breckenridge   407   Hays, Glen  
    10/8/2013   0.56           3,500   3   650   550       N   209   Eldora  
348   Hetherington,       3/4/2011   3.16           3,000   3   650   550      
N   103   Vail   467   Hoover, Elizab       4/2/2010   4.08           3,900   3
  650   550       N   204   Vail   467   Horan, Virgini       6/25/2013   0.85  
    (100)   3,900   4   950   550       N   218   Eldora   348   Horoda, Gerald
      6/11/2013   0.88       (100)   3,000   2   350   550       N   128   Aspen
  633   Isley, Rosemar       8/5/2010   3.74           4,400   2   350   550    
  N   115   Eldora   348   Kailer, Helene       10/5/2013   0.57           3,000
  3   650   550       N   228   Aspen   633   Kessler, Harri       8/20/2010  
3.70           4,400   2   350   550       N   227   Eldora   348   King, Lucy E
      3/12/2011   3.14           3,000   4   950   550       N   225  
Breckenridge   407   Knight, Milo E       3/13/2009   5.13       (300)   3,500  
        550       N   108   Eldora   348   Krout, Kathari       2/1/2010   4.24
          3,000   3   650   550       N   215   Eldora   348   Lovelace, Paul  
    1/11/2013   1.30       (100)   3,000   3   650   550       N   216   Aspen  
633   Mayeda, Sam I   Mayeda, Terry   12/13/2010   3.38       (100)   4,400   2
  350   550   600   N   206   Eldora   348   Mays, Jean R       2/8/2014   0.22
          3,000   3   650   550       N   211   Breckenridge   407   McQueen,
Marie       4/23/2013   1.02           3,500   3   650   550       N   117  
Breckenridge   407   Miller, Shirle       9/1/2012   1.66       (100)   3,500  
3   650   550       N   119   Keystone   393   Mohrbacher, Pa       7/20/2010  
3.78           3,200   3   650   550       N   221   Eldora   348   Moore,
Dorothy       3/25/2014   0.10           3,000   2   350   550       N   124  
Breckenridge   407   Neubauer, Clara       4/28/2014   0.01           3,500   3
  650   550       N   202   Aspen   633   Olson, Judith       6/12/2009   4.88  
        4,400   3   650   550       N   207   Eldora   348   Ostergard, Milton S
  Respite   3/11/2014   0.14           4,650           550       N   121  
Eldora   348   Pianta, Hilda       8/23/2011   2.69       (100)   3,000   3  
650   550       N   107   Eldora   348   Plaven, Elaine       4/28/2013   1.01  
    (100)   3,000   3   650   550       N   123   Breckenridge   407   Robinson,
Melva       10/4/2012   1.57           3,500   3   650   550       N  

 

155

 

 

Assisted Living Rent Roll as of 4/30/14

 

                            Basic Room Rate   Assisted Care   Second Person  
Status       Unit     Primary Resident    Secondary Resident   Move In  
4/30/2014   2014   Discount   Actual   Level of   Actual   2014   Actual   Unit
  Unit   Type   Sq. Ft.   Name   Name   Date   Yrs   Rate   Rent   Rent   Care  
    Care   Rate   Rate   120   Eldora   348   Rodgers, Elean       3/6/2013  
1.15       (100)   3,000           550       N   203   Vail   467   Roelker,
Stanl       6/8/2009   4.90           3,900           550       N   213  
Breckenridge   407   Sherfick, Dona       4/1/2012   2.08       (100)   3,500  
2   350   550       N   125   Breckenridge   407   Stevens, Murie      
5/20/2013   0.95       (100)   3,500   3   650   550       N   113  
Breckenridge   407   Stolcis, Theod       7/7/2009   4.82           3,500   2  
350   550       N   230   Eldora   348   Swanson, Franc       5/28/2011   2.93  
        3,000   3   650   550       N   130   Eldora   348   Todd, Mary F      
11/22/2009   4.44       (800)   3,000   2   350   550       N   118   Eldora  
348   Underwood, Fra       1/28/2012   2.25       (100)   3,000   3   650   550
      N   208   Eldora   348   Wernick, Irwin       7/22/2008   5.78       (920)
  3,000   2   350   550       N   122   Breckenridge   407   Weston, Norma      
7/16/2013   0.79           3,500           550       N   205   Eldora   348  
Willis, Cathry       12/6/2012   1.40           3,000   2   350   550       N  
126   Eldora   348   Wilson, Gertru       5/27/2011   2.93           3,000   4  
950   550       N   106   Eldora   348   Wilson, Jackie       2/11/2014   0.21  
        3,000   2   350   550       N   104   Vail   467   Zarlengo, Bett      
1/7/2014   0.31           3,900   4   950   550       N  

 



156

 

  

60 992 (4,720) $206,850 $31,500 $600 -  

  

157

 

 



17:07 ERB OPCO SAV LLC dba St Andrew's Village     05/05/2014  

  

Skilled Nursing Census ending 04/30/14



Unit#   Name   Med Rec#   From Date   To Date   Days   Pyr 1   Ins   Status    
  105   500169       4/1/2014   4/30/2014   30   PVHC   N   Admitted   3/31/2014
  107   3130       4/1/2014   4/30/2014   30   PVHC   N   Admitted   6/9/2012  
108   2329       4/1/2014   4/30/2014   30   PVHC   N   Admitted   5/6/2008  
109   3137       4/1/2014   4/30/2014   30   PVHC   N   Admitted   1/5/2012  
110   3064       4/1/2014   4/30/2014   30   PVHC   N   Admitted   2/20/2012  
116   500200       4/1/2014   4/30/2014   30   PVHC   N   Admitted   7/24/2013  
117   2248       4/1/2014   4/30/2014   30   PVHC   N   Admitted   12/22/2007  
118   2756       4/1/2014   4/30/2014   30   PVHC   N   Admitted   6/13/2013  
119   3078       4/1/2014   4/30/2014   30   PVHC   N   Admitted   9/30/2011  
120   2786       4/1/2014   4/30/2014   30   PVHC   N   Admitted   4/4/2013  
205   500409       4/29/2014   4/30/2014   2   PVHC   N   Admitted   4/29/2014  
206   500405       4/22/2014   4/30/2014   9   MCA   N   Admitted   4/22/2014  
207   500399       4/15/2014   4/30/2014   16   MCA   N   Admitted   4/11/2014  
208   2586       4/1/2014   4/30/2014   30   PVHC   N   Admitted   5/6/2011  
210   500040       4/1/2014   4/30/2014   30   MCA   Y   Admitted   2/27/2014  
216   500398       4/21/2014   4/30/2014   10   MCA   N   Admitted   4/21/2014  
217   500384       4/28/2014   4/30/2014   3   MCA   Y   Admitted   4/28/2014  
218   500404       4/18/2014   4/30/2014   13   ADVA   N   Admitted   4/18/2014
  219   170800       4/23/2014   4/30/2014   8   MCA   Y   Admitted   4/23/2014
  220   500385       4/12/2014   4/30/2014   19   MCA   Y   Admitted   3/23/2014
  101A   500296       4/18/2014   4/30/2014   13   PVHC   N   Admitted  
4/1/2014   101B   500381       4/26/2014   4/30/2014   5   PVHC   N   Admitted  
4/8/2014   102A   500174       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
6/21/2013   102B   2813       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
1/2/2013   103A   500325       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
1/10/2014   103B   3265       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
8/27/2013   104A   3362       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
8/23/2013   104B   2210       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
7/8/2012   111A   3301       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
2/21/2013   111B   3176       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
7/11/2012   112A   2895       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
1/13/2013   112B   3069       4/1/2014   4/30/2014   30   PVHC   N   Admitted  
6/22/2012   113A   500379       4/30/2014   4/30/2014   1   MCA   Y   Admitted  
3/9/2014   113B   500263       4/19/2014   4/30/2014   12   PVHC   N   Admitted
  4/1/2014   114A   500219       4/1/2014   4/30/2014   30   PVHC   N   Admitted
  12/5/2013   114B   500046       4/1/2014   4/30/2014   30   PVHC   N  
Admitted   9/4/2013   115A   3218       4/1/2014   4/30/2014   30   PVHC   N  
Admitted   6/2/2012   115B   500317       4/1/2014   4/30/2014   30   PVHC   N  
Admitted   3/15/2014   201A   170793       4/16/2014   4/30/2014   15   PVHC   N
  Admitted   3/25/2014   201B   170794       4/16/2014   4/30/2014   15   MCA  
N   Admitted   4/16/2014   202A   500412       4/30/2014   4/30/2014   1   MCA  
N   Admitted   4/30/2014   203A   500204       4/22/2014   4/30/2014   9   MCA  
Y   Admitted   4/22/2014   204A   369650       4/1/2014   4/30/2014   30   PVHC
  N   Admitted   3/27/2014   204B   500145       4/19/2014   4/30/2014   12  
PVHC   N   Admitted   1/9/2014   211A   500331       4/28/2014   4/30/2014   3  
MCA   N   Admitted   4/28/2014   211B   500066       4/1/2014   4/30/2014   30  
MCA   Y   Admitted   3/7/2014   212A   500251       4/25/2014   4/30/2014   6  
MCA   N   Admitted   4/25/2014   213A   500382       4/8/2014   4/30/2014   23  
MCA   Y   Admitted   3/19/2014   214B   500323       4/22/2014   4/30/2014   9  
PVHC   N   Admitted   4/22/2014   215A   500164       4/26/2014   4/30/2014   5
  PVHC   N   Bedhold   6/11/2013   215B   500411       4/30/2014   4/30/2014   1
  MCA   N   Admitted   4/30/2014  

 

158

 

  

Private 35   Medicare 16   HMO 1   Total 52 90%

 

159

 

